



Exhibit 10.2


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT,
MARKED BY [*****], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


NCR CORPORATION    


MASTER HARDWARE SUPPLY AGREEMENT


This Master Hardware Supply Agreement, including any attachments and amendments,
(this “Agreement”) is entered into between NCR Corporation and NCR Global
Solutions Ltd (“collectively NCR”) and Universal Global Scientific Industrial
Co., Ltd. (“Supplier” or “USI”), effective on 1st June 2018 (the “Effective
Date”) and will apply to all of the Hardware, including Manufactured Products
(as defined in Exhibit 1) and Parts to be supplied by Supplier and its
Affiliates designated in Schedule B (“Designated Vendors”) (collectively
“Products”), ordered or acquired by NCR, any Third Party Manufacturer (“TPM”)
NCR designates as a purchaser of Products (see Schedule B), and NCR's Affiliates
(collectively, “Designated Purchasers”) during the term of this Agreement.
“Affiliate” means any entity that a party controls, is controlled by or under
common control with on or after the Effective Date (but only when such control
exists). “Hardware” means the final manufactured goods and may also include
software or firmware provided with the goods. “Parts” means any components,
sub-assemblies, modules or accessories incorporated within or included with the
Hardware. If there are any Products now or hereafter supplied by Supplier or its
Affiliates to NCR or to a Designated Purchaser such Products are deemed to be
supplied under the terms and conditions of this Agreement whether or not they
are specifically listed herein.


Except as expressly stated herein, this Agreement serves as the entire
standalone agreement between NCR and Supplier regarding the Products and
supersedes any other prior oral or written understandings and agreements of the
parties regarding those Products. Other than with respect to order-specific
terms printed on the front of NCR purchase orders, provisions on other forms
(such as preformatted or preprinted terms and conditions typically found on
their reverse side of purchase orders or order acknowledgments) will not apply
and are superseded in their entirety by the provisions of this Agreement. This
Agreement may be changed only by written agreement entered into by both parties.
This Agreement (including any attachments to it) becomes binding on the parties
when signed by both of their authorized representatives.


SCHEDULES AND EXHIBITS: The following schedules and exhibits are incorporated
into and made a part of this Agreement:




NCR Confidential

--------------------------------------------------------------------------------





SCHEDULES
Schedule A
Specifications, Change Control Process, Tooling, and Material Providers
Schedule B
Initial Pricing, Lead Times, Designated Purchasers and Designated Vendors
Schedule C
Quality
Schedule D
Hardware Support Requirements and Spare Parts
Schedule E
Cost Reduction Plan
Schedule F
Long Lead Time Parts Approval
Schedule G
EDI Requirements


EXHIBITS
 
Exhibit 1
Manufacturing Services
Exhibit 2
Data Security and Privacy
Exhibit 3
Manufacturing License
Exhibit 4
Development Services
Exhibit 5
Tier 2 Suppliers



NCR Confidential

--------------------------------------------------------------------------------







Current NCR Designated Purchasers Authorized Signatures below; anticipated
Designated Purchasers are detailed in Exhibit B.


NCR BRASIL – INDUSTRIA DE
EQUIPAMENTOS PARA AUTOMACAO LTDA


NCR CORPORATION INDIA PVT LTD
By:       N/A___________________________


Printed: HUMBERTO CATELAN


Title:     ______________________________


Date:    ______________________________


By:       /s/ C. Santhakumar______________


Printed: C. SANTHAKUMAR


Title:     Sr. Plant Manager


Date:    9/July/18_______________________


NCR GLOBAL SOLUTIONS LTD.


 
By:       /s/ William Wayne_______________


Printed: William Wayne


Title:     Director of Operations____________


Date:    10th July 18_____________________


 





Supplier Designated Vendor Authorized Signatures below.


USI ELECTRONICS (SHENZHEN) CO., LTD.


Universal Scientific Industrial de Mexico S.A. de C.V.
By:       /s/ Vincent Lin_________________


Printed:


Title:     G.M.________________________


Date:    2018.06.21____________________


By:       ______________________________


Printed:


Title:    


Date:    ______________________________


 
 



NCR Confidential

--------------------------------------------------------------------------------





UNIVERSAL GLOBAL SCIENTIFIC INDUSTRIAL CO., LTD.
NCR Corporation
By:       /s/ John Fang                                           


Printed: JOHN FANG


Title:     Corp. VP                                                


Date:    June 25th, 2018                                      


By:      /s/ Michael D. Hayford                        


Printed: Michael D. Hayford


Title:     President & CEO


Date:    June 28th, 2018                                  


Supplier Address and Contact for Notices:
141, Lane 351, Taiping Rd. Sec. 1, Tsaotuen,
Nantou 54261, Taiwan
NCR Address and Contact for Notices :
NCR Corporation, 864 Spring St NW, Atlanta,
GA 30308-1007 USA





NCR Confidential

--------------------------------------------------------------------------------










 



TERMS


1.    TERM AND TERMINATION
1.1    Term. This Agreement will continue for an initial term starting as of the
Effective Date and ending on the third anniversary of the Effective Date
(“Initial Term”), and will automatically renew thereafter for one year terms
until either party gives notice of non-renewal not less than [*****], or until
terminated as otherwise provided in this Agreement. As used herein, “Term” will
include both the initial term and any renewal terms.


1.2    Termination.
1.2.1 NCR may terminate this Agreement upon 60 days prior written notice to the
Supplier for a material breach of this Agreement, unless during such period the
Supplier remedies the breach. Except where Supplier terminates for the reasons
described in Section 1.2.2, Supplier may terminate this Agreement upon 60 days
prior written notice to NCR for a material breach of this Agreement, unless
during such period NCR remedies the breach.
1.2.2 Supplier may terminate this Agreement if (i) NCR fails to pay Supplier
when due properly invoiced, undisputed charges totaling more than one month of
charges under this Agreement (based on the average monthly charges for the 12
months preceding any such failure, or if during the first 12 months of this
Agreement, the estimated charges for NCR for the Products during the first 12
months; (based on the average monthly charges for the 12 months preceding any
such failure or if during the first 12 months of this Agreement, the estimated
charges to NCR for the Products during the first 12 months) and (ii) NCR fails
to cure any such breach within 30 days after Supplier gives written notice of
the failure to make such payments after Supplier gives written notice of the
failure to make such payments.
1.2.3 Either party may terminate this Agreement without cause at any time after
the Initial Term by providing by providing [*****] written notice to the other
party.


1.3    Effect of Termination. Termination of this Agreement by either party will
not prejudice it or the other party to recover any money amounts or require
performance of any obligations due at the time of the termination. Subject to
Section 1.4 of this Agreement, if NCR decides to transfer all or part of
manufacturing of a Product to another company (including NCR or an NCR
Affiliate), Supplier will use [*****] to provide NCR with [*****] support for
NCR to efficiently transition the manufacture of Products to the other company
for [*****] and [*****] will use [*****] to complete the transition in as short
a time period as reasonably practical. The quality of the Products and
performance by Supplier during the transition shall not be degraded. NCR will
pay Supplier’s reasonable out of pocket costs for such transition assistance
unless the transition resulted from a Supplier’s material breach of this
Agreement.


1.4    Tooling
1.4.1 At any time after the period ending [*****] (except if NCR terminates the
Agreement as a result of USI’s material breach, in which case the [*****] time
limitation does not apply), provided NCR has made a full payment to Supplier of
the book value of and tooling tools, dies, molds, fixtures, equipment, and other
items used by Supplier for the Product (excluding any Tooling provided to
Supplier by NCR under this


NCR Confidential

--------------------------------------------------------------------------------





Agreement, and excluding any tooling that USI produces at its own cost and uses
for other USI customers) necessary, if any, for the production of the Products
(the “Supplier Tools”), less any amounts that NCR has previously paid to
Supplier for the cost of such tools, then Supplier grants NCR an irrevocable
option to take possession of and/or title to the Supplier Tools that are special
for the production of the Products.


2.    FORECASTS, AND ORDERS
2.1    Forecast. NCR will use commercially reasonable efforts to provide
Supplier on monthly basis with an estimate of anticipated requirements for
Supplier’s Hardware by providing a 9 to 12 month rolling forecast. Such
forecasts (“Forecasts”) and any other estimates provided to Supplier by NCR are
for planning purposes only and may not in any way be construed as an order or
binding purchase commitment or representation of NCR. Supplier will use
commercially reasonable efforts to plan and align resources required to meet the
Forecast. Supplier will provide NCR with notice of inability to meet a Forecast
in writing as soon as Supplier becomes aware of any such inability. On a monthly
basis, NCR commits to purchase Excess Material from the Supplier, provided that
NCR’s obligation to purchase Excess Material shall not exceed the amount of
Excess Material needed to fulfill NCR’s Forecast also considering the applicable
lead times for such Parts. NCR has the option to buy-back the Excess Material or
pay inventory carrying cost (at [*****]) for the next [*****] and NCR has to
buy-back the material at the end of the that [*****] period. “Excess Material”
means Parts that have been in Supplier’s inventory for more than [*****] which
were purchased or manufactured by the Supplier based on NCR’s Forecasts.


2.2    Ordering. NCR may place purchase orders for Products (“Order(s)”) with
Supplier in accordance with lead time as set forth in Schedule B. NCR will have
no obligation to purchase any Products hereunder until an Order for Products has
been placed with Supplier. Supplier may reject any Order by delivering a
rejection notice to NCR within five (5) business days after receipt of the
Order. Otherwise, the Order will be deemed accepted by Supplier. Orders are
deemed conforming (and may not be rejected by Supplier) if a) the delivery dates
are based on agreed lead times, and b) the quantity is within the limits set
forth in the Forecast or within the quantity flexibility limits described below,
and c) Orders are based on the price agreed by the parties. Where the Order is
for EOL (as defined in Section 2.6 below) Parts or consigned Parts, for which
Parts are available to Supplier on commercially reasonable terms, Supplier will
accept the Order and fulfill NCR’s Requirements in a timely fashion.
  
2.2.1 NCR will have quantity flexibility on delivery schedule within its Orders
in the percentages set forth below. NCR may pull in or push out a shipment date
for a part of an Order only within the limits set forth below. For NCR’s
reschedule request outside the bands set below, the parties will agree any
additional costs. For the avoidance of doubt this section 2.2.1 applies to
Hardware which has continuous and ongoing demand under normal forecasting
conditions.


Days Before Shipment
[*****]         [*****]                     [*****]
[*****]         [*****]                     [*****]
[*****]         [*****]                     [*****]
[*****]         [*****]                     [*****]




NCR Confidential

--------------------------------------------------------------------------------





Supplier will use commercially reasonable efforts to accommodate upside and
downside requests in excess of the percentages indicated above. Before charging
a premium or other fee associated with a flexibility action outside of the
parameters above, Supplier will notify NCR in writing, and NCR may accept the
premium or fee or the excess Hardware will be subject to standard lead time. If
downside quantity can’t be consumed, USI will report to NCR for NCR’s
assistance.


2.2.2    Notwithstanding anything to the contrary in this Section 2, for any
Part having an unusually long lead time, the parties may agree on quantities
that Supplier will stock and NCR’s liability for Parts required to fulfill NCR’s
Orders. Such agreement may be evidenced by emails, provided that the agreement
by both parties is clear. The initial list of long lead time components, if any,
is attached on Schedule F.


2.2.3    Notwithstanding anything to the contrary in this Agreement, NCR will
have no liability to Supplier for (i) Products that fail to comply with the
warranties on delivery or (ii) Product that are reused or resold by Supplier.


2.3    Cancellation. NCR may cancel any Order in whole or in part at its
convenience. Supplier will raise with NCR any concerns it has in relation to
excess stock exposure. Upon cancellation, NCR is liable for any finished goods
in the Order cancelled. In addition, NCR accepts liability for work in process,
Parts, and materials to meet the Order subject to the following:    
(i)     Supplier will use commercially reasonable efforts to assist NCR in
minimizing NCR's liability by taking the following steps:
a)
As soon as is commercially practical reduce or cancel material orders to the
extent contractually permitted;

b)
Return all components and materials to the extent contractually permitted;

c)
Make all commercially reasonable efforts to sell components and materials to
third parties and other Supplier customers;

d)Assist NCR to determine whether current work in progress should be completed,
scrapped or shipped "as is"; and
(ii) NCR will use commercially reasonable efforts to assist Supplier in
minimizing Supplier's liability.


2.4    Rescheduling Orders. NCR may reschedule an Order from its originally
scheduled ship date provided that the rescheduled shipment date will in no event
be later than two (2) months past the initial shipment date and the reschedule
quantity is within the flexibility parameters stated above in Section 2.2.1,
unless agreed otherwise. Once the said two months period expires, NCR shall
agree to Supplier’s arrangement for immediate shipment of the rescheduled Order.
If NCR subsequently cancels a rescheduled Order, the provision of Section 2.3
will apply.


2.5    Supplier may not ship a partial quantity of a particular Order of
Products without NCR’s prior approval.


2.6 EOL. NCR will notify Supplier that a Product will reach an End-of-Life (EOL)
status. NCR will provide Supplier with a last-buy order on such EOL Product to
meet NCR’s final requirements, with delivery not to exceed six (6) months from
the date of the last-buy Order. Supplier will make best efforts to mitigate the
potential liability of NCR through reselling material and consuming common
parts, and NCR, in this


NCR Confidential

--------------------------------------------------------------------------------





case, will have full liability for said inventories of materials and parts.
Notwithstanding the foregoing, Supplier shall adhere to its obligations in
relation to Exhibit D (Services)




3.    PRICE AND PAYMENT
3.1    Prices. Initial pricing is set out in Schedule B of this Agreement, as
applicable. Pricing can only be changed with the mutual agreement of Supplier
and NCR. Any price changes agreed from time to time by Supplier and NCR will
become effective with receipt of the applicable Product on or after the date of
Supplier’s acceptance of the first Order that includes new pricing. Upon mutual
agreement, Supplier will accommodate any such change in price on open Orders
(reflecting the older price) by issuing a respective credit or debit for
remaining open balances. The credit or debit will be for the difference between
the agreed new price and the older price shown on the Order.


EXAMPLE:
If an open Order reflects 100 pieces of a Product at the last price of $10 each
for a total amount of $1000 and a new price of $9 each has been agreed between
the date of the Order and the issuance of the invoice, then Supplier’s invoice
will show a credit, as follows or similar language.


PO# ________ for 100 units of part xxx-xxxx @ $ 10                $ 1000.00
    
Price reduction credit - 100 units @ $ 1                 (100.00)


    Total Due         $ 900.00


3.2    Most Favored Customer. Supplier represents that the terms, benefits and
warranties, as well as the prices provided to NCR under this Agreement are
[*****] offered by Supplier to any commercial customer who has purchased the
same or comparable products under similar (not exact) conditions and in similar
(not exact) quantities.


3.3    Cost Reductions. Supplier will continue throughout the Term of this
Agreement to use its best efforts to reduce costs for all Products and for
Product support, including by meeting the cost reduction goals as set forth in
Schedule E.


3.4    Taxes. Product prices are exclusive of all taxes, including country,
state or local sales, use, property, excise, value added or similar taxes that
may be levied as a result of sale or delivery of any Product under this
Agreement. Supplier will charge such taxes separately on its invoices on all
sales for which NCR has not provided valid exemption documentation. Supplier
will be responsible for all taxes based upon its personal property ownership and
income.
 
3.5    Invoicing. Supplier will invoice NCR promptly upon shipment of Products,
but in no event later than 3 calendar days following such time. Supplier will
submit electronic invoices through EDI, NCR’s “iSupplier Portal”, or as
otherwise directed by NCR. When invoices for Products ordered by NCR Global
Solutions Limited for delivery to the NCR site are submitted to NCR via the
iSupplier portal or via EDI or NCR's scanning centre in India, Supplier will
also send a hard copy of each invoice to NCR’s accounts


NCR Confidential

--------------------------------------------------------------------------------





payable department of the Site that raised the Order if requested by NCR via
e-mail. Payment of such invoices is subject to receipt by NCR of a hard copy. In
the event that Supplier is hereafter authorized by NCR in writing to submit
paper invoices in lieu of electronic invoices, Supplier will ensure that all
paper invoices are addressed to the specified NCR individual. Supplier's
invoices will (a) contain only 1 part number per line item on each invoice, (b)
only reference 1 purchase order per invoice, and (c) contain the following
minimum information: (i) NCR's Purchase Order number; (ii) NCR's product I.D.,
part number or other relevant number; (iii) an item description of the materials
shipped; (iv) the quantity of items shipped; (v) the unit and extended price
applicable thereto; and (vi) Supplier’s serial number, if applicable. All
invoices for Product covered by this Agreement should be sent to the NCR
Accounts Payable Department of the NCR site that raised the Order.


3.6    Payment. Payment terms are [*****] from the date of NCR's receipt of a
proper invoice. All prices and payments will be in U.S. Dollars unless otherwise
agreed upon in writing. NCR may, with Supplier approval, offset any payments
owed to the Supplier pursuant to this Agreement or otherwise against any amounts
owed by the Supplier to NCR.


4.    LEAD TIME AND DELIVERY
4.1    Lead Time. Orders will be placed in advance of the required delivery
date, allowing for the then current agreed lead time. Initial lead times are
detailed in Schedule B.


4.2    Shipment; Risk of Loss. Unless otherwise provided in a SMI, or in 4.3
below, all Products purchased under this Agreement will be shipped FCA USI
Factory location (as specified in the applicable Order) (Incoterms 2010)
(“Delivery”) and pursuant to any further instructions contained in the NCR
Supplier Guide (see Schedule C). Title, risk of loss and damage will pass from
Supplier to NCR upon Delivery by Supplier to NCR. Supplier will provide to NCR,
prior to the first Delivery of any Product, and thereafter annually, a
certificate of origin stating the country of origin for the Product upon NCR’s
request. If the country of origin for any Product changes, Supplier will provide
an updated certificate of origin before any Delivery of a changed Product.


4.3     Late Deliveries. Without prejudice to any other rights and remedies
available to NCR, Supplier will notify the applicable NCR Buyer promptly upon
the Supplier having reasonable belief that an agreed upon committed ship date
(“CSD”) will not be met. If Product (conforming to the Specifications and all
quality and other requirements herein) is not delivered by the CSD due to any
reason attributable to Supplier, (except for the reason caused by EOL parts),
Supplier will (a) ship by air freight or other mode specified by NCR, at
Supplier's expense; and (b) will reimburse or credit NCR for [*****]. For the
avoidance of doubt, any missed CSD’s more than [*****] based on agreed lead
times, except caused by Force Majeure, that are caused by Supplier will entitle
NCR to terminate all outstanding Orders of respective Product without any
liability whatsoever.


4.4    Supplier Managed Inventory. Upon mutual agreement, Supplier will either
implement a SMI program in accordance with the terms of Exhibit 3 or some other
mutually agreed form of a localized stocking program.


5.    SUPPLIER'S REPRESENTATIONS, WARRANTIES, AND COVENANTS


NCR Confidential

--------------------------------------------------------------------------------





5.1     Intellectual Property Rights and Title. Supplier warrants and represents
that it possesses all right, title and interest in the Product necessary for
Supplier to sell the Products to NCR and grant to NCR the rights and licenses
for NCR’s sale of Products under this Agreement; and that the Product does not
infringe any third party’s patent, copyright, trademark, trade secret or other
intellectual property right, provided, however, that the foregoing warrants and
represents of non-infringement will not apply to i) the combination of the
Product with other products, processes or services not furnished by Supplier,
unless the combination is contemplated in Supplier’s documentation for the
Product or the combination is necessary for the Product to achieve its intended
purpose, or ii) modifications to the Product not made by Supplier or in
accordance with Supplier’s instructions, if such Claim would not have arisen but
for such modification, or iii) Supplier’s compliance with NCR’s specific design,
specification, drawing, instruction, for the Product itself, if such Claim would
not have arisen but for such compliance, or iv) Parts purchased by Supplier from
Tier 2 Suppliers pursuant to Exhibit 1, or v) Manufactured Products provided by
Supplier pursuant to Exhibit 1 except for the part made by Supplier contained in
the Manufactured Products.
  
5.2    Warranties of Suppliers for Benefit of NCR. For the benefit of NCR
Supplier will use its best efforts to obtain from all vendors the fullest
possible warranties against defective materials and workmanship for components
and assemblies that go into the build of the Products.


5.3     Free and Clear of All Liens. Supplier will keep the properties of NCR,
under the control of Supplier, (including Products sold to NCR) free and clear
of all liens, encumbrances and charges of any kind. If any such lien will attach
or any claim for such is filed, Supplier will immediately procure the discharge
thereof. If Supplier fails to discharge such lien, NCR will have the right, but
not the obligation, to discharge the lien and assess against Supplier (or offset
against any amounts otherwise payable to Supplier) any costs incurred by NCR,
plus simple interest at the maximum rate allowed by law from the date of
discharge.


5.4     Compliance with Standards and Laws; Safety and Regulatory Agency
Requirements. Supplier will comply with all applicable country, federal, state,
local and foreign laws, rules, acts, orders and regulations, including, but not
limited to, laws pertaining to employment, import and export compliance,
antitrust, environmental health, safety, chemical/material restriction and
electronic/product and waste take-back.  Supplier will identify and procure all
required permits, certificates, licenses, insurance, approvals and inspections;
and will submit all reports, certifications, and other documents as required,
including information related to the proper and safe handling of the Products. 
Should Supplier’s services hereunder require Supplier to perform, support, or
handle any importation of any item into the U.S., Supplier will cooperate with
NCR to ensure that its business practices and related processes comply with
cargo security requirements of U.S. Customs and Border Protection’s (CBP)
Customs-Trade Partnership Against Terrorism (C-TPAT) program. In compliance with
the provisions of all applicable federal, state, and/or local laws, regulations,
rules and orders, Supplier will utilize standard industry practices, such as but
not limited to: a) criminal background checks, b) credit checks and/or, c)
driving record checks, to ensure fitness of employees.  Supplier will not employ
any person that fails to meet the appropriate fitness criteria. Supplier will
conduct business ethically and comply with the NCR Supplier Code of Conduct
available at this site:
http://www.ncr.com/company/suppliers/manuals-forms-and-templates. Any provision
which is required to be a part of this Agreement by virtue of any law is
incorporated herein by reference.  Supplier will conduct business ethically,
follow generally accepted accounting practices, and will promote policies and
practices requiring its employees, agents and contractors to conduct themselves
in accordance with the requirements


NCR Confidential

--------------------------------------------------------------------------------





of this paragraph. Supplier and its employees, agents and contractors will
adhere to NCR’s site security rules when visiting NCR premises. As may also be
indicated in applicable Specifications, Supplier warrants that all Products and
packaging material will comply with all applicable country, federal, state and
other governmental regulations in effect at the time of manufacture, including
without limitation, CTPAT, RoHS, WEEE, REACH, EMC and FCC regulations (as
applicable), and Products will be listed or certified by a nationally recognized
testing laboratory (if applicable to such Products) with Supplier's name,
Supplier's trade name, Supplier's trademark and file number.


5.5    Supplier represents and warrants that (i) Supplier shall comply with all
Legal Requirements regarding the handling, labeling, packing, transportation,
processing, use and/or disposal of hazardous materials, including lithium
batteries, and (ii) Supplier has provided its personnel with sufficient training
on the handling, labeling, packing, transportation, processing, use and disposal
of hazardous materials that are an ingredient or a part of the Products,
including lithium batteries, in order for the Supplier and its personnel to
exercise that measure of care and precaution that will comply with any
applicable Legal Requirements and prevent bodily injury or property damage in
the handling, labeling, packing, transportation, processing, use and/or disposal
of the Products, containers and packaging. In addition, Supplier represents and
warrants that Supplier shall provide any special handling instructions as may be
necessary to advise logistics providers, and handlers of the Products and their
personnel of how to comply with any applicable Legal Requirements and prevent
bodily injury or property damage in the handling, labeling, packing,
transportation, processing, use and/or disposal of the Products, containers and
packaging. “Legal Requirements” means all applicable laws, rules, regulations,
policies, procedures, standards and orders, of whatever kind and nature and of
all applicable governmental and industry bodies, now or hereafter in effect,
relating to Supplier’s performance of this Agreement and the manufacture and
supply of the Products in the country of origin and the country of ultimate sale
to consumers, including, but not limited to, the United States Fair Labor Act,
the NCR Supplier Quality Manual, any NCR compliance policies provided NCR to
Supplier and all export, health and safety, equal opportunity, immigration and
environmental laws, restrictions and regulations.


6.    MANUFACTURING LICENSE
If this Agreement is terminated by NCR due to any material breach which is
attributable to the Supplier, or if Supplier discontinues the manufacture or
supply of the Product, or is unable or unwilling to supply NCR with NCR's
reasonable requirements of Products, then Supplier hereby grants a perpetual,
non-exclusive, world-wide, license to NCR on financial terms to be agreed, to
use, modify, copy, sell, distribute, manufacture, and/or have manufactured, the
Products. Such manufacturing license may be further described in Exhibit 3
(Manufacturing License) hereto.


7.    PRODUCT QUALITY AND SUPPORT
7.1    Quality. Supplier will implement, maintain and continuously improve
quality necessary to produce and deliver to NCR only those Products that are
defect free and strictly conforming to the Product’s Specifications. Supplier
will deliver Products conforming to the reliability, design verification,
compatibility testing, and interoperability requirements referenced in this
Agreement and the Product’s Specification. Any acceptance of Products by NCR
will not be a waiver of those obligations in any respect. Supplier will
cooperate with NCR in the utilization of measurement tools and data collection
designed to assess the performance of suppliers to NCR, and in resolving
identified deficiencies to prevent recurrence. Supplier will also use its
reasonable efforts to assist NCR in its Product qualification process by
providing all requested


NCR Confidential

--------------------------------------------------------------------------------





Product documents and information, a defined support structure and assistance in
resolving any problems that may arise. Upon NCR’s request, Supplier will provide
NCR an opportunity to review Supplier’s disaster recovery plan. At a minimum,
the plan will address production interruptions and the contingencies including
the situations set forth in Section 15.1 below. Further details of NCR’s quality
requirements are in Schedule C and NCR’s Supplier Quality Manual which is made
part of this Agreement and can be accessed at:


http://www.ncr.com/company/suppliers/manuals-forms-and-templates


Promptly upon notice from NCR of any problems with the quality of Products or
spare Parts, the Supplier will ensure that corrective/preventative action is
taken to ensure any problem encountered does not recur and also to retain the
status of an approved supplier. The Supplier should follow NCR's Corrective
Action Procedure as detailed herein.


7.2    Specification Changes and Release of New Products.
7.2.1
Either party may propose changes to Specifications affecting any Products
(“Product Changes”) in accordance with the provisions of Schedule A. If either
party rejects the Product Changes, Products will continue to be supplied under
prior applicable Specifications. Any inventions, innovations, designs, plans,
specifications, drawings, materials, components, utility patent rights or the
like (collectively, “Inventions”) supplied by or on behalf of NCR and/or its
Affiliates to Supplier shall be the property of NCR (and/or such Affiliates) and
Supplier shall have no rights, property or interest in any portion of such
Inventions. With respect to Products or modifications to Products that are
co-developed, NCR and/or its Affiliates shall have all title, rights and
interest, including but not limited to Inventions and design rights in any
invention developed pursuant to such co-development. The trademarks, design and
Inventions are deemed to be Intellectual Property. Any works created by Supplier
for specifications changes shall be considered a “Work Made for Hire” as that
phrase is defined by the U.S. copyright laws and shall be owned by and for the
express benefit of NCR. In the event it should be established that such work
does not qualify as a Work Made for Hire, Supplier agrees to and does hereby
assign to NCR all of its right, title, and interest in such work product
including, but not limited to, all copyrights, patents, trademarks, and other
proprietary rights. Supplier hereby irreversibly assigns any and all rights it
may have or acquire in any portion of the Intellectual Property (including but
not limited to rights to improvements or changes), at law or in equity, to NCR.
Without limiting this Section, Supplier shall keep the Intellectual Property in
confidence and shall return such items upon termination of supply of Products to
NCR and/or its Affiliates. Supplier agrees to sign such further documents as may
be requested by NCR to effectuate the transfer of the Intellectual Property.



7.2.2
If Supplier acquires or develops a type of product which is like the Products,
or performs a similar function, or would cause one or more Products to be
obsolete, and to the extent such development or new product is under the
absolute ownership of Supplier, on the condition that no obligation with other
third party will be violated, Supplier will give NCR written notice at least 90
days prior to the release of a new product; Furthermore, Supplier will furnish
NCR with the specifications and other pertinent information under separate
mutually agreed-upon terms; and, at the request of NCR, arrange an engineering
evaluation of the product immediately. At its option, NCR may elect to
substitute



NCR Confidential

--------------------------------------------------------------------------------





the new product for the Products under this Agreement at a price mutually
agreeable between the parties.
 
7
Epidemic Failure

7.3.1
The following definitions will apply to this Section 7.3:



“Field Retrofit Order” or “FRO” means the detailed plan which is established by
NCR and implemented for the purpose of remedying an Epidemic Failure or a
safety/ hazard situation, including at end-user sites, in plants and in
warehouses, if applicable. The plan generally will include a process and repair
method for deploying and implementing the repair and or replacement of all
affected Products in the Lot(s) and the estimated costs to deploy the fix
dependent on the quantity of affected Product.


“Epidemic Failure” means the failure, arising from a single root cause and
displaying a same failure symptom, (i) which is at [*****] of the Products in
any Lot and (ii) which defect is attributable solely to Supplier and/or its
vendors, excluding any and all failures caused by Parts supplied to USI by Tier
2 Suppliers for Manufactured Products. The failure rate will be established from
mutually agreed-upon records which may include data supplied by NCR’s
distributors, resellers, subcontractors or customers.


“Lot” means a specific quantity of Product that (i) is produced under uniform
conditions and series of operations, or (ii) has the risk of being affected by a
common root cause of failure which is attributable to Supplier and/or its
vendors.


Epidemic Failures. The parties will co-operate and work together to analyze
failures, monitor such failures, report where appropriate and identify the
common root cause. Data collected by both parties will assist in the process.
Upon reaching the Epidemic Failure rate, NCR may notify Supplier that an
Epidemic Failure has occurred. Such notice will include a description of the
nature of the failure and other supporting data. Supplier will be responsible
for all costs of the failure, of implementing the FRO for Hardware inside or
[*****] the Warranty Period including (a) replacement parts, materials,
sub-assemblies or supplies; (b) technical support labor costs in handling
customer calls; (c) on-site service labor in replacing all Products within the
Lot(s); and (d) all packaging, shipping and handling costs to and from the
customer and warehouse locations and Supplier’s repair facility. The FRO will be
applicable for all Products within the relevant Lot(s) unless and to the extent
Supplier can establish that specific Products within the Lot(s) are not affected
by the root cause. In addition to the foregoing, Supplier will, at NCR’s option,
appoint a senior level representative to coordinate a root-cause analysis and
cooperate with NCR in the development of the FRO. Notwithstanding anything
foregoing to the contrary, Epidemic Failure shall not include the failure of
Product which is caused by (i) NCR's design or (ii) NCR's use of the Product
which is not the use contemplated by the parties under this Agreement.


7.4    Product Support Requirements. Supplier will provide support in accordance
with Schedule D attached hereto.




NCR Confidential

--------------------------------------------------------------------------------





7.5    Supplier Scorecard. The Supplier Scorecard will be used as a tool to
review and evaluate a Supplier’s performance during quarterly business reviews
with Supplier. Refer to the NCR Services Design and Logistics Supplier Guide
(“NCR Supplier Guide”) at
http://www.ncr.com/company/suppliers/manuals-forms-and-templates and the
Supplier Quality Manual for descriptions of what criteria is to be measured, the
metrics and the reporting process.


7.6    Electronic Linkage (Electronic Data Interface and Electronic Commerce).
Supplier agrees to cooperate with NCR in establishing electronic ordering and
invoicing processes as further outlined in Schedule G and as specified in
Section 3.5 above. Supplier will also obtain and operate at Supplier’s cost the
necessary hardware and software as is reasonably required to implement such
processes. When using EDI, Supplier agrees to provide NCR with information
covered by EDI transaction 856 – Advance Shipment Notification in a form
required by NCR to help prepare NCR for Purchase Order receipts and for order
tracing activity.


8.    PRODUCT WARRANTIES


8.1    Warranty.
For Product purchased under this Agreement, Supplier warrants that, for a period
of [*****] from the date of delivery to NCR (the “Warranty Period”), all
Products will conform to the Specifications and the quality provisions of this
Agreement; will be merchantable and fit for purpose (including general
merchantability and any specific purpose identified prior to Order); will be new
and unused and will not contain used or repaired parts; and will be free from
defects in material, USI design, and workmanship. If the Product is software, or
includes software or firmware, it will contain no viruses or harmful code.
Supplier warrants that it has the right to grant the licenses set forth herein
and that the Products are free and clear of all liens, encumbrances and
conflicting rights. For Products that fail within the Warranty Period, Supplier
will promptly repair or replace non-complying Products that do not conform to
the warranties in this Agreement (or provide credit or refund equal to the price
NCR paid for the Product). If the Product includes any services, and the
services are rejected, Supplier will perform such work as necessary to properly
provide the services rejected at no additional cost to NCR. Each party will bear
one way freight for in-warranty returns. NCR will bear the total cost of freight
for any Product returned to Supplier under this clause where no fault has been
found. Supplier will have the warranty obligations provided in this Section as
to all Products notwithstanding their acceptance by NCR. The
Supplier will deliver repaired or replacement Products to NCR within [*****]
of Supplier's receipt, unless otherwise specified in writing.  Supplier will
advise when parts are received and when they ship the Product back to NCR. The
warranties provided in this Agreement do not apply to the extent that warranty
non-conformances arise from (i) the specific design or specifications of NCR;
(ii) misuse or neglect, by NCR and/or its customers or accidental damage not
caused by Supplier; and (iii) any incompatibility with other parts of a third
party, except where Supplier has specifically warranted compatibility.
Notwithstanding the foregoing, the Warranty Period for batteries, and adapters
is the warranty period provided by such batteries and adapters vendor.


Any Product found by NCR prior to shipment to the end customer to contain a
defect attributable to NCR may be returned to the Supplier for rework under a
rework purchase order. The Supplier shall confirm the cost of any such rework
within an agreed delivery schedule. The Supplier shall provide NCR with, details


NCR Confidential

--------------------------------------------------------------------------------





of fault categorisation, rework carried out and the cost for each rework
incident, as detailed in the quarterly report.


8.2    Reworkable Parts. NCR’s service organization purchases Parts from
Suppliers. For Parts that are normally re-workable and are either repaired or
replaced by Supplier, Supplier will ensure that such Parts have a serial number,
model number, date of manufacture, or some other similar identification. NCR
will accumulate failed Parts and periodically return them to Supplier. For Parts
still under warranty, Supplier will provide at NCR’s option (a) a replacement
Part (new or reworked to perform like new. Costs for non-warranty items will be
subject to any repair quotation issued by Supplier, or (b) a refund or purchase
credit equal to NCR's purchasing cost for the Part.


9.    INDEMNIFICATION AND INSURANCE
9.1     Indemnification - Supplier will defend at its expense and indemnify NCR,
its customers, employees, directors, contractors and Affiliates for any actual
or threatened claims, suits, costs (including attorney’s fees), losses or
damages (“Loss”), except for any subsequent penalty, directly arising out of (i)
a breach by Supplier [*****] of [*****]; or (ii) any injury to, or death of, any
person (including persons employed by NCR) or damage, loss or destruction of any
property (real or personal) if such injury, death, damage, loss or destruction
results from or arises out of (a) [*****] or (b) [*****]. The NCR Indemnitees
shall not enter into any settlement, consent judgment or stipulated motion
without Supplier’s prior written consent.


9.2    Intellectual Property Infringement.
9.2.1    Definitions. The terms noted below have the following meaning as used
in Sections 9.2.2 and 9.2.3.


“NCR Indemnitees” means NCR and its Affiliates and their respective directors,
officers, shareholders, employees, distributors, resellers, customers and end
users.


“Losses” as that term is used below, in addition to the cost of defense,
settlement and judgment, should include NCR’s out of pocket costs to replace
infringing Products in the event of an injunction.
    
9.2.2    Indemnification for Intellectual Property Infringement. At its expense,
Supplier will defend, indemnify, and hold harmless the NCR Indemnitees from and
against all Losses arising out of or relating to any actual or threatened claim,
suit or proceeding brought against any of the NCR Indemnitees alleging that any
Product (excluding [*****]) or its use infringes any patent, copyright,
trademark or other intellectual property or misappropriates a trade secret or
other confidential information (each a “Claim”). In conjunction with a Claim
brought in a suit or proceeding, Supplier will defend at its expense the suit or
proceeding with litigation counsel selected in consultation with the NCR
Indemnitees. Without limiting the foregoing obligations, Supplier will pay all
costs and damages, including any enhanced damages, finally awarded with respect
to any Claim and will pay all amounts agreed to in settlement of any Claim.
Supplier will not enter into any settlement, consent judgment or stipulated
motion that requires any NCR Indemnitee to admit any liability or wrongdoing or
pay any amount without the NCR Indemnitee’s prior written approval. Supplier
may, at its sole expense, obtain for the NCR Indemnitees the right to use and
sell the Product, replace the Product with a non-infringing substitute of
materially equal quality, performance and functionality, or modify the Product
so that it is not infringing provided the modification does not materially
affect the quality, performance and functionality of the Product. If Supplier is
unable to reasonably secure any of those remedies


NCR Confidential

--------------------------------------------------------------------------------





and use or sale of the Product by NCR has been enjoined, Supplier will refund
the purchase price (or refund to the end users the purchase prices) they paid,
if requested by NCR, for the enjoined Products, and the NCR Indemnitees, in
their sole discretion, may by notice terminate this Agreement in whole or in
part. The foregoing obligations will not apply to any Claim caused by [*****].


9.2.3    Indemnification Procedures. NCR Indemnitees will give Supplier (1)
prompt written notice of the Claim; (2) reasonably requested information that
the NCR Indemnitees possess necessary for the defense of the Claim; (3)
reasonable cooperation and assistance necessary for the defense of the Claim;
and (4) subject to the limitations set forth in paragraph 10.2.2, sole authority
to defend or settle the Claim. Supplier will keep the NCR Indemnitees informed
of the defense and settlement of the Claim and will consult with the NCR
Indemnities on strategies for the defense and settlement of the Claim.


9.3    Supplier Agreements. With regard to paragraphs 9.1 and 9.2 above,
Supplier will apply best efforts to include substantially similar
indemnification terms in its contracts with its vendors of the items which are
included with or make up the Products. Supplier agrees to enforce such terms on
its behalf of and for the benefit of NCR, and if Supplier fails to enforce such
terms, NCR will be deemed a third-party beneficiary of the contract and is
hereby assigned rights to enforce such terms in place of Supplier.


9.4    Insurance. Supplier will maintain, at its expense, commercial general
liability insurance including contractual liability, coverage for use of
independent contractors, and product/completed operations, as will fully protect
NCR, from claims relating to the Products (including claims brought by NCR
customers against NCR). The insurance will (i) provide limits of at least
[*****] combined single limit (CSL) per occurrence, for bodily injury and
property damage, with [*****] annual aggregate; (ii) carry an endorsement that
NCR and its customer will be an additional insured and that the insurance will
be primary and that insurance, if any, maintained by NCR will be excess; and
(iii) if coverage is on a "Claims Made" form, then a policy must be maintained
during the term of this Agreement and for a period of five (5) years after
termination of this Agreement. Certificates of insurance showing compliance with
these requirements will be furnished by Supplier immediately after signing this
Agreement. Certificates will state that the policy or policies have been issued
and are in force, will not expire or lapse, and will not be cancelled or
changed. Upon NCR's request, Supplier will furnish NCR such policies of
insurance with all endorsements, or conformed specimens thereof, certified by
the insurance company to be true and correct copies.


10.
LIMITATION OF LIABILITY

10.1        SUBJECT TO THE EXCEPTIONS LISTED IN THIS SECTION 10.1, IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL,
SPECIAL OR INDIRECT DAMAGES OR LOSSES, INCLUDING ANY LOSS OF PROFITS UNDER ANY
THEORY OF LIABILITY. THE FOREGOING LIMITATIONS DO NOT APPLY TO (A) [*****] (B)
[*****] OR (C) [*****].


10.2    The parties acknowledge and agree that the following damages are direct
damages recoverable under this Agreement and that neither party shall claim or
assert that such damages are indirect, incidental, special or consequential
damages or otherwise unrecoverable to the extent they result from the failure of
a party to comply with this Agreement: [*****]




NCR Confidential

--------------------------------------------------------------------------------





11.    CONFIDENTIALITY, PUBLICITY AND DATA PRIVACY
11.1    "Confidential Information" is information first disclosed by the
disclosing party to the receiving party during the term of this Agreement which
is related to business conducted by the parties under this Agreement (the
“Authorized Purpose”) and which is: (a) clearly designated, labeled, or marked
as confidential or its equivalent at the time of disclosure; or (b) of a nature
such that the receiving party knows or should know it to be confidential. In
addition, Confidential Information includes the fact of discussions between the
parties about the Authorized Purpose. Confidential Information does not include
information that is: (a) lawfully possessed or known by receiving party prior to
receipt from the disclosing party; (b) becomes publicly available through no act
or omission of the receiving party; (c) furnished to the receiving party by a
third party without known use or disclosure restrictions; or (d) independently
developed by the receiving party without breach of this Agreement. A disclosure
by the receiving party required pursuant to any judicial or governmental
proceeding will not be a breach of this Agreement if, to the extent permitted
under the circumstances, the receiving party has first given the disclosing
party notice and opportunity to protect its Confidential Information by
protective order or other means. The receiving party will use best efforts to
prevent the disclosure of Confidential Information to any other person, unless
disclosure is required by law. Notwithstanding the foregoing, the receiving
party will be entitled to provide Confidential Information of the disclosing
party to third party contractors of or supplier of the receiving party who have
executed a written obligation of confidentiality conforming to that of this
paragraph, and to Affiliates. The parties shall not use the other parties
Confidential Information except for the benefit of the other party.


11.2    Neither party will publicize or otherwise advertise the existence of
this Agreement without the prior written consent of the other party, except if
required by law or order of court of competent jurisdiction, and then only after
providing the other party with prior written notice and opportunity to object.


11.3    In the performance of any services to NCR under the Agreement, including
but not limited to the supply of Products, support, manufacturing services and
any other services (“Services”), Supplier may collect, record, organize, store,
adapt or alter, retrieve, consult, use, disclose by transmission, disseminate or
otherwise make available, align or combine, block, erase or destruct, whether or
not by automatic means (collectively “Process”) information or data NCR provides
to you or that you generate in connection with the Services (“NCR Data”). NCR
Data may, but does not necessarily, include information or data that actually
identifies an individual, or if combined with other information or data accessed
or accessible by any person, could identify an individual (“Personal
Information”); examples of Personal Information include national identification
numbers (e.g. social security numbers, social insurance numbers and the like),
date of birth, home address, email address, IP address, driver’s license or
passport number, or financial account number. Supplier will protect all NCR Data
as Confidential Information of NCR and will comply with the terms of Exhibit 2,
Data Security and Privacy.


12.    NOTICES AND COMMUNICATIONS
All notices (including requests, consents or waivers) made under this Agreement
will be in writing and delivered by facsimile, electronic mail, or other
electronic means (in which case the recipient will provide acknowledgment within
one business day separately from any machine-generated automatic reply); or by
prepaid means providing proof of delivery. Notices are effective upon receipt,
and will be sent to the addresses shown on the first page of this Agreement. In
addition, a copy of any notices sent to NCR will


NCR Confidential

--------------------------------------------------------------------------------





be sent to General Counsel/Notices, NCR Corporation, 864 Spring St. NW, Atlanta,
GA 30308-1007 , email: law.notices@ncr.com.


13.    INSPECTION RIGHTS.
13.1    Supplier will keep all usual and proper records and books of account,
and all usual and proper entries relating to compliance with this Agreement,
including but not limited to records relating to [*****] generated, collected,
processed or stored by Supplier in performance of its obligations under this
Agreement for a period of at least five years (except as specified otherwise
herein) and in accordance with Legal Requirements. Upon two weeks prior notice
by NCR, Supplier will permit NCR to audit the same (on business days and not
more than once per year, except where an audit reveals a deficiency, in which
case NCR is entitled to conduct further audits to satisfy itself that such
deficiency has been remedied), which audit may be performed by NCR or an
independent auditor retained by NCR. If an audit reveals a material breach of
this Agreement, then [*****].


13.2    Subject to the prior notice requirement in Section 13.1, Supplier agrees
to allow NCR’s representatives or their authorized agents or NCR’s customers at
any and all times during regular business hours to enter Supplier's facility
where Products are produced to inspect the facility, the manufactured Products,
and the means for manufacturing Products, including, but not limited to,
[*****]. Supplier is responsible for correcting any deficiencies identified by
NCR’s inspection prior to the production and delivery of the Products.
Notwithstanding any of NCR’s other rights, NCR reserves the right to cancel
outstanding orders and/or cease doing business with Supplier if Supplier refuses
to allow inspection of its facilities.


14.    GENERAL TERMS
14.1    Force Majeure. Neither party will be liable for failure to fulfill its
obligations due to causes beyond its reasonable control and without its fault or
negligence (“Force Majeure”). A party must (a) use commercially reasonable
efforts to promptly notify the other in advance of conditions which will result
in a delay in or failure of performances, (b) use commercially reasonable
efforts to avoid or remove the conditions, and (c) immediately continue
performance when the conditions are removed. Notwithstanding the foregoing,
Supplier will maintain a disaster recovery plan which shall, as a minimum,
address production interruptions and the contingencies due to Force Majeure
causes. On NCR’s request, Supplier will provide NCR an opportunity to review
Supplier’s disaster recovery plan which will be prepared within 60 days after
the Effective Date.


14.2    Designated Purchasers and NCR Third Party Beneficiary. Each Designated
Purchaser will be entitled to purchase Products pursuant to this Agreement and
any purchase of Products for NCR by a Designated Purchaser will be deemed to be
made pursuant to this Agreement notwithstanding any other purchase order
document that may be used. NCR will be entitled to exercise all rights and
remedies available to the Designated Purchaser or NCR under this Agreement as a
third party beneficiary, if permitted by law.


14.3    Severability, Survival and Waiver. Failure to enforce any provision of
this Agreement is not a waiver of future enforcement of that or any other
provision. The provisions of this Agreement are severable; if any provision is
unenforceable, the remaining provisions will remain in effect.




NCR Confidential

--------------------------------------------------------------------------------





14.4    Governing Law and Disputes. New York law governs this Agreement, all
Orders made and any transactions occurring under it, and the relationships
created by it, without reference to principles of conflicts of law that would
result in the application of any other State’s laws. In the event of any claim,
controversy or dispute arising out of or related to this Agreement, any Order or
any Product, either party may bring a legal action against the other, which
action shall be exclusively brought and exclusively maintained in the state or
federal courts located in the state of New York and New York County in the
United States, the location of NCR’s executive offices. Supplier irrevocably
consents to jurisdiction and venue therein and hereby waives any right to object
to jurisdiction or venue. The parties waive their right to a trial by jury in
all such actions, and irrevocably consent to having all claims by all parties
tried to the court as the sole trier of fact.


14.5     Assignment. This Agreement and any right or obligation it governs may
only be assigned or delegated by either party with the prior written consent of
the other party, which consent will not be unreasonably withheld, except as
provided to NCR in Section 14.2 and except that NCR may assign or delegate this
Agreement and any Orders outstanding under it without consent to any Affiliate
or to the purchaser of all or substantially all of the assets of NCR Corporation
or of a relevant product line or NCR line of business. A change of control of a
party shall be deemed to be an assignment of this Agreement. This Agreement will
be binding upon any permitted successor or assignee of a Party.










NCR Confidential

--------------------------------------------------------------------------------







SCHEDULE A
SPECIFICATIONS, CHANGE CONTROL PROCESS, TOOLING,
& MATERIAL PROVIDERS


1.
SPECIFICATIONS / CHANGES.

1.1    Specifications. “Specifications” means all documented technical and
design information, and performance criteria for Products (a) as provided or
otherwise made available to NCR by Supplier (including in associated publically
available literature and/or marketing materials) and (b) as expressly provided
by NCR to Supplier (including in any Order), and all modifications, amendments
or changes thereto made pursuant to the terms of this Schedule. Supplier
acknowledges that Specifications provided by NCR are the confidential and
proprietary property of NCR, and NCR hereby grants Supplier a license to use
such Specifications for the sole and limited purpose of performing its
obligations under the Agreement. Notwithstanding anything to the contrary, to
the extent they differ from those provided or otherwise made available to NCR by
Supplier, Specifications expressly provided by NCR to Supplier shall control.
1.2    Changes. Either party may initiate a revision to the Specifications in
accordance with Section 2 below. Notwithstanding anything to the contrary
herein, NCR retains the right to approve the Specifications for all Products,
including any changes thereto in advance of their implementation with respect to
any Products. Supplier will be responsible for documenting all revisions to the
Specifications, and integrating the same with their systems, to ensure that all
Supplier documentation properly reflects the correct information (including
revision date / number) and that all Products are provided consistent therewith.
If the parties agree to implement a change in the Specifications, they will
negotiate any schedule changes reasonably required thereby.
1.2.1    Payment. NCR will agree to a reasonable increase in the price of a
Product directly resulting from a change in its Specification requested by NCR,
provided such price increase is agreed in advance by NCR. The cost of any
changes, to the extent such change is required by Supplier, generally applicable
to the manufacture of Product or like products (including any capital
expenditure incurred to implement any revision, costs of additional materials
and one-time expenditures) necessary to ensure and maintain the Specifications
or Product in conformity with, laws, legal or regulatory requirements will be
borne by Supplier without any increase in the price of the Product to NCR or its
Designated Purchasers (See Schedule B).
2.    CHANGE CONTROL PROCESS.
2.1    Overview. Following the first manufacturing of one full and correct lot
of Products approved by NCR in accordance with NCR’s Supplier Quality Manual,
Supplier and NCR or its Designated Purchaser will implement NCR’s standard
change control process to communicate and manage all changes unless otherwise
agreed in writing. Supplier will not make any changes or modifications to the
Product or the process for manufacturing Products without the express written
permission of NCR. Until such time as a written change request is approved by
NCR, Supplier will continue to supply Products conforming to the then-effective
approved Product Specification, and NCR or its Designated Purchaser may reject
any unapproved Products without any liability therefore.
2.2    Supplier-requested Changes.


NCR Confidential

--------------------------------------------------------------------------------





2.2.1    If Supplier requests a change to a Product, Supplier will submit to NCR
a written change request in a form and format determined by NCR. The request for
change from Supplier must include at a minimum the following: (a) reason for
change (e.g., availability of a part, cost reduction, and the like); (b) desired
date of introduction; (c) detailed difference between the old and new Product
process; (d) results of testing that support same or better resulting
performance; (e) cost reduction effect (cost savings are expected); and (f)
means of differentiating Products by identification number change, revision
level change, or by some other means so that NCR and Designated Purchaser can
readily discern the difference. NCR may evaluate the request itself or request a
Designated Purchaser or the Supplier to make the evaluation on such criteria as
NCR may in its sole discretion establish from time to time. All test and other
evaluation results will be supplied to NCR in writing. NCR (or a Designated
Purchaser) may approve or reject a requested change in its sole discretion. No
change will be implemented absent NCR’s or its Designated Purchaser’s
(determined on a case-by-case basis) approval. Changes that affect the form,
fit, function, or performance of a Product will be tracked by a part number
change. Supplier will maintain during the term of this Agreement and for 36
months after termination or expiration detailed records in English language for
the Product serial number and or part number and cut-in dates for all changes.
2.2.2    In addition to Product Changes, Supplier will provide a minimum of
sixty (60) days advance written notice of a requested change to the
manufacturing process or methods, key personnel, or relocation of production to
a different manufacturing facility after initial acceptance by NCR of the
Products. This notice must include any change, additions, or deletions of any
tests or assembly processes. NCR will notify Supplier whether it concurs with
the proposed changes prior to Supplier’s implementation of any such requested
change.
2.2.3    Supplier will provide a minimum of one hundred eighty (180) days
advance written notice if Supplier plans to discontinue production of any
Product (excluding Manufactured Product) or discontinue use of any Tooling
(defined below). NCR will notify Supplier of the disposition of the Tooling. For
avoidance of doubt, Supplier will not dispose of Tooling except as directed by
NCR in writing by an NCR Vice President unless for projects announced EOL for
over 5 years.
2.2.4    Supplier will provide a minimum of one hundred eighty (180) days
advance written notice for Product (excluding Manufactured Product) going End of
Life (EOL).
2.3    NCR-requested Changes
2.3.1    NCR may, from time to time, request Supplier to make a change in the
Specification or Product. Such change will be communicated to Supplier in the
form of a Design Revision (“DR”), a Request for Change (deviation request)
(“RFC”), or a “Stop Order/Release” (“SO”) (collectively, an “Authorized Change
Request”). For avoidance of doubt, unless the change request is in the form of a
DR, a RFC, or a SO, Supplier will consider any change request to be unauthorized
and any reliance thereon will be at Supplier’s sole risk and expense including
without limitation any excess or obsolete inventory, necessary re-work, or FRO,
arising there from. On receipt of an Authorized Change Request from NCR,
Supplier will in all cases provide NCR with the following information by no
later than the tenth business day following receipt of the Authorized Change
Request:
•
Non-recurring engineering cost to implement the Authorized Change Request

•
Product price changes (it is anticipated that cost reductions typically result
from an Authorized Change Request)



NCR Confidential

--------------------------------------------------------------------------------





•
Current inventory exposure for obsolete or superseded Products

•
Proposed implementation date (if not addressed in the Authorized Change Request)

•
Any changes to the manufacturing or methods required to implement the Authorized
Change Request

2.3.2    NCR will approve, deny, or conditionally approve the Authorized Change
Request in writing based on Supplier’s responses. No Authorized Change Request
will be implemented by Supplier unless approved by NCR.
2.3.3     After the Initial Term NCR will provide one hundred eighty (180) days
advance written notice to Supplier for discontinuation of Supplier’s production
of Manufactured Product.
2.4    For avoidance of doubt, Supplier is responsible for all costs of any kind
incurred by Supplier, NCR, Designated Purchasers, or NCR customers, attributed
to any change (whether a Supplier initiated or NCR initiated change request)
that is not approved by NCR in writing pursuant to the NCR change control
process.
3.    MANDATED MATERIAL PROVIDERS
NCR requires the Supplier to use the following suppliers Tier 2 Suppliers of
Parts, including raw materials, subcomponents, subassemblies, or other
materials, in its process or incorporated into the Products (printed copy is
detailed at Exhibit 6):
4.    NCR REQUIRED PACKAGING
All Products will be packaged by Supplier in accordance with generally accepted
industry standards or, if more stringent, as otherwise specified by NCR in
writing, including in the Supplier Quality Manual and the Service Design &
Logistics Supplier Guide (see Schedule C). Supplier shall use commercially
reasonable efforts to ensure that all packaging is sufficient for the mode of
transportation and the intended destination and that each package, and the
Products therein, is delivered in acceptable condition for its intended use and
purpose. Supplier shall mark each discrete package and Product therein, with a
UPC bar code label.


5.    NCR PROPERTY (INCLUDING TOOLING) ISSUED TO SUPPLIER
5.1.    All property, including that listed below, issued to the Supplier by NCR
for use in connection with this Agreement is and will remain the property of NCR
("Property").


5.2    Supplier shall be responsible for maintaining the Property in good order
and condition (normal wear and tear excepted) and for all operating costs of
such Property during the period it is on issue to it and within normal lifetime
of such Property. No charge will be made by NCR for the Property, but during the
period it is on issue to Supplier, Supplier shall be responsible to the full
replacement value for all loss or damage incurred and will keep the Property
insured at Supplier's expense against any loss or damage, and in an amount equal
to the replacement cost thereof, with loss payable to NCR. All such Property
shall be marked as belonging to NCR, and shall appear as such in Supplier's
records. No such Property shall be altered or modified without the prior written
permission of NCR.


5.3    Supplier will not sell, assign, charge or permit any lien to be created
over or encumbering the Property nor sub-contract its use without the prior
written authorization of NCR. Supplier will not use the Property other than for
the manufacture of Products to be supplied to NCR hereunder.




NCR Confidential

--------------------------------------------------------------------------------





5.4    If Supplier's operation is subject to a labor dispute, adjudged bankrupt,
or has a Receiver appointed, NCR reserves the right to enter upon the premises
where the Property is located, and to take possession thereof.


5.5    Either party may request the withdrawal of the Property by providing the
other party with prior sixty (60) days prior written notice. During that sixty
(60) day notice period NCR shall provide Supplier with instructions for the
disposition of the property. Supplier shall be responsible for the disposition
of all such Property (in good order and condition) and any transportation
charges incurred will be discussed and agreed.






LOCATION


DESCRIPTION
DATE OF ISSUE
AUTHORIZED ALTERATIONS
DATE OF RETURN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









*** End of Schedule ***








NCR Confidential

--------------------------------------------------------------------------------







SCHEDULE B


INITIAL PRICING, LEAD TIMES, DESIGNATED PURCHASERS AND DESIGNATED VENDORS


1.    PRODUCT PRICING AND LEAD TIME
The initial price for the Products and Parts will be provided via e-mail
separately.


2    DESIGNATED PURCHASERS


Any NCR/Supplier Affiliates listed below.


2.1    NCR DESIGNATED AFFILIATES


NCR GLOBAL SOLUTIONS LTD
NCR CORPORATION INDIA PVT LTD
NCR WORLDWIDE CUSTOMER SERVICE
NCR RETAIL SERVICES DIVISION


2.2    DESIGNATED VENDORS


Supplier’s Affiliates as follows:
 
USI Electronics (Shenzhen) Co., Ltd.
Universal Scientific Industrial de Mexico S.A. de C.V.


*** End of Schedule ***


NCR Confidential

--------------------------------------------------------------------------------





SCHEDULE C
QUALITY ASSURANCE AND TESTING


The Service Design & Logistics Supplier Guide located at the link noted directly
below is incorporated into and made a part hereof to the Agreement.
http://www.ncr.com/company/suppliers/manuals-forms-and-templates


1.0
PURPOSE

The intent of this Schedule is to establish a mutual understanding and agreement
of NCR’s qualitative goals and objectives. Supplier must commit to data driven
processes based on continuous improvement and defect prevention with a goal of
delivering defect free Products (which is understood to also include parts) to
NCR and its customers.
2.0
QUALITY PERFORMANCE

If performance levels are not consistently maintained, NCR requires Supplier to
undertake reasonable commercial efforts to bring performance levels within the
desired range. All identified performance goals will be applied to each Supplier
manufacturing site individually.
3.0     QUALITY MANAGEMENT SYSTEM
Supplier shall establish and maintain a quality management system capable of
measuring and evaluating product quality. Supplier’s system shall be ISO
9001/9002 registered, as applicable, including any evolution of these ISO
standards, or contain all the standard requirements of an ISO System.
3.1     Closed Loop Corrective Action (CLCA). Supplier shall establish and
maintain a CLCA Process capable of addressing any quality issue. Root Cause
Analysis and CLCA may be triggered by the discovery of a problem from any source
(e.g., engineering test failures, manufacturing failures, or field failures).
Supplier shall provide a written response within the specified time defined in
the Supplier Corrective Action Response (SCAR), typically 24 hours dependent on
the severity of the problem. The response shall include information
demonstrating institutionalized quality improvement. See Addendum 6 for
Corrective Action Procedure form.
3.2     Quality Reporting. Supplier shall provide monthly performance results
and supporting data when requested to support the objectives outlined in this
section.
4.0     HOLDS AND REJECTIONS
4.1    General. NCR shall notify Supplier if NCR or its Designated Purchasers
places any Products on hold for further investigation of a nonconformity or a
deviation report, or if NCR or its Designated Purchaser rejects, on condition
that such Products is not conformity with mutually agreed-upon specification
(including perform, any lot (or part thereof) of any product within sixty (60)
days after delivery of such products to NCR or its Designated Purchaser. Any
such notice shall state the basis for the hold or rejection.
4.2    Independent Testing. If the parties disagree as to whether Products
subject to hold or rejected meet the Specifications, NCR’s and Supplier’s most
senior quality assurance officer or such other persons as they may designate,
shall confer to review samples and/or lot records, as appropriate. If the
disagreement is not resolved, then samples, lot records and other data relating
to the lot in dispute shall promptly be submitted for testing and evaluation to
an independent third party approved in writing by both Parties. The cost of the


NCR Confidential

--------------------------------------------------------------------------------





testing and evaluation by the third party shall be borne by NCR if the third
party determines that the Products tested meet Specifications and by Supplier if
the third party determines that the Products tested do not meet Specifications.
5.0    DEVIATION REPORT; NONCONFORMITY
5.1    Deviation Reports. If during the manufacture or other handling of a
Product by Supplier (i) the process or tested Product limits and quality
measurements vary from typical or established report ranges, release guidelines
or release limits, (ii) Specifications were not followed in production of the
Products, or (iii) the Products fail to conform to Specifications, then Supplier
shall prepare as soon as practicable following the discovery of such deviation a
written report detailing such deviation (a “Deviation Report”) and promptly send
such Deviation Report, along with all supporting documentation, to NCR and to
all Designated Purchasers.
5.2    Nonconformity. If either party becomes aware that any lot or shipment of
Products has a Nonconformity, at any time regardless of the status of Supplier’s
testing and quality assurance activities, such Party shall notify the other
Party within 72 hours of becoming aware of a Nonconformity. “Nonconformity”
means a Product characteristic that (i) is attributable to Supplier’s failure to
design, manufacture, test, package, store, label, release or deliver any Product
in accordance with the Specifications or (ii) causes any Product to fail to
conform to the Specifications.
5.3
Products Subject to Nonconformity or Deviation Report. Any lot or shipment of
Product that is the subject of a Nonconformity or of a Deviation Report shall be
handled as follows:

•Products held in inventory by Supplier shall not be shipped to NCR or to
Designated Purchasers, unless directed otherwise by NCR or by Designated
Purchasers;
•Any Products shipped to NCR or its Designated Purchaser and held in stock shall
maintain a “Hold” or “Unpassed” status, and shall not be released into passed
inventory of NCR or its Designated Purchasers, until NCR or Designated
Purchasers has completed any investigations related to such Products and
approved the disposition of the Product subject to the Nonconformity or the
Deviation Report;
•NCR shall provide written instructions to Supplier as to the destruction of any
nonconforming Products, and such instructions shall comply with all appropriate
government requirements.
6.
PRODUCT COMPLAINTS

Any and all complaints of which Supplier becomes aware relating to any Product
shall promptly be forwarded to NCR.
7.     RETAINED SAMPLES
Supplier shall retain the samples from the part qualification for each product
as golden (master) samples with both NCR and Supplier signoff on each product,
with the date. All manufacturing lots thereafter must conform to that golden
sample and to the qualification date submitted at the time. This will apply to
all new products and any revisions thereafter
8.     QUALITY PERFORMANCE AND OUT OF BOX QUALITY GOALS
Supplier shall use reasonable commercial efforts to meet the Out of Box quality
requirements for Products being delivered to NCR and/or its Designated
Purchasers as defined in the table below. An Out of Box failure is defined as a
non-conformance against the Product/ Specifications. The measurement is an
aggregate


NCR Confidential

--------------------------------------------------------------------------------





of all products shipped from the manufacturing facility. Quality levels will be
calculated by dividing the Total Number of Failures by the Total Quantity of
Units Used Without Failure X 100.
Annually
Metrics
1st  Quarter Goal
2nd Quarter Goal
3rd Quarter Goal
4th Quarter Goal
DPPM
[*****]
[*****]
[*****]
[*****]







*** End of Schedule ***


NCR Confidential

--------------------------------------------------------------------------------





SCHEDULE D


HARDWARE SUPPORT REQUIREMENTS & SPARE PARTS


1.
SCOPE

NCR will be the primary point of contact for all NCR direct and channel
customers (“Customers”) with Hardware problems. Supplier will provide the
services set out in this Schedule to enable NCR to support Customers.


2.
TECHNICAL INFORMATION

2.1    Throughout the Term of the Agreement, Supplier will provide the following
“Technical Information”:


2.1.1    Problem History Database that is regularly updated and includes
descriptions of all changes, enhancements, or problem fixes provided by
Supplier, in a format suitable for publishing on NCR’s corporate intranet;


2.1.2    Technical Documentation that has been mutually agreed-upon and
specified in applicable statement of work or non recurring engineering
quotation, includes all information necessary to install, diagnose, repair and
maintain the Hardware, such as user, operator, service and systems administrator
manuals; engineering drawings and schematics ; logic and timing diagrams;
service test procedures and a list of any special tools and service test
equipment used; site preparation and installation specifications; software and
related documentation for the purpose of problem identification and resolution;
technical bulletins, engineering change orders, software updates, fixes and
version changes and web site access; and other relevant materials; in an
electronic format suitable for both reproduction and for publishing on NCR’s
corporate intranet, all of which will be updated from time-to-time as it becomes
available. Supplier will provide such documentation to NCR as soon as
practicable, but within thirty (30) days following mass production for the
Hardware. New Technical Information documentation will be provided to NCR within
thirty (30) days following its creation.


2.1.3    Diagnostic Software (“Diagnostics”) that includes computer programs
(including manufacturing test software) that may be used for the purpose of
servicing, maintaining and diagnosing Hardware or having any of the foregoing
done.


2.1.4     Supplier hereby grants to NCR a royalty free non-exclusive, mutually
agreed-upon wide license and right to copy, modify and use, and have copied,
modified and used, the Technical Information (including Software Fixes, Updates
and Version Changes) provided by Supplier for the purpose of providing support,
maintenance, manuals, training or support materials or the like concerning the
Hardware to NCR Customers if covered by non recurring engineering quotation.
Such Technical Information will be used solely to support the Hardware.


2.1.5    NCR will not knowingly provide the Technical Information (especially
Software Fixes, Updates and Version Changes) to NCR’s Customers who have not
licensed or purchased the corresponding Hardware. All copies of such Technical
Information (especially Software Fixes, Updates and Version Changes) made


NCR Confidential

--------------------------------------------------------------------------------





by NCR will contain any copyright, trademark, disclaimer or patent notices that
appear on or in the original Technical Information provided by Supplier.


3.
TRAINING

As requested by NCR and NCR agreed to pay for relative costs if any, Supplier
will provide Hardware training in the following areas: (a) engineering and
design; (b) set-up and installation; (c) maintenance and field repair; (d) depot
repair; (e) help desk procedures, and (f) end-user operation. Supplier
authorizes NCR to videotape such training classes and grants to NCR a royalty
free license to duplicate and distribute the videotape(s) and any related class
materials to NCR personnel and authorized support providers.


4. TECHNICAL SUPPORT
4.1    Technical Support Process. Supplier must maintain an industry standard
technical support process. NCR will continue to be the sole point of contact to
the Customer throughout the problem resolution process. NCR will be responsible
for providing level I (call-center etc.) & level II (customer service depot for
system level repairs) support to its Customers. NCR will engage Supplier for
level III (board level repairs manufactured by USI) support. Supplier will make
available via telephone or pager five (5) days per week, eight (8) hours per
day, individuals sufficiently skilled to assist NCR in problem resolution.
Supplier’s technical representatives will be available to provide on-site
support at Customer locations when deemed necessary by NCR. NCR will handle the
initial Customer requests for technical support, escalating issues to Supplier
as required.


4.2     Response, Update and Resolution Guidelines. When Supplier is engaged by
NCR in problem resolution, Supplier will comply with the following guidelines
enabling NCR to meet commitments to Customers. Time measurement begins when
Supplier is first contacted by NCR. Time frames stated in days are working days.


Priority Level
1 – Critical
2 – Urgent
3 – Routine
Priority Level Definition
A problem that critically impacts the Customer’s ability to do business. A
significant number of users of the system and/or network are unable to perform
their tasks as necessary. The system and/or network is out of service or
severely degraded.
A problem that impacts the Customer’s ability to do business, the severity of
which is significant and may be repetitive in nature. A function of the system,
network or Hardware is impacted.
A minor problem that negligibly impacts the Customer’s ability to do business.
Also includes questions and/or general consultation.
Initial Response to NCR
[*****]
[*****]
[*****]
Status Updates to NCR
[*****]
[*****]
[*****]
Targeted Resolution
[*****]
[*****]
[*****]



4.3    Software Fixes and Updates.


NCR Confidential

--------------------------------------------------------------------------------





4.3.1    “Software Fix(es)” means software problem fixes, critical patches,
modified documentation or other changes intended to correct feature/function
deficiencies in the Hardware and/or system vulnerabilities.


4.3.2    “Software Update(s)” means changes to the Hardware which incorporate
accumulated Software Fixes into the then-current version of the Hardware. Where
Supplier has provided the Software, Supplier will, at its expense, provide NCR
with all Software Fixes and Software Updates developed by Supplier during the
Term of the Agreement. Where NCR’s Software or a third party Software is used,
Supplier in conjunction with NCR, will embark upon NCR’s Change Request process
in a timely manner.


4.4     Software Version Changes. If a version change to Hardware which includes
software addresses an identified Customer problem which has not been previously
resolved by a Software Fix or Software Update, Supplier will, at its expense,
provide NCR with Hardware with the new version of the software..


4.5    Supplier Point(s) of Contact. Supplier’s point(s) of contact for
Technical Support will be provided to NCR not later than the Effective Date of
the Agreement.


4.6     Technical Support Availability. Supplier’s Technical Support as
described in this Section 4 will be available to NCR during the Availability
Period (see Section 6.1).


5.
PART CHANGES

5.1.1    In the event Hardware requires a new version of a Part, Supplier will
identify by serial or tracer number the Hardware requiring a newer version of
the Part. Supplier will continue to make available, for the time period
specified in Section 6 below, Parts supplied to NCR which are identical to or
interchangeable with all previous versions utilized in Hardware supplied to NCR
unless NCR should so indicate that this is not necessary.


5.2 Notification of Hardware/Engineering Changes. Per Section 7.2 of the
Agreement and Section 2 of Schedule A of the Agreement, NCR reserves the right
to approve any Hardware Changes. If such approval is given by NCR, Supplier
agrees to notify NCR in writing at least ninety (90) days in advance (or a date
mutually agreed upon) of any change in purchased or manufactured Parts which
affect form, fit, function, field maintenance or safety agency approval.
Notification will be provided to:    


Graham Crabb
NCR Corporation
200 Highway 74 South
Peachtree City, GA 30269 USA
ATTN: ECC


6.
PARTS

A complete list with NCR Part Numbers for Hardware and available Parts (“Parts
List”) will be provided to NCR by Supplier at least thirty (30) days prior to
the delivery of the first Hardware of each type ordered by NCR. Such Parts Lists
will include the information set out below.






NCR Confidential

--------------------------------------------------------------------------------





MSDS Data,
Country of Origin,
Vendor / Supplier Lead Time (days)
Rework Turnaround Time Days (if applicable)
Warranty Turnaround Time Days (if applicable)
Part Cost ($)
Rework Cost (if applicable)



All Parts which are subassemblies or modules and which are identified on a Parts
List will have affixed markings, which include the NCR Part Number, revision
level, date of manufacture, country of origin, and an Original Equipment
Manufacturer (“OEM”) identifier.


6.1    Parts and Components Availability. During the Availability Period and
subject always to the notice requirements in Section 6.2 of this Schedule,
Supplier will make available to NCR such spare Parts (and Hardware itself when
necessary) as NCR may require for all releases of Hardware as necessary for NCR
to repair Hardware. “Availability Period” means the period starting on the
beginning of mass production of related Products under this Agreement and
continuing to no more than [*****] from the last delivery under mass production,
and for [*****] after the Availability Period Supplier will make all
commercially reasonable efforts to source alternative parts if Parts provided
under this Agreement have been discontinued/EOL. In the event of a final buy
requirement during such Availability Period, NCR and Supplier will meet to
discuss the quantities of parts, materials, processes and personnel required to
ensure continuing availability of Parts List for NCR. Spares shall be provided
on equivalent terms to those set out in this Agreement and at the prices to be
agreed by the parties at that time. NCR acknowledges that after EOL reasonable
adjustments may be made to spare parts pricing, and Supplier shall be allowed to
add up additional costs imposed by any manufacturers or incurred for the supply
of such EOL spare parts, including but not limited to the price for lower MOQ,
raw material cost up, holding material, or fixtures broken, etc., based on
actual situation.


6.2    Discontinuation Notice. After the Availability Period, Supplier will
notify NCR in writing at least ninety (90) days prior to discontinuing the
availability of any Part or component. Once receiving notification from
Supplier, NCR shall provide a last time buy quantity and place a last buy order,
with delivery not to exceed six (6) months from the date of the last-buy Order,
for such quantities as NCR deems necessary to fulfill its Hardware support
requirements. NCR will require Supplier to transfer everything required to
produce the Parts to a supplier specified by NCR, and in such case, NCR shall
ensure that said supplier only use said everything provided by Supplier for
supply solely to NCR to fulfill its Hardware support requirements. The foregoing
includes, but is not limited to, detail part sources with confirmed availability
for all Bill of Material parts, test equipment, test fixtures, manufacturing
aids, test processes, yield information, and engineering documentation.


6.3    Non-Interchangeable Part Change. If there is any change proposed by USI
to a current Part (which has been agreed by the parties) that affects its
ability to replace the current Part, , Supplier will provide a different Part
Number for the latest version Part. Supplier will replace or reimburse NCR for
Parts in NCR’s service part inventory and for any NCR-owned test and repair
equipment unique to Supplier’s Hardware, which is made obsolete as a result of
Hardware/Part changes, Reimbursement will equal and no more than


NCR Confidential

--------------------------------------------------------------------------------





NCR’s original cost (including delivery) for such Parts. Reimbursement for test
and repair equipment will be equal to and no more than NCR’s replacement cost,
or Supplier may reimburse NCR for the cost to modify test and repair equipment
so that it remains useable. At Supplier’s option and expense, NCR will return
obsolete Parts and test and repair equipment which have been replaced (or for
which NCR has been reimbursed) by Supplier. If any change required by NCR result
in USI inventory exposure for obsolete or superseded parts or components, which
are no longer suitable for use in following production for NCR, the parties will
discuss and agree liability for costs.


7.
EMERGENCY ORDERS

SUPPLIER AGREES TO ACCEPT EMERGENCY ORDERS FOR PARTS AND SERVICES FROM NCR.
SUPPLIER WILL USE COMMERCIALLY REASONABLE EFFORTS TO FILL ALL EMERGENCY ORDERS,
PROVIDED THAT NCR WILL TAKE RESPONSIBILITY FOR ANY ADDITIONAL COSTS INCCURED
HEREBY AND EXCESS STOCK INCURRED BY SUPPLIER TO SUPPORT SUCH EMERGENCY ORDERS.
SUPPLIER WILL USE COMMERCIALLY REASONABLE EFFORTS, INCLUDING TAKING MATERIAL
FROM PRODUCTION OR FROM OTHER NCR CUSTOMERS’ NON-EMERGENCY ORDERS, TO PERFORM
THE SERVICES AND MAKE PARTS AND HARDWARE AVAILABLE FOR SHIPMENT. SUPPLIER WILL
PROVIDE WAYBILL INFORMATION TO THE NCR EMERGENCY ORDER ORIGINATOR AS SOON AS
POSSIBLE. SUPPLIER’S POINT(S) OF CONTACT FOR EMERGENCY ORDERS WILL BE PROVIDED
TO NCR UPON SIGNING OF THE AGREEMENT OR THE EFFECTIVE DATE OF THIS SCHEDULE.
SUPPLIER WILL SHIP PARTS OR HARDWARE ON AN “OVERNIGHT” BASIS, OR MAKE SUCH PARTS
OR HARDWARE AVAILABLE FOR IMMEDIATE PICKUP, AT NCR’S DISCRETION.


8.
REWORK SERVICES

“Reworkable Parts” are Parts that have failed, but may be reworked to perform in
accordance with the OEM specifications, and are returned in functionally good
condition. Supplier’s quotation will identify all Reworkable Parts and include
the repair price for each Part. Reworkable Parts under warranty at the time of
failure will be reworked by Supplier and returned to NCR in accordance with the
warranty terms of the Agreement and the warranty reimbursement terms of this
Schedule.


8.1     Supplier Rework Locations. Supplier’s location(s) for receipt of
Reworkable Parts will be provided to NCR, and should such Supplier location(s)
be unacceptable to NCR, NCR reserves the right to choose an alternate repair
supplier, based on mutual agreement, as regional return locations are preferred
by NCR.


8.2    Condition of Rework Parts. Supplier agrees that Reworked Parts and
packaging will be in clean, functionally like new condition including external,
internal, cosmetic condition and will be labeled per the guidelines as specified
in the NCR Supplier Guide.


NCR Confidential

--------------------------------------------------------------------------------







8.3    Inspection of Rework Services. If any Rework Services do not conform to
the requirements of the Agreement, NCR may, upon mutual-agreement, require the
Supplier to re-perform the Rework Services at no additional cost to NCR.
Supplier will provide a Return Material Authorization (RMA) number within
twenty-four (24) hours of NCR's request for a RMA enabling NCR to return
non-conforming Parts. If defects in Rework Services cannot be corrected by
re-performance, NCR may (1) require the Supplier to take necessary action to
ensure that future performance conforms to requirements and pay shipping costs
both ways; and/or (2) refund the purchase order price and shipping costs paid by
NCR. NCR shall pay for all shipping costs and expenses if a Part is found being
NDF (no defect found)/CID (customer induced damages).


8.4    Non-Reworkable (Repairable) Parts. If the Supplier determines the Part is
not repairable, the Supplier will contact the NCR Buyer listed on the Order for
disposition instructions. Decisions to scrap NCR property will be solely that of
NCR and will not be independently made by the Supplier without consultation with
NCR. With two (2) weeks written notice, NCR may request permission to visit a
specific repair location to inspect Parts deemed as scrap, and review with the
Supplier procedures and accountability of NCR assets.


8.5    Discontinuance of Repair Services. For all parts, Supplier will notify
NCR in writing at least ninety (90) days prior to discontinuing repair services
for any Part. In such event, Supplier will, upon a separate mutual agreement,
provide to NCR applicable Engineering drawings, Part specifications, processes
and all other information relevant to the manufacturing and repair of the Part
that will allow NCR to move the repair requirements to an alternate repair
provider.


9.
NCR SUPPLIER GUIDE AND NCR TRANSPORTATION GUIDE:

Supplier agrees to carefully review the NCR Americas Supplier Guide as well as
the NCR Transportation Guide, and make reasonable commercial effort to comply
with the terms therein. Supplier may obtain the most recent versions of the NCR
Americas Supplier Guide and NCR Transportation Guide at:


http://www.ncr.com/company/suppliers/manuals-forms-and-templates


Supplier will immediately notify NCR if it is unable to comply with any
provision of the NCR Americas Supplier Guide or NCR Transportation Guide prior
to signing the Agreement. Failure to comply with the Supplier Guide or
Transportation Guide will result in an alternate supplier sourcing.


10.    SUPPLIER’S DISTRIBUTION AND SINGLE PACK CAPABILITY. Supplier shall
accommodate NCR special requests for drop shipping single unit packs (as opposed
to any MOQ normally ordered by NCR manufacturing) of Parts or Hardware to NCR
Customers or NCR designated Distribution Centers in the Americas, Europe, the
Middle East and Africa, and Asia Pacific and Japan. Any adjustment in price for
creating single unit packs shall first be discussed and agreed to between the
parties before implementation.




*** End of Schedule ***


NCR Confidential

--------------------------------------------------------------------------------





SCHEDULE E


COST REDUCTION PLAN


Supplier will actively pursue cost reductions and implement continuous cost
improvements through value analysis and value engineering. Supplier will provide
a quarterly cost reduction plan to meet the target set below. In furtherance
hereof, NCR may conduct benchmarking activities, including reverse auctions,
with respect to the Product prices.


All material cost reductions and manufacturing cost reductions identified by the
Supplier, will be [*****]. All material and value engineering cost reductions
identified by NCR will be [*****].


Cost reduction will mean the net value of the on-going reduction less the costs
of introduction amortised over a mutually agreed period of time and / or volume
of product delivered, and will be reflected as corresponding price reductions.


A formal review of manufacturing and material costs aimed at the implementation
of a cost reduction program will be carried out on an on-going basis.


Supplier commits to best efforts to achieve maximum cost reduction annually.




*** End of Schedule ***








NCR Confidential

--------------------------------------------------------------------------------






SCHEDULE F


LONG LEAD TIME PARTS APPROVAL


The parties have agreed that at the execution of the Agreement, NCR has
authorized the Supplier to keep on hand in inventory at all times the Long Lead
Time Parts and the associated quantities provided via e-mail.




Notes:


1)
NCR's liability under this Schedule shall be limited to Product detailed herein
and not anything in excess of that stated.

2)
NCR and Supplier may add additional Long Lead Time Parts to this Agreement going
forward by written email indicating the information noted above including
“Quantity to keep on hand”.



 










31



--------------------------------------------------------------------------------





SCHEDULE G


ELECTRONIC DATA INTERCHANGE (EDI)


1.0    PURPOSE.


1.1    Supplier and NCR desire to execute the transactions listed in Attachment
G1 ("TRANSACTION SET") by transmitting and receiving the data sets implementing
those Transactions ("Documents") electronically rather than in paper form, and
to provide for the legal validity and enforceability of those Documents. Unless
otherwise specified, all defined terms in the Agreement have the same meaning
when used in this Schedule.


1.2    Documents will be transmitted electronically to each party either as
specified in Attachment G1 directly or through any third party service provider
("Provider") with which either party may contract. Either party may modify its
election to use, not use, or change a Provider thirty (30) days after written
notice under Section 5.3 has been accomplished.


2.0    PREREQUISITES.


2.1    Each party must, at its own expense, provide and maintain the equipment,
software, and services necessary to transmit, receive, store and handle
Documents under this Schedule. Charges specific to third party network, if any,
are outlined in Attachment G1.


2.2    Each party must implement security procedures (including those specified
in Attachment G1, if any) which are reasonably designed to ensure that all
Document transmissions are authorized and to protect each Party’s respective
business records from improper access.


2.3    Each party agrees to adopt as a signature an electronic identification
(e.g., a Duns Number) consisting of symbols or codes which will be transmitted
with each Document to authenticate that Document ("Signature").


2.4    The parties will identify contacts for issues in this Schedule to each
other prior to engaging in EDI transactions.


3.0    DOCUMENT TRANSMISSIONS.


3.1    All Document transmissions must conform to the standards listed in
Attachment G1 ("Standards").


3.2    Unless the Standards specify otherwise, after receiving a Document, the
receiver must promptly electronically transmit a functional acknowledgment. A
functional acknowledgment is conclusive evidence of receipt of a Document, but a
Document is not deem to be transmitted under this Agreement except as Section
5.2 of this Schedule provides.


3.3    The receiver of a garbled or unintelligible Document must promptly notify
the originator (if identifiable from the received Document) in a reasonable
manner. If the receiver reasonably could have given that notice but did not, the
originator's records of the contents of that Document will control.


4.0    TRANSACTION TERMS.


32



--------------------------------------------------------------------------------





Except to the extent a Document expressly provides otherwise, each Transaction
will be subject to this Schedule and the Agreement. If there is a conflict
between any term of this Schedule and any term of the Agreement, the terms of
the Agreement will control.


5.0    VALIDITY AND ENFORCEABILITY DOCUMENTS.


5.1    This Schedule confirms each party’s intent to enter into binding
Transactions by electronically transmitting and receiving the appropriate
Documents. Each party’s conduct under this Schedule, including NCR’s use of
Signed Documents, is for all purposes a course of dealing and a course of
performance which each party accepts in furtherance of this Schedule and any
Transaction.


5.2    A Document has no effect under this Schedule until (i) that Document is
intelligible at the receiver's Receipt Computer designated in Attachment G1
except as provided in Section 3.3 above, and (ii) if the Transaction requires
acceptance of that Document, the originator of that Document has received the
corresponding acceptance Document. Any electronic transmission which is not a
Document has no effect except to the extent specified in a separate written
agreement between the Parties.


5.3    Any Document effective under Section 5.2 is for all purposes (i) a
"writing" and "in writing," and (ii) an "original" when printed from electronic
records established and maintained in the normal course of business.
Transmission of a Signature with a Document effective under Section 5.2 will be
sufficient to verify that the owner of the Signature originated that Document
("Signed Document"). A Signed Document is for all purposes "signed."


5.4    Each party agrees not to contest the validity or enforceability of any
Signed Document because of the electronic origination, transmission, storage, or
handling of that Signed Document. Each party agrees that Signed Documents, if
introduced on paper in any judicial, arbitration, mediation, or administrative
proceeding, will be admissible to the same extent and under the same conditions
as other business records originated and maintained in documentary form. Neither
party may contest the admissibility of copies of Signed Documents under either
the business records exception to the hearsay rule or the best evidence rule on
the basis that the Signed Documents were originated and maintained in electronic
form.


6.0    NOTICES.


6.1    Written notices under this Schedule shall be directed to:


NCR Contact: Chip Fletcher        Supplier Contact: __ Isabel Chen_______
e-mail: chip.fletcher@ncr.com            e-mail: _ isabel_chen@usiglobal.com__
Tel. #: +1 770-299 6512            Tel. #: _886-49-221-2700 Ext. 26042
Contact: Fax: _ Fax: 886-49-2352436
                    
With copies to:            Title:_Universal Global Scientific Industrial Co.,
Ltd
NCR Corporation     Address: _141, Lane 351, Taiping Road,
864 Spring St NW     Sec. 1, Tsao Tuen, Nan-Tou, Taiwan
Atlanta, Georgia 30308
___________________________         

    


33



--------------------------------------------------------------------------------





6.2    If at any time Supplier and NCR mutually agree to discontinue EDI, this
Schedule will be removed pursuant to the notices section above.
    
6.3    Attachment G1 may be revised by the parties by executing a revised
version which will supersede and replace the previous version. This Schedule
does not obligate either party to enter into any Transaction.






34



--------------------------------------------------------------------------------





ATTACHMENT G1


STANDARDS, DOCUMENTS, RECEIPT COMPUTERS, THIRD PARTY NETWORKS, NCR INTERNET FILE
TRANSFER, AND SECURITY PROCEDURES


A.
STANDARDS



Here is the list of standards that NCR’s EDI currently uses
•
ANSI X12

•
EDIFACT

•
Tradacoms

•
Rosetta net

•
cXML

•
XML



There are more standards that can be supported by NCR’s EDI but are not
currently being used.


The preferred standards for exchange between Supplier (Trading Partner) and NCR
Corporation will be V/R 4010 of the ANSI X.12 unless otherwise specified by the
NCR system interface. Supplier’s VAN is __________NA________. The ANSI version
will also be determined by the NCR system interface.
        
This includes the transaction sets outlined in part B of this Attachment, data
dictionary, segment dictionary, and transmission controls.
        
The parties recognize the need to remain current with the standards and will in
good faith, where commercially practicable, support the latest released
standards.


All Orders for delivery will be transmitted by EDI to
_https://edihub.ncr.com:5580/as2____ facilities based in ________NA_________.


B.
TRANSACTION SET



The table below shows a typical supplier implementation with NCR’s preferred
standard and version i.e.) ANSI X12 and version 4010. NCR’s EDI is not limited
to the following transaction sets, there are more Documents in the same and
other standards (outlined in Part A) that are supported.


Transaction Set Number
Document Name
Inbound or Outbound (NCR’s Perspective)
Type of Acknowledgment Required
830
Planning schedule/ Part forecast
Outbound
997
850
Purchase Order
Outbound
997
855
Purchase Order Ack.
Inbound
997
860
Purchase Order Change Req.
Outbound
997
810
Invoice
Inbound
997
856
Ship Notice/Manifest
Inbound
997



35



--------------------------------------------------------------------------------







Typical supplier implementation using EDIFACT version 92.1 can have the
following transaction sets
Transaction Set Number
Document Name
Inbound or Outbound (NCR’s Perspective)
Type of Acknowledgment Required
DELJIT
Delivery Just in time message
Outbound
CONTRL
DELFOR
Delivery Forecast
Outbound
CONTRL



Attached sheet contains all the transactions that are currently used by NCR


C.    DATA TRANSFER
These are the data transfer mode that are prevailing in NCR, they are listed in
order of their preference:
1.)
NCR INTERNET FILE TRANSFER

2.)
HTTP/HTTPS OVER THE INTERNET

3.)
EDIINT AS2

4.)
THIRD PARTY NETWORKS - VAN





1.)
NCR INTERNET FILE TRANSFER (Preferred Mode)

NCR has the ability to send EDI files via an internal process, Customer Transfer
Services, to a secured NCR server that resides outside NCR’s firewall. Each
supplier has specific directory/sub-directories on this server that can only be
accessed by an NCR assigned login and password. NCR would send Supplier files
that would be placed in a "rcv" sub-directory under a main edi directory.
Supplier’s process would need to pick up those files and then remove them from
the "rcv" sub-directory. Supplier would then place its outbound files in the
"snd" sub-directory. NCR’s process would pick up those files and remove them
from the "snd" sub-directory. To initiate this process, EDI requests the
required login and directory setups from the Customer Transfer Service team and
once those are completed, testing can begin.


The section below provides additional detail. Questions can be addressed to our
EDI mailbox:


mailto:ES200015@exchange.DAYTONOH.NCR.com ; EI230091@ncr.com


Additional setup information


Use the following name for FTP or SFTP connectivity: (Contact File Transfer
Services for information)


A login and password will be provided to Supplier once NCR’s setups have been
completed.


Under Supplier’s login directory, there will be an "edi" sub-directory. Under
the "edi" directory there will be three sub-directories: "wrk", "snd" and "rcv".


If Supplier is picking up files from NCR’s system, Supplier will find them in
the "rcv" directory.


For sending files to NCR, Supplier’s process must use one of the following two
methods:


36



--------------------------------------------------------------------------------







METHOD 1.
Copy the file(s) to the "edi/wrk" directory, 'chmod' to 644, then move the
file(s) to the "edi/snd" directory

METHOD 2.
Copy the file to the "edi/snd" directory with a .wrk extension and then remove
the .wrk extension when the file copy has completed. NCR does not pickup files
with .wrk extensions. This ensures that NCR’s file transfer service will not
pick up incomplete files.



2.)
HTTP/HTTPS OVER THE INTERNET

NCR can also send/receive files with the suppliers servers using HTTP over the
internet. Supplier should have the capability to send and receive data using
HTTP. Each party will maintain the security of the data over the internet by
using certificate based authentication and encryption. Suppliers need to allow
some fixed NCR server IPs in their firewall and same will be done in the NCR’s
firewall for the supplier’s predefined servers.


3.)
EDIINT AS2

To communicate with NCR using AS2 the supplier need to have AS2 capability. Each
party will maintain the security of the data over the internet by using
certificate based authentication and encryption. Suppliers need to allow some
fixed NCR server IPs in their firewall and same will be done in the NCR’s
firewall for the supplier’s predefined servers.


4.)
THIRD PARTY NETWORKS - VAN



1.    Identities of Networks. Each party will maintain with a third party data
communications network, an electronic mailbox to which EDI messages may be sent.
Each party will give the other at least thirty (30) days advance written notice
before changing its Network
        
NCR’s Networks                              Your Network: NA
Global Exchange Services – GXS (Preferred VAN)
Sterling Information Broker - Comment


2.    Expenses. Each party will be responsible for its own costs of maintaining
its electronic mailbox, including any minimum use charges. Charges by a Network
for network usage, data translation, formatting, archiving, and similar services
will be borne by the party requesting them. If the parties employ the same
Network, the sender of a message will pay all sending-related charges imposed by
the Network, and the recipient will pay all receiving-related charges. If the
parties employ different Networks, each will be responsible for the charges of
its own Network


    
D.    LEAN EDI CONCEPTS AND GUIDELINES
Redundancy, reoccurring cost, bulky standards, expensive communication modes,
primitive implementations etc. are few areas that can be targeted for
improvements in any EDI system. Substantial monthly savings can be achieved for
the company and its trading partners by taking the right measures to identify
and eradicate these “wastes”. Attached document highlight some of these wastes
and guidelines to reduce them.


Content of the attached document are up to the discretion of the reader, and are
not mandatory to be followed to setup EDI with NCR. The document is an effort by
NCR to establish such EDI practices so that NCR and its trading partners


37



--------------------------------------------------------------------------------





can mutually be benefited by regulating the reoccurring expenses and can jointly
attain new maturity levels in the EDI implementations.
    


E.    SUPPLIER NETWORKS
NCR currently has accounts with two such networks
1.1.
Ariba supplier Network.

1.2.
Hubwoo supplier Network.



F.    RECEIPT COMPUTERS: The parties will identify the receipt computers to each
other sufficiently in advance of starting EDI transactions.


G.    SECURITY PROCEDURES. To be set by Mutual Agreement.








****** End Of Schedule ****
 




38



--------------------------------------------------------------------------------





EXHIBIT 1


MANUFACTURING SERVICES


The terms and conditions of this Exhibit apply to the supply by Supplier of
Manufactured Products to NCR and supplement the terms and conditions in the
Agreement. If there is any conflict between the provisions of the Agreement and
this Exhibit, this Exhibit prevails.


1.    APPOINTMENT
1.1    NCR appoints USI as a non-exclusive primary assembler of the products set
forth in Attachment 1 to this Exhibit to NCR’s specification (“Manufactured
Products”) subject to the terms and conditions of this Exhibit and the Agreement
and provided Supplier remains competitive, including meeting NCR’s cost (total
cost of ownership) and quality requirements.
1.2    At all times during the term of the Agreement, Supplier will occupy and
maintain facilities in compliance with all Legal Requirements and adequate to
produce the Manufactured Products for sale and delivery to NCR and to perform
its obligations under the Agreement.
1.3    Subject to the terms and conditions of this Exhibit and the Agreement,
NCR hereby grants to Supplier a non-exclusive, non-sublicensable, revocable
limited license to internally use, at USI’s place of business, any of NCR’s
patents, trade secrets and other intellectual property rights required for
Supplier’s provision of Manufactured Products to NCR.
1.4    NCR undertakes to provide USI the first opportunity to bid for all mother
boards associated with NCR POS products, and NCR will award such business based
on the best total cost of ownership and best quality.


2.
FORECASTS AND ORDERS

Section 2 of the Agreement is replaced in whole with Section 2 of this Exhibit 1
in regard to the supply by Supplier of Manufactured Products to NCR.


2.1    Forecast. NCR will use commercially reasonable efforts to provide on
monthly basis Supplier with an estimate of anticipated requirements for
Manufactured Products by providing a 9 to 12 month rolling forecast. Such
forecasts (“Forecasts”) and any other estimates provided to Supplier by NCR are
for planning purposes only in order for the Supplier to manage the production,
inventory and distribution of the Manufactured Products and, except as set forth
in this Section 2, they may not, in any way be construed as an order or binding
purchase commitment or representation of NCR. Supplier will use commercially
reasonable efforts to plan and align resources required to meet the Forecast.
Supplier will provide NCR with notice of inability to meet a Forecast in writing
as soon as Supplier becomes aware of any such inability. Such notice will in no
way relieve Supplier of its obligations hereunder to supply Manufactured Product
under this Exhibit. On a monthly basis, NCR commits to purchase Excess Material
from the Supplier, provided that NCR’s obligation to purchase Excess Material
shall not exceed the amount of Excess Material required to meet NCR’s Forecast
also considering the applicable lead times for such Parts. NCR has the option to
buy-back the Excess Material or pay inventory carrying cost (at [*****]) for the
next [*****] and NCR has to buy-back the material at the end of that [*****].
“Excess Material” means Parts that have been in Supplier’s inventory for more
than [*****] which were purchased or manufactured by the Supplier based on NCR’s
Forecasts.


2.2    Ordering. NCR may place purchase orders for Products (“Order(s)”) with
Supplier in accordance with the order lead time which is the longer of (i)
assembly lead times as set forth in Attachment 1 to this Exhibit and (ii)


39



--------------------------------------------------------------------------------





[*****]. NCR will have no obligation to purchase any Manufactured Products
hereunder until an Order for Manufactured Products has been placed with
Supplier. Supplier may reject any non-conforming Order by delivering a rejection
notice to NCR within five (5) business days after receipt of the Order.
Otherwise, the Order will be deemed accepted by Supplier. Orders are deemed
conforming (and may not be rejected by Supplier) if a) the delivery dates are
based on the order lead times, and b) the quantity is within the limits set
forth in the Forecast, and c) the price in the Order is equal to the most recent
prices agreed by the parties. Where the Order is for EOL (as defined in Section
2.6 below) Parts or consigned Parts, for which Parts are available to Supplier
on commercially reasonable terms, Supplier will accept the Order and fulfill
NCR’s Requirements in a timely fashion.
  
2.2.1    [*****]
 
2.2.2    Notwithstanding anything to the contrary in this Section 2, for any
Part having an unusually long lead time, the parties shall agree on quantities
that Supplier will stock and NCR’s liability for Parts required to fulfill NCR’s
Orders. Such agreement may be evidenced by emails, provided that the agreement
by both parties is clear. The initial list of long lead time components, if any,
is attached on Attachment 1 to this Exhibit.


2.3    Cancellation. NCR may cancel any Order in whole or in part at its
convenience. Supplier will raise with NCR any concerns it has in relation to
excess stock exposure. For any cancelled Orders, NCR is liable for any finished
goods and work in process up to the volume required to meet the delivery dates
in the Order at the point of cancellation, and in addition, NCR accepts
liability for Parts subject to below.
Supplier will use commercially reasonable efforts to assist NCR in minimizing
NCR's liability by taking the following steps:
a)
As soon as is commercially practical reduce or cancel material orders to the
extent contractually permitted;

b)
Return all components and materials to the extent contractually permitted;

c)
Make all commercially reasonable efforts to sell components and materials to
third parties and other Supplier customers;

d)Assist NCR to determine whether current work in progress should be completed,
scrapped or shipped "as is"; and
NCR will use commercially reasonable efforts to assist Supplier in minimizing
Supplier's liability.


2.4    Rescheduling Orders. NCR may reschedule an Order from its originally
scheduled ship date provided that the rescheduled shipment date will in no event
be later than two (2) months past the initial shipment date and the reschedule
quantity is within the flexibility parameters stated above in Section 2.2.1,
unless agreed otherwise. Once the said two months period expires, NCR shall
agree to Supplier’s arrangement for immediate shipment of the rescheduled Order.
If NCR subsequently cancels a rescheduled Order, the provision of Section 2.3
will apply.


2.5    Supplier may not ship a partial quantity of a particular Order of
Manufactured Products without NCR’s prior approval.


2.6 EOL. NCR will notify Supplier that a Manufactured Product will reach an
End-of-Life (EOL) status. NCR will provide Supplier with a last-buy order on
such EOL Product to meet NCR’s final requirements, with delivery not to exceed
six (6) months from the date of the last-buy Order. Supplier will make best
efforts to mitigate the potential liability of NCR through reselling material
and consuming common parts, and NCR, in this case, will have full liability


40



--------------------------------------------------------------------------------





for said inventories of materials and parts. Notwithstanding the foregoing,
Supplier shall adhere to its obligations in relation to Exhibit D (Services) to
the Agreement.


3.    TIER 2 SUPPLIERS. Supplier agrees to purchase certain Parts for the
manufacture of Manufactured Products from the suppliers mandated by NCR (“Tier 2
Suppliers”).  The initial list of Tier 2 Suppliers is set forth in Schedule A. 
Any use by Supplier of Parts from Tier 2 Suppliers shall be limited to
fulfilling the requirements of this Agreement.  Throughout the term of the
Agreement NCR shall continue to manage the design of Parts and approved vendor
list through NCR’s own supplier selection process.   If NCR has a master-type
agreement with a Tier 2 Supplier (“NCR Master Agreement”), Supplier will
purchase all Parts from the Tier 2 Suppliers using NCR’s agreement with the Tier
2 Supplier. If NCR does not have a master-type agreement with the Tier 2
Supplier: (i) Supplier will purchase on the terms and conditions set forth in
Attachment 3 to this Exhibit; or (ii) [*****].  Supplier must obtain express,
written approval from NCR before purchasing Parts from a Tier 2 Supplier without
the Minimum Contract Requirements [*****]. For any and all defects arising from
any Part acquired by Supplier through Tier 2 Suppliers, [*****]: (1) for Parts
identified as defective at the Supplier site, Supplier will return the defective
Part(s) to the Tier 2 Supplier and manage the warranty claims process. If, after
making best efforts to resolve a warranty non-conformance, Supplier has been
unable to resolve a warranty claim with a Tier 2 Supplier, NCR will provide
Supplier with reasonable assistance in order to resolve the warranty claim with
the Tier 2 Supplier; and (2) for Parts that fail in the field, NCR will return
the defective Part(s) to the Tier 2 Supplier and manage the warranty claims
process.


4.    THIRD PARTY CONTRACTS
To the extent that NCR provides Supplier with access to or use of leased
equipment, licensed Software and/or services and/or resources subject to Third
Party Contracts for which the NCR retains legal responsibility, the Supplier
shall, and shall cause its subcontractors, to comply with all the obligations
under the Third Party Contracts applicable to such leased equipment, licensed
Software and/or services and/or resources which are not payment obligations
specifically retained by NCR; provided, however, that the Supplier will only be
obligated under this Section 4 with regard to the Third Party Contracts to the
extent the obligations thereunder are disclosed to the Supplier. The Supplier
shall cease use of such items upon expiration or termination of the Agreement or
as required by NCR. To the extent provided to the Supplier by the Customer prior
to execution of the Agreement, the Supplier shall be deemed to have reviewed and
accepted the obligations under such Third Party Contracts.


5.    ABANDONMENT
Supplier shall not Abandon the Agreement. “Abandon” or “Abandonment” means
[*****]. If Supplier breaches or threatens to breach this Section, Supplier
agrees that NCR will be irreparably harmed, and, without any additional findings
of irreparable injury or harm or other considerations of public policy, NCR
shall be entitled to apply to a court of competent jurisdiction for and,
provided NCR follows the appropriate procedural requirements (e.g., notice),
Supplier shall not oppose the granting of an injunction compelling specific
performance by Supplier of its obligations under the Agreement without the
necessity of posting any bond or other security. Supplier further agrees not to
oppose any such application for injunctive relief by NCR except to require that
NCR establish that Supplier has committed an Abandonment. Upon request by NCR,
Supplier shall provide NCR a plan within 90 days of the grant of the injunction,
setting forth Supplier's proposal for transitioning the Products in-house or to
a third party service provider within a [*****] period.


6.     WARRANTY




41



--------------------------------------------------------------------------------





6.1 Supplier warrants that (i) Manufactured Products shall be free and clear of
all liens and other adverse claims against title and possession; (ii) that its
manufacturing techniques (excluding any techniques specified by NCR) do not
employ any unlicensed process that is claimed in a valid and existing patent;
and (iii) Manufactured Products will be free from defects in Supplier’s assembly
workmanship and will conform to any assembly specifications for a period of
[*****] from Delivery to NCR.


6.2 Remedies for failure of Manufactured Products
(a).
NCR may return a Manufactured Product that is concluded as OBF (out of box
failure) make reasonable efforts to return any such Manufactured Product within
60 days of NCR’s receipt of Manufactured Product. Supplier will repair the
Manufactured Product and return the same to NCR.

(b)
NCR may proceed with a warranty claim against Supplier for a defective Part that
is manufactured by Supplier, to which Section 8 of the Agreement will apply.



6.2 Ownership of the Warranty Service for NCR customers shall be: Level I
(Call-Center etc.) & Level II (Customer Service Depot for System Level Repairs)
services between NCR and NCR customers is owned by NCR at its own expenses;
Level III-A (Board Level Repairs for parts manufactured by USI) service between
NCR & USI will be owned by USI, subject to the terms and conditions of Schedule
D to the Agreement; Level III-B (Board Level Repairs for parts manufactured by
Tier 2 Supplier) service between NCR & Tier 2 Supplier will be owned by Tier 2
Supplier.


6.3 For the avoidance of any doubt, Section 8 Product Warranties of the
Agreement does not apply to any and all Manufactured Products except for as
provided in Section 6.2 (b) of this Exhibit 1.




7.        HARMFUL CODE
Supplier will ensure that it [*****] to avoid the introduction of  any Harmful
Code in the Manufactured Products, Materials or the information technology
systems of NCR or Supplier, where “Harmful Code” means any program, routine,
device or other undisclosed feature, including a virus, worm, Trojan horse,
malicious logic or trap door, that is designed to delete, disable, interfere
with, otherwise harm, or provide unauthorized access to the Manufactured Product
or any end user’s hardware, data or programs, or that is intended to produce
modifications not authorized by NCR, and will immediately notify NCR upon
discovery of any Harmful Code that is (or is reasonably suspected to be) present
in a Manufactured Product and cooperate with NCR to take immediate action (at
Supplier’s expense) to identify and eradicate (or to equip NCR and all affected
end users to identify and eradicate) such Harmful Code and carry out any
recovery necessary to remedy any impact of such Harmful Code.


8.    INDEMNIFICATION
Supplier will defend, indemnify and hold harmless the NCR Indemnitees from and
against all Losses arising out of or relating to any actual or threatened claim,
suit or proceeding brought against any of the Indemnitees alleging that any
[*****] infringes any patent, copyright, trademark or other intellectual
property or misappropriates a trade secret or other confidential information
(each a “Claim” for the purpose of this Exhibit 1). [*****]


9.    LICENSE
NCR grants to the Supplier rights to use certain of NCR’s software and access
certain of its internal computer programs, systems, and communications networks
subject to the terms of the License Agreement entered into between the parties
dated 6th April 2018.


42



--------------------------------------------------------------------------------









ATTACHMENT 1 TO EXHIBIT 1
LONG LEAD TIME PARTS APPROVAL




43



--------------------------------------------------------------------------------







ATTACHMENT 2 TO EXHIBIT 1
PRICING PROPOSAL


[*****]


[*****]


[*****]


44



--------------------------------------------------------------------------------









ATTACHMENT 3 TO EXHIBIT 1
ORDER TERMS AND CONDITIONS
1. AGREEMENT. This purchase order (“PO”), plus documents referenced herein, if
any, will constitute the entire agreement between Supplier and USI with respect
to the subject matter of this PO, superseding all other agreements or
understandings of the parties with respect thereto. USI will be bound by this
Purchase Order Agreement (“PO”) when Supplier executes and returns an unmodified
acknowledgment copy to USI. Supplier will be bound by this PO when Supplier
executes and returns the acknowledgment copy, or begins work on the Product(s),
or ships or otherwise provides any of the Product(s) ordered under this PO. No
agreement to modify this PO, nor add additional or different terms or prior
offers by Supplier, will be binding on USI unless agreed to in a writing signed
by USI. The invalidity in whole or in part of any provision hereof will not
affect the validity of any other provision. The term "Product(s)" may include
goods, services, hardware, software, parts, components, supplies, or any
combination of these. Estimates or forecasts furnished by USI will not
constitute commitments to purchase. No failure by either party to insist upon
strict compliance by the other party with any of the terms, provisions, or
conditions of this PO, in any instance, will be construed as a waiver or
relinquishment by such party of its right to insist upon strict compliance
thereafter.
2. PRICES, CHANGES, CHARGES. Prices are payable by USI [*****] after delivery
the Product(s) and receipt by USI of a correct invoice unless a shorter payment
period is required by Applicable Law or if the parties have agreed on a
different payment period as indicated on page one of this PO. Supplier will not
invoice USI at a price higher than last charged or quoted by Supplier for the
same Product unless a higher price is authorized in writing by USI. Any price
reduction made by Supplier for a Product will be applied to the price of the
Products on all POs placed by USI for such Product for which the Product has not
been delivered. Supplier represents that the prices charged under this PO are as
good as or better than the best terms offered by Supplier to any commercial
customer who has purchased the same or comparable products under similar (not
exact) conditions and in similar (not exact) quantities. USI reserves the right
at any time to make changes to the specifications to which the Products are to
conform, in the methods of shipment or packaging, or in the time or place of
delivery. No charges will apply against USI for taxes, import duties,
transportation, packaging, packing, returnable containers, documentation, or
media unless otherwise agreed. All sales, use, excise, or similar taxes to be
paid by USI must be itemized separately on the first page of this PO and on
invoices. Any payment made by USI, including the final payment, will not prevent
USI from recovering any amount over-paid or wrongfully paid however such
payments may have arisen including but not limited to amounts paid to Supplier
by mistake of fact or law. USI may deduct any amounts payable to Supplier under
this PO from any monies which are due or which may become due to Supplier or may
be recovered as a debt.
3. TITLE, RISK OF LOSS. For tangible Products, title and risk of loss will pass
from Supplier to USI upon delivery. Passing of title will not prejudice USI's
right to reject Products as set out herein.
4. WARRANTY. Supplier warrants that (a) it is free to enter into this PO and has
no obligations or requirements under any other agreement contrary to any of the
terms and conditions contained herein; (b) hardware will be new and unused on
delivery; (c) for a period of [*****] (or longer period as offered by Supplier)
after date of receipt by USI: (i) Products furnished hereunder will be in full
conformity with all specifications and other applicable documentation; (ii)
hardware will be merchantable, and will be free from defects in material,
workmanship and design; (d) software will contain no viruses or harmful code on
delivery; and (e) Supplier will employ industry-standard technical practices,
skills, care and judgment in its performance of any services pursuant to this
PO. These warranties will be in addition to any standard warranties provided by
Supplier for the Products, will survive inspection, test, acceptance, and
payment, and will inure to the benefit of USI, its successors, assigns, and
customers (including but not limited to resellers and end users). USI may, at
its option, either return for full refund or credit, or require prompt
correction, replacement or re-performance of defective or nonconforming
Products, which right will be in addition to such other rights as USI may have
in law or equity. Return to Supplier of any defective or nonconforming hardware
will be made at Supplier's expense. Corrected or replaced Products will be
subject to this warranty to the same extent as Products originally delivered
under this PO. For Products purchased for resale, Supplier acknowledges that USI
may make similar warranties to its customer or end users in reliance upon the
warranties in this PO. Supplier will defend, indemnify, and hold USI harmless
from and against any demand or claim made by any third party (including but not
limited to USI's customer and end users) directly or indirectly alleging a
Product's failure to comply with the warranties in this PO.
 
5. Epidemic Failures. USI may notify Supplier that an Epidemic Failure has
occurred (where “Epidemic Failure” means the failure of at least [*****] percent
of the hardware in any Lot, and “Lot” means a specific quantity of hardware that
is (i) produced under uniform conditions and series of operations, or (ii)
produced according to a single manufacturing order or design, or (iii) otherwise
affected by a common root cause of failure). Such notice will include a
description of the nature of the failure and other supporting data, which may
include data supplied by USI’s customer, NCR. USI will establish a field
retrofit order (“FRO”) that sets out the detailed plan to remedy an Epidemic
Failure or a safety/ hazard situation, including at end-user sites, in plants
and in warehouses, if applicable. The plan generally will include a process and
repair method for deploying and implementing the repair and or replacement of
all affected hardware in the Lot(s) and the estimated costs to deploy the fix
dependent on the quantity of affected Product. Supplier will be responsible for
all costs of implementing the FRO (whether inside or outside of the warranty
period) including (a) replacement parts, materials, sub-assemblies or supplies;
(b) technical support labor costs in handling customer calls; (c) on-site
service labor in replacing all hardware within the Lot(s); and (d) all
packaging, shipping and handling costs to and from the customer and warehouse
locations and Supplier’s repair facility. The FRO will be applicable for all
hardware within the relevant Lot(s) unless and to the extent Supplier can
establish that specific hardware within the Lot(s) are not affected by the root
cause. In addition to the foregoing, Supplier will, at USI’s option, appoint a
senior level representative to coordinate a root-cause analysis and cooperate
with USI in the development of the FRO.
6. DELIVERY. Unless otherwise or agreed in writing between USI and Supplier, all
shipped Products supplied under this PO will be delivered FCA (Supplier’s
location) (Incoterms 2010). Non-shipped Products are delivered when they are
tendered to USI (for example when they are delivered by hand or when Supplier
makes them available to USI). Services are delivered when performed. Unless
otherwise provided in this PO, no delivery required hereunder will be made more
than 7-days prior to the applicable delivery date, and USI may return earlier
deliveries at Supplier's risk and expense, or charge Supplier any additional
costs sustained because of the same. If delivery of Products is not accomplished
at the time or times indicated in this PO, USI reserves the right, without
liability and in addition to its other rights and remedies, to terminate this PO
by notice effective immediately upon receipt by Supplier, and to arrange for
completion of performance and/or to purchase substitute products elsewhere and
charge Supplier with any loss incurred. No provision of this PO for the delivery
of Products in installments will be construed as making Supplier's obligation
severable.
7. TOOLING. "Tools" are tools, equipment, or other property furnished to
Supplier by USI or NCR. Supplier shall be responsible for maintaining the Tools
in good order and condition (normal wear and tear excepted) and for all
operating costs of the Tools during the period the Tools are on issue to it. No
charge will be made for the Tools, but during the period it is on issue to
Supplier, Supplier shall be responsible to the full replacement value for all
loss or damage incurred and will keep the Tools insured at Supplier's expense
against any loss or damage, and in an amount equal to the replacement cost
thereof, with loss payable to USI. All Tools shall be marked as belonging to
USI. No Tools shall be altered or modified without the prior written permission
of USI. Supplier will not sell, assign, charge or permit any lien to be created
over or encumbering the Tools nor sub-contract their use without the prior
written authorization of USI. Supplier will not use the Tools other than for the
manufacture of Products to be supplied to USI. If Supplier's operation is
subject to a labor dispute, adjudged bankrupt, or has a receiver appointed, USI
reserves the right to enter the premises where the Tools are located, and to
take possession thereof. Either party may request the withdrawal of the Tools by
providing the other party with prior 60 days prior written notice. During that
60 day notice period USI shall provide Supplier with instructions for the
disposition of the Tools. Supplier shall be responsible for the disposition of
all Tools (in good order and condition) and any transportation charges incurred
will be at Supplier's expense.
8. CONFIDENTIALITY. "Confidential Information" is information first disclosed by
the disclosing party to the receiving party which is related to business
conducted by the parties under this PO (the “Authorized Purpose”) and which is:
(a) clearly designated, labeled, or marked as confidential or its equivalent at
the time of disclosure; or (b) of a nature such that the receiving party knows
or should know it to be confidential. Confidential Information does not include
information that is: (a) lawfully possessed or known by receiving party prior to
receipt from the disclosing party; (b) becomes publicly available through no act
or omission of the receiving party; (c) furnished to the receiving party by a
third party without known use or disclosure restrictions; or (d) independently
developed by the receiving party without breach of this PO. The receiving party
will (a) not use Confidential


45



--------------------------------------------------------------------------------





Information other than for the Authorized Purpose; (b) exercise the same degree
of care in protecting Confidential Information as it uses to protect its own
confidential information of a similar nature, but in no event less that
reasonable care; (c) not disclose Confidential Information to any person, except
to those of its affiliates and its and their employees and contractors who (i)
have a legitimate need to know, and (ii) are obligated to protect any disclosed
Confidential Information under terms no less protective than those contained in
this PO. A disclosure by the receiving party required pursuant to any judicial
or governmental proceeding will not be a breach of this PO if, to the extent
permitted under the circumstances, the receiving party has first given the
disclosing party notice and opportunity to protect its Confidential Information
by protective order or other means. Neither party will publicize or otherwise
advertise the existence of this Agreement without the prior written consent of
the other party, except if required by law or order of court of competent
jurisdiction, and then only after providing the other party with prior written
notice and opportunity to object.
9. RIGHTS IN DEVELOPMENTS. If this PO is for or includes Product development
services, Supplier (a) will disclose and assign on demand, and does hereby
assign, to USI’s customer, NCR, all of its right, title and interest in any and
all ideas, inventions (whether patentable or not), improvements, discoveries,
works of authorship, derivative works, programs, source code, object code,
techniques, methods, processes, documentation, and other information and
materials, in tangible or intangible form, (collectively, “Developments”) that
it (including but not limited to any of its employees or agents) may create or
assist in creating in the provision of the development services Product,
including but not limited to all of its intellectual property rights (including
but not limited to patent, copyright, trademark, trade secret, or other
intellectual property rights; collectively, “Intellectual Property Rights”) in,
covering, or embodied by Developments, and (b) will do all acts and execute all
instruments which USI or NCR may reasonably request in relation thereto.
Supplier represents and warrants that is has caused, or will, prior to the
initiation of any development services Product, cause, each person (including
but not limited to each of its employees and agents) utilized for or otherwise
associated with the Product development services to enter into a written
agreement under which such person (a) will disclose and assign on demand, and
does thereby assign, to Supplier or NCR all of their right, title and interest
in any and all Developments that they may create or assist in creating in the
provision of the development services Product, including but not limited to all
their Intellectual Property Rights in, covering, or embodied by such
Developments, and (b) will do all acts and execute all instruments which
Supplier, USI or NCR may reasonably request in relation thereto. All information
and material relating to the development services Product (including the fact of
their provision, and all Developments), is, and will be regarded by Supplier
(including but not limited to by each of its employees and agents) as, the
Confidential Information of USI.
10. LICENSE GRANTED. Supplier grants USI a perpetual, worldwide, non-exclusive,
non-transferable license to use any software Product or software component of a
Product (“Software”) as an end user. If the Software is for re-sale, Supplier
grants USI a royalty-free, perpetual, worldwide, non-exclusive, non-transferable
license to distribute and re-sell it to its customer, NCR and for NCR to either:
(a) transfer the package to its customer, without altering the package or its
contents, in which case Supplier will license the software directly to the end
user subject to the license terms it provided in the package; or (b) licensing
the software to its customers pursuant to its standard terms and conditions.
Supplier grants to USI a perpetual worldwide non-exclusive license to use
Supplier's trademarks and trade names on or in connection with the Software.
[*****]
11. INTELLECTUAL PROPERTY INFRINGEMENT. At its expense, Supplier will defend,
indemnify, and hold harmless USI and its affiliates, and their agents, assigns,
distributors, resellers, customers and end users (each an “Indemnitee”) from and
against all costs, expenses, damages and losses arising out of or relating to
any actual or threatened claim, suit or proceeding brought against any
Indemnitee alleging that any Product or its use infringes [*****] (each a
“Claim”). [*****] Without limiting the foregoing obligations, Supplier will pay
all costs and damages finally awarded with respect to, and/or pay all amounts in
settlement of, any Claim. [*****] The foregoing obligations will not apply to
any Claim caused by [*****].
12. LIABILITY. In no event will USI be liable to Supplier for any special,
indirect, incidental or consequential damages, or for loss of profits, revenue
or data, whether in an action in contract, tort, product liability, statute or
otherwise, even if advised of the possibility of those damages.
13. ASSIGNMENT & SUBCONTRACTS. Supplier will not assign this PO or any rights or
obligations hereunder, nor will Supplier subcontract with any other party for
the furnishing of any completed or substantially completed Products or services
described in this PO without USI's express written consent, and in such event
Supplier will remain fully liable for subcontractor's work, and any
subcontractor approved by USI will be required by Supplier to agree in writing
to perform in accordance with the terms of this PO and to permit USI to exercise
all rights under this PO as if the subcontractor had executed this PO.
14. COMPLIANCE. Supplier will conduct business ethically and comply with the NCR
Supplier Code of Conduct available at this site:
http://www.ncr.com/company/suppliers/manuals-forms-and-templates. In connection
with providing Products under this PO, Supplier will, at its expense, and will
cause its agents, employees and subcontractors to comply with all applicable
federal, state, local and foreign laws, rules, acts, orders and regulations,
including but not limited to laws pertaining to anti-bribery, anti-corruption,
employment, import and export compliance, antitrust, environmental health,
safety and electronic/product and waste take-back (“Applicable Law”). Supplier
will identify and procure all required permits, certificates, licenses,
 
insurance, approvals and inspections; and will submit all reports,
certifications, and other documents as required, including information related
to the proper and safe handling of the Products. Should Supplier's services
hereunder require Supplier to perform, support, or handle any importation of any
item into the U.S., Supplier will cooperate with USI to address the
recommendations of U.S. Customs relative to its Customs-Trade Partnership
Against Terrorism (C-TPAT) program and comply with its requirements. Supplier
shall, upon request, provide such information to USI as is reasonably necessary
for USI to satisfy any reporting or similar obligations required by Applicable
Law, including, without limitation, USI’s or NCR’s obligations under the
Dodd-Frank Wall Street Reform and Consumer Protection Act with respect to
disclosure regarding its use of conflict minerals. To the extent permitted by
Applicable Law, Supplier will utilize standard industry practices to ensure
fitness of employment if Supplier is required to perform any work or services at
a USI, NCR or NCR customer location, such as but not limited to: a) criminal
background checks with positive outcome, b) credit checks, c) driving records,
or d) drug test. Supplier will not employ any person performing work on USI
related Products that fail or would fail to meet the foregoing fitness criteria,
and should any objectionable, unskilled, or unfit person be employed by
Supplier, Supplier will, upon request of USI, cause such person to be removed
from providing the services hereunder. Any provision which is required to be a
part of this PO by virtue of any law is incorporated herein by reference.
Supplier and its employees, agents and contractors will adhere to USI's site
security rules when visiting USI premises.
15. GOVERNMENT CONTRACT PROVISIONS. If this PO is being placed in fulfillment of
an NCR contract with a federal, state, or local government entity, all
provisions required by such contract to be included herein are hereby
incorporated by reference with the same force and effect as if they were
included in full text. Without limiting the foregoing, the following clauses
will be deemed included in this order: 48 CFR 52.222-26, Equal Opportunity; 48
CFR 52.222-35, Affirmative Action for Disabled Veterans and Veterans of the
Vietnam Era, and 48 CFR 52.222-36, Affirmative Action for Workers with
Disabilities. In connection therewith, the term "Supplier" will be substituted
for "Contractor" unless the context otherwise requires.
16. TERMINATION. USI may terminate this PO in whole or in part at any time upon
USI's written notification to Supplier as follows: 1) at USI's convenience, and
in such case the extent of USI's liability will be: a) if the Product is
services, to pay the portion of the contract price as the work completed bears
to the whole, b) if the Product is software, then at no cost; or c) if the
Product is hardware, to pay the cost of the existing "finished goods" inventory,
but no more than required to fulfill the next delivery schedule within the
thirty (30) days following the date of termination, plus the existing
"work-in-progress" inventories required to fulfill an additional thirty (30)
days of deliveries, except that there will be no liability for inventories in
either category which is readily usable or resaleable. "Finished goods" will
mean goods that have passed final acceptance test and are waiting delivery.
"Work-in-progress" will mean material in varying stages of completion with some
degree of labor applied and/or individual piece parts and/or raw material in a
stage of completion no more than necessary to meet delivery schedules. 2) for
cause, relative to any default by Supplier involving: a) Supplier's failure to
develop Product, deliver the Product, and/or render the services specified
herein within the time designated herein, or b) failure of Products previously
purchased by USI of the same kind as in this PO to meet their warranty. With
respect to any such failure, except a delivery failure as described in Section
6, USI's right to terminate will be conditioned upon Supplier's failure within
10-days after receipt of USI's notification, to provide a remedy satisfactory to
USI to cure such failure or noncompliance. 3) in the event Supplier becomes
insolvent and/or the subject of any proceedings under law for the relief of
debtors, or bankrupt, or makes assignments for the benefit of creditors. In the
event of termination by USI due to Supplier's default or reason pursuant to 16.2
or 16.3, USI will have no liability to Supplier as a result of such termination.
In the event of termination for any reason, USI may further notify Supplier that
all right, title, and interest in and to all or any portion of materials
acquired by Supplier for the performance of this PO, work-in-progress, and/or
completed Products specified in such notice, will pass immediately to USI upon
payment therefor. If so, Supplier grants USI the right to enter the premises
where such property (and/or any Tools described in Section 7 hereof) may be
located, and take possession thereof. Terms under this PO, which, by their
nature would continue beyond termination or expiration of this PO, will survive.
17. PRODUCT LIABILITY & INSURANCE. Supplier will defend, indemnify and hold
harmless USI from and against all liability resulting from any and all claims by
third parties for loss, damage or injury (including death) caused by any Product
[*****]. Supplier will maintain at all times relevant to this PO, and at its
expense, all insurance required by law, including, without limitation, [*****].
18. FORCE MAJEURE. Neither party will be liable for failure to fulfill its
obligations due to causes beyond its reasonable control and without its fault or
negligence. A party must (a) use best efforts to promptly notify the other in
advance of conditions which will result in a delay or failure of performances;
(b) use best efforts to avoid or remove the conditions; and (c) immediately
continue performance when the conditions are removed.


46



--------------------------------------------------------------------------------





19. THIRD PARTY BENEFICIARY NCR Corporation and its affiliates (collectively
“NCR”) are third-party beneficiaries to this Agreement and are entitled to the
rights and benefits hereunder and may enforce the provisions hereof as if they
were parties hereto.
20. DISPUTES AND GOVERNING LAW. For POs issued by USI for delivery of goods,
services or licensed materials in the United States, or for delivery outside the
United States by a supplier located in the United States, the parties
irrevocably consent to the jurisdiction and venue of the federal and state
courts for New York County in the State of New York for any dispute arising out
of or related to this PO. Both parties hereby waive any right to a jury trial
for all disputes between them, and agree that any dispute shall be tried to the
court without a jury. This Agreement, the transactions occurring under it, and
the relationships created by it are governed by and shall be construed pursuant
to the laws of the State of New York, without reference to principles of
conflicts of law that would result in the application of any other state’s laws.
For POs issued by USI for all other delivery of goods, services or licensed
materials outside the United States, the laws of the country where the USI
office issuing this PO is located shall govern, and disputes arising out of or
related to this PO shall be filed in a court having jurisdiction in that country


47



--------------------------------------------------------------------------------








ATTACHMENT 4 TO EXHIBIT 1
MINIMUM CONTRACT REQUIREMENTS


WARRANTY. Supplier warrants that (a) it is free to enter into this PO and has no
obligations or requirements under any other agreement contrary to any of the
terms and conditions contained herein; (b) hardware will be new and unused on
delivery; (c) for a period of [*****] (or longer period as offered by Supplier)
after date of receipt by USI: (i) Products furnished hereunder will be in full
conformity with all specifications and other applicable documentation; (ii)
hardware will be merchantable, and will be free from defects in material,
workmanship and design; (d) software will contain no viruses or harmful code on
delivery; and (e) Supplier will employ industry-standard technical practices,
skills, care and judgment in its performance of any services pursuant to this
PO.  These warranties will be in addition to any standard warranties provided by
Supplier for the Products, will survive inspection, test, acceptance, and
payment, and will inure to the benefit of USI, its successors, assigns, and
customers (including but not limited to resellers and end users). USI may, at
its option, either return for full refund or credit, or require prompt
correction, replacement or re-performance of defective or nonconforming
Products, which right will be in addition to such other rights as USI may have
in law or equity. Return to Supplier of any defective or nonconforming hardware
will be made at Supplier's expense. Corrected or replaced Products will be
subject to this warranty to the same extent as Products originally delivered
under this PO. For Products purchased for resale, Supplier acknowledges that USI
may make similar warranties to its resellers or end users in reliance upon the
warranties in this PO. Supplier will defend, indemnify, and hold USI harmless
from and against any demand or claim made by any third party (including but not
limited to USI's resellers and end users) directly or indirectly alleging a
Product's failure to comply with the warranties in this PO.


Epidemic Failures.  USI may notify Supplier that an Epidemic Failure has
occurred (where “Epidemic Failure” means the failure of at least [*****] percent
of the hardware in any Lot, and “Lot” means a specific quantity of hardware that
is (i) produced under uniform conditions and series of operations, or (ii)
produced according to a single manufacturing order or design, or (iii) otherwise
affected by a common root cause of failure).  Such notice will include a
description of the nature of the failure and other supporting data, which may
include data supplied by USI’s distributors, resellers, subcontractors or
customers.  USI will establish a field retrofit order (“FRO”) that sets out the
detailed plan to remedy an Epidemic Failure or a safety/ hazard situation,
including at end-user sites, in plants and in warehouses, if applicable. The
plan generally will include a process and repair method for deploying and
implementing the repair and or replacement of all affected hardware in the
Lot(s) and the estimated costs to deploy the fix dependent on the quantity of
affected Product.  Supplier will be responsible for all costs of implementing
the FRO (whether inside or outside of the warranty period) including (a)
replacement parts, materials, sub-assemblies or supplies; (b) technical support
labor costs in handling customer calls; (c) on-site service labor in replacing
all hardware within the Lot(s); and (d) all packaging, shipping and handling
costs to and from the customer and warehouse locations and Supplier’s repair
facility. The FRO will be applicable for all hardware within the relevant Lot(s)
unless and to the extent Supplier can establish that specific hardware within
the Lot(s) are not affected by the root cause.  In addition to the foregoing,
Supplier will, at USI’s option, appoint a senior level representative to
coordinate a root-cause analysis and cooperate with USI in the development of
the FRO.


LICENSE GRANTED. Supplier grants USI a royalty-free, perpetual, worldwide,
non-exclusive, non-transferable license to distribute and re-sell any software
Product or software component of a Product either directly or indirectly by (a)
transferring the package to its customer without altering the package or its
contents, in which case Supplier will license the software directly to the end
user subject to the license terms it provided in the package; or (b) licensing
the software to its customers pursuant to its standard terms and conditions.
Supplier grants to USI a perpetual worldwide non-exclusive license to use
Supplier's trademarks and trade names on or in connection with the Software.
[*****]


INTELLECTUAL PROPERTY INFRINGEMENT. At its expense, Supplier will defend,
indemnify, and hold harmless USI and its affiliates, and their agents, assigns,
distributors, resellers, customers and end users (each an “Indemnitee”) from and
against all costs, expenses, damages and losses arising out of or relating to
any actual or threatened claim, suit or proceeding brought against any
Indemnitee alleging that any Product or its use infringes [*****] (each a
“Claim”).  [*****] Without limiting the foregoing obligations, Supplier will pay
all costs and damages finally awarded with respect to, and/or pay all amounts in
settlement of, any Claim. [*****] The foregoing obligations will not apply to
any Claim caused by [*****].


NCR Confidential

--------------------------------------------------------------------------------







COMPLIANCE. Supplier will conduct business ethically and comply with the
Supplier Code of Conduct available at this site:
http://www.ncr.com/company/suppliers/manuals-forms-and-templates. In connection
with providing Products under this PO, Supplier will, at its expense, and will
cause its agents, employees and subcontractors to comply with all applicable
federal, state, local and foreign laws, rules, acts, orders and regulations,
including but not limited to laws pertaining to anti-bribery, anti-corruption,
employment, import and export compliance, antitrust, environmental health,
safety and electronic/product and waste take-back (“Applicable Law”). Supplier
will identify and procure all required permits, certificates, licenses,
insurance, approvals and inspections; and will submit all reports,
certifications, and other documents as required, including information related
to the proper and safe handling of the Products. Should Supplier's services
hereunder require Supplier to perform, support, or handle any importation of any
item into the U.S., Supplier will cooperate with USI to address the
recommendations of U.S. Customs relative to its Customs-Trade Partnership
Against Terrorism (C-TPAT) program and comply with its requirements. Supplier
shall, upon request, provide such information to USI as is reasonably necessary
for USI to satisfy any reporting or similar obligations required by Applicable
Law, including, without limitation, USI’s obligations (or its customers’
obligations) under the Dodd-Frank Wall Street Reform and Consumer Protection Act
with respect to disclosure regarding its use of conflict minerals. To the extent
permitted by Applicable Law, Supplier will utilize standard industry practices
to ensure fitness of employment if Supplier is required to perform any work or
services at a USI or USI customer location, such as but not limited to: a)
criminal background checks with positive outcome, b) credit checks, c) driving
records, or d) drug test. Supplier will not employ any person performing work on
USI related Products that fail or would fail to meet the foregoing fitness
criteria, and should any objectionable, unskilled, or unfit person be employed
by Supplier, Supplier will, upon request of USI, cause such person to be removed
from providing the services hereunder. Any provision which is required to be a
part of this PO by virtue of any law is incorporated herein by reference.
Supplier and its employees, agents and contractors will adhere to USI's site
security rules when visiting USI premises.


PRODUCT LIABILITY & INSURANCE. Supplier will defend, indemnify and hold harmless
USI and its affiliates, and their agents, assigns, distributors, resellers,
customers and end users (each an “Indemnitee”) from and against all liability
resulting from any and all claims by third parties for loss, damage or injury
(including death) caused by any Product to the extent not caused by [*****].
Supplier will maintain at all times relevant to this PO, and at its expense, all
insurance required by law, including, without limitation, [*****].




NCR Confidential

--------------------------------------------------------------------------------







EXHIBIT 2
Data Security and Privacy (NCR as Controller)


This Supplier Data Security Privacy Exhibit (“Exhibit”) supplements and is part
of the Master Hardware Supply Agreement dated 1st June 2018 (“Agreement”)
between Universal Global Scientific Industrial Co., Ltd. (“you” or “Supplier”)
and NCR Corporation (“NCR”), and is effective as of the last date of signature
below, will remain in effect for so long as you or your Affiliates or
subcontractors Process NCR Data (as defined in Section 1 below), and supersedes
any conflicting or inconsistent provision in the Agreement. All capitalized
terms used and not otherwise defined herein have the meaning set forth in the
Agreement.
2.    Obligations of Supplier. With regard to the Processing of NCR Data, you
represent and warrant that you will comply with the requirements below at all
times during the Term of the Agreement:
2.1.    You will Process NCR Data (including in any aggregate form) only as
permitted or required by the Agreement and this Exhibit and only in a manner
that directly supports the Services, and you will Process Personal Information
solely in accordance with NCR’s instructions.
2.2    You will comply with all applicable federal, state, local and foreign
laws, statutes, ordinances, administrative or executive orders, rules,
standards, regulations, policies and procedures relating to data privacy,
personal data, the cross-border transfer of Personal Information and data
protection (“Privacy Laws”).
2.3    You maintain an information security program which includes appropriate
administrative, technical and physical safeguards that ensures the
confidentiality, integrity and availability of NCR Data, which you periodically
review and update to ensure that the program complies with all Legal
Requirements and NCR’s Supplier Information Security Standards and adequately
addresses new and evolving threats; and you train your personnel (including the
personnel of any of your Affiliates or subcontractors) at least annually about
information security and privacy risks and best practices required to protect
the privacy and security of NCR Data.
2.4    If you Process Personal Information, then you maintain a program designed
to protect the privacy of individuals by embedding privacy into the design
specifications of your technologies, business practices and physical
infrastructures using industry standard practices designed to minimize the
privacy risks to individuals (commonly referred to as “Privacy by Design”).
2.5    If you Process Personal Information, then within 48 hours of your receipt
of a written request from NCR (or sooner if required by any Legal Requirement),
you will make available to NCR: (a) the Personal Information necessary for NCR
to respond to an individual’s request for access to Personal Information about
him or her; (b) the Personal Information necessary for NCR to respond to an
individual’s request to amend his or her information and (if applicable) to
incorporate any amendments to the Personal Information; and (c) the information
necessary to enable NCR to provide an accounting of disclosures of Personal
Information.
2.6    To the extent permitted by Privacy Laws: (a) prior to permitting any of
your personnel to Process NCR Data (including the personnel of any of your
Affiliates or subcontractors) you will conduct, or cause to be conducted (by
contract or otherwise), third-party criminal background checks on all such
personnel who will Process NCR Data; and (b) in no event will any individual be
permitted to Process any NCR Data who has (i) been convicted of any criminal
offense involving dishonesty or a breach of trust or who has participated in a
pre-trial diversion with respect to such an offense, or (ii) been convicted of a
felony within the last seven years, or if felony records in the jurisdiction in
question do not go back seven years, then the greatest number of years for which
felony convictions are traceable.
2.7    At NCR’s request, to the extent permitted by Privacy Laws, you will
immediately cause any objectionable, unskilled, or unfit personnel to be removed
from performing the Services.
2.8    You will (a) impose on any Affiliates and subcontractors the same
obligations that are imposed on you in this Exhibit and the Agreement, including
confidentiality obligations, and (b) ensure that NCR has the right to directly
enforce the terms of this Exhibit and the Agreement against any such Affiliate
or subcontractor. Notwithstanding the foregoing, you will remain solely
responsible to NCR for the proper performance of the subcontracted Processing
functions as if such functions were performed by you.
2.9    You will comply with the attached Appendix 1: EU Standard Contractual
Clauses and Appendix 2: Swiss Standard Contractual Clauses (collectively, the
“Clauses”) with respect to Personal Information originating in either the
European Union or Switzerland (as the case may be) that is transferred to any
Supplier location outside of the European Economic Area to jurisdictions whose
laws have not been deemed adequate by the European Commission,


NCR Confidential

--------------------------------------------------------------------------------





unless (and only to the extent) that the Supplier (or an Affiliate of supplier)
has certified to another lawful transfer mechanism, such as the EU-U.S. Privacy
Shield Framework, in which case that framework shall control. To the extent
there is any conflict with the terms of this Exhibits or the Agreement and the
Clauses, the Clauses will control).
2.10    You will comply with the attached Appendix 3: Undertakings for Data
Originating in Israel the “Undertakings”) with respect to the Processing of any
Personal Information originating in Israel. To the extent there is any conflict
with the terms of this Exhibit or the Agreement and the Undertakings, the
Undertakings will control. In connection with the foregoing, prior to granting
access to Personal Information, you will require each subcontractor that
processes Personal Information (“Sub-processor”) to execute a document with NCR
Global Ltd. in the same form as Appendix 3.
3.    Sub-processing. You have provided to NCR a current list your
sub-processors (including locations) for the Services in the attached Appendix
4: Approved Sub-Processor List. You will provide NCR with updates to the
Sub-Processor List prior to authorizing any new sub-processor(s); if NCR has a
reasonable basis to object to your use of a new sub-processor, then NCR will
notify you in writing within 10 business days after receipt of your notice. If
NCR objects to any new sub-processor(s), then you will use reasonable efforts
either to make available to NCR a change in the affected Services or to
recommend a commercially reasonable change to NCR’s configuration or use of the
affected Services to avoid processing of Personal Information of EU Residents or
Personal Information originating in Israel by the objected-to new sub-processor
without unreasonably burdening NCR or end users. If you are unable to make
available such change or recommendation to NCR within 60 days after your receipt
of NCR’s notice objecting to the new Sub-processor(s), then per Section 6 in
this Exhibit, NCR may terminate the affected Services or the Agreement without
further obligation to you, and NCR will receive a refund of any prepaid unused
fees for the Services.
4.    Security Incidents.
4.1    A “Security Incident” is any inappropriate or unauthorized access to, or
destruction, loss, alteration, disclosure or acquisition of NCR Data. You will
notify NCR within 24 hours of your discovery of a Security Incident by calling
your NCR point of contact and by concurrently sending written notice to
law.notices@ncr.com. A Security Incident will be deemed discovered by you on the
first day it is either known to you or your Affiliate or subcontractors. Failure
to exercise reasonable due diligence which contributes to a delay in the
discovery of any Security Incident shall be deemed a material breach.
4.2    To the extent known at the time of your report, your Security Incident
notification to NCR will include: (a) information about the types of NCR Data is
affected as a result of the Security Incident disclosed, accessed, destroyed,
lost, altered, or acquired; (b) a brief description of what happened, including
the date the Security Incident occurred and the date on which the Security
Incident was discovered and, if known, the root cause of the Security Incident;
(c) if the Security Incident involved Personal Information, the identification
of each individual whose Personal Information has been, or is reasonably
believed to have been, accidentally or unlawfully destroyed, lost, altered,
disclosed or accessed without authorization during the time in question and the
steps individuals should take to protect themselves from potential harm
resulting from the Security Incident; (d) a brief description of what you are
doing to investigate the Security Incident, to mitigate losses, and to protect
against any further Security Incidents of similar origin; (e) contact procedures
for NCR, its customer(s) or prospect(s), and/or individuals for questions or to
learn additional information about the Security Incident, which will include a
toll-free telephone number, email address, website, or postal address; (f) any
other available information that must be provided to individuals, customers,
prospects or regulators as required (at a minimum) by Privacy Laws; and (g) any
other information reasonably requested by NCR. To the extent that the foregoing
information is not available at the time you provide your notification to NCR
required by this Section, you will provide such information to NCR as soon as it
becomes available, and in all cases within the timeframes as required (at a
minimum) by the Privacy Laws.
4.3    You will promptly take all actions to mitigate, at your sole cost, any
harmful effect of a Security Incident. You will investigate and remedy the
Security Incident; provide all information reasonably requested by NCR about the
Security Incident; and will, at no cost to NCR, take, or cause to be taken, all
actions reasonably directed NCR security personnel. You will maintain, and will
cause any third party that Processes Personal Information to maintain, records
of any known or suspected Security Incidents pertaining to the Personal
Information in accordance with all Privacy Laws and commercially accepted
industry practices, and will make such records, or will cause them to be made,
reasonably available to NCR upon request.
4.4    You will immediately develop and provide to NCR, or cause to be developed
and provided to NCR, a plan to cure any deficiency which led to the Security
Incident to a level deemed necessary to prevent another Security


NCR Confidential

--------------------------------------------------------------------------------





Incident of similar origin. NCR will review the plan, and if approved, you will
implement, or cause to be implemented, the plan within a mutually agreed-upon
time frame at no cost to NCR. If NCR determines that the deficiency cannot be
reasonably cured, NCR may, pursuant to Section 5 in this Exhibit, terminate the
affected Services, or the Agreement, without further obligation to you and you
will provide a refund to NCR for any Services for which NCR has paid but will
not have received by the termination date.
5.    Security Review and Audit.
5.1    You will promptly respond to inquiries from NCR related to your
information security program and practices and your compliance with any Legal
Requirement and NCR’s Supplier Information Security Standards, as may be
necessitated by NCR from time to time to ensure the confidentiality, integrity
and availability of NCR Data.
5.2    You will, permit NCR, on reasonable notice, to have a qualified
independent third party conduct testing of your information security controls
during the test window identified by NCR in its notice; such testing may include
(1) a SOC 2 type II audit, (2) a network Penetration Test, and (3) an
application Penetration Test. NCR will provide to you, at a minimum, an overview
of the testing conducted, containing the scope, methodology and summary of
findings of third party testing promptly upon your request. “Penetration Test”
means a test manually validated by qualified staff to determine whether and how
a malicious user can gain unauthorized access to assets that affect the
fundamental security of a system or files and must confirm that applicable
controls to prevent such unauthorized access are in place. If the testing
indicates that your information security controls do not materially comply with
the requirements of this Exhibit, all Privacy Laws or the NCR Supplier
Information Security Standards, you will pay for the cost of the testing;
otherwise NCR will pay for the cost of the testing itself.
5.3    You will allow, at any time while this Exhibit is in effect and upon
reasonable notice, during normal business hours and with each party bearing its
own expense, NCR’s internal and external auditors, accountants, or any regulator
with jurisdiction over the NCR Data, or the designee of such regulator
(collectively, “Auditors”) to examine: (a) any third party test of your
information security controls; (b) the adequacy of the control environments
related to the Services; (c) the performance of your obligations under this
Exhibit, including those related to any Privacy Laws and NCR’s Supplier
Information Security Standards; and (d) any facilities in which NCR Data is
processed. You will provide reasonable assistance in such an examination. If NCR
Data has been disclosed to any Sub-processor for Processing, then you will
ensure that the Auditors are permitted to conduct examinations of such
Sub-processors as described in this Section 4 in this Exhibit to the same extent
as they would be permitted to provide examinations required of you as set forth
herein.
5.4    If the review or examination indicates that the performance of your
obligations does not materially comply with the obligations of this Exhibit, all
Privacy Laws or the NCR Supplier Information Security Standards, then you will
immediately develop and provide to NCR a plan to improve the deficient
performance to the level deemed acceptable by such an examination. NCR will
review the plan, and if approved, then you will implement the plan within a
mutually agreed-upon time frame at no cost to NCR. If NCR determines that the
issues cannot be reasonably mitigated, then NCR may, per Section 5 in this
Exhibit, terminate the affected Services, or the Agreement, without further
obligation to you. In either case, you will reimburse NCR for reasonable costs
and expenses incurred in connection with the audit.
6.    Termination Due to Breach of Exhibit.
6.1    If NCR becomes aware of a breach of a material term of this Addendum,
then NCR will provide you with written notice of such breach in sufficient
detail to enable you to understand the specific nature of the breach. At its
option, NCR will either (a) provide you with the opportunity to cure the breach
within a reasonable time, and terminate the affected Services or the Agreement
without further obligation to you if you do not cure the breach within the time
specified by NCR; or (b) immediately terminate the affected Services or the
Agreement without further obligation to you if, in NCR’s sole discretion, the
breach cannot be cured. In either case, you will refund all fees for Services
not yet delivered or performed by the termination date to the extent NCR has
paid for such Services in advance.
6.2    Upon the earlier of (i) NCR’s request, (ii) termination of the business
need to retain NCR Data, or (iii) termination of the Services or the Agreement,
at NCR’s option you will return to NCR or destroy all NCR Data in your
possession as a result of the Agreement, and retain no copies if it is feasible
to do so (and you will also require your subcontractors to do the same for any
NCR Data in their possession). All destruction of NCR Data will be performed in
accordance with procedures at least as stringent as the purge requirements
described in NIST Special Publication 800-88. You will certify to NCR that NCR
Data has been destroyed in accordance with these requirements. If return or
destruction is infeasible, then you will extend all protections, limitations and
restrictions contained in this Exhibit to your Processing of any retained NCR
Data, and limit further uses and/or disclosures to the purposes that


NCR Confidential

--------------------------------------------------------------------------------





make the return or destruction of the NCR Data infeasible (and you will also
require your subcontractors to do the same for any NCR Data in their
possession). This Section 6 in this Exhibit will survive the termination or
expiration of this Exhibit and the Agreement.
7.    Miscellaneous.
7.1    Interpretation. Unless otherwise expressly set forth herein, the terms of
this Exhibit will control in the case of any conflict with the terms of the
Agreement.
7.2    Indemnification. You will defend, indemnify and hold harmless NCR, its
Affiliates, distributors, resellers, customers, end users, employees, directors,
and contractors for any actual or threatened claims, suits, costs (including
attorneys’ fees), fines, penalties, losses or damages caused by, related to, or
arising out of your acts or omissions, or the acts or omissions of your
Affiliates, subcontractors or by anyone directly or indirectly employed by you
or by them in connection with your obligations under this Exhibit. Your
indemnification is not subject to any limitation of liability provision
contained in the Agreement.
7.3    Construction. Any provision which is required to be made part of this
Exhibit or the Agreement by virtue of any Privacy Law is incorporated herein by
reference. This Exhibit and the Agreement will be construed in a manner that
most favorably facilitates NCR’s compliance with all Privacy Laws.
7.4    Amendment. To the extent that any relevant provisions of any Privacy Law
is materially amended in a manner that changes the obligations of NCR, you,
NCR’s customers or prospects, or an end user, this Exhibit will be automatically
amended to comply with the Privacy Laws as amended.
7.5    Appendices. The following are attached to and part of this Exhibit:
Appendix 1: EU Standard Contractual Clauses; Appendix 2: Swiss Standard
Contractual Clauses; Appendix 3: Undertakings for Data Originating in Israel;
and Appendix 4: Sub-processor List.


[signatures on next page]


NCR Confidential

--------------------------------------------------------------------------------









Each party has caused this Exhibit to be duly executed by its authorized
representative.


NCR Corporation
864 Spring St. NW, Atlanta, GA 30308-1007
Signed:                                                                        


Print Name:                                                                   


Print Title:                                                                    


Date:                                                                          
Universal Global Scientific Industrial Co., Ltd
141, Lane 351, Taiping Road, Sec. 1, Tsao Tuen, Nan-Tou, Taiwan
Taiwan Signed:                                                          


Print Name:                                                                  


Print Title:                                                                    


Date:                                                                          





NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 1: STANDARD CONTRACTUAL CLAUSES (PROCESSORS)
This Appendix 1 is part of the Data Security and Privacy Exhibit (NCR as
Controller) and must be accompanied by and signed with that Exhibit to be valid:
For the purposes of Article 26(2) of Directive 95/46/EC for the transfer of
personal data to processors established in third countries which do not ensure
an adequate level of data protection:
Data exporting organisation: Each of the NCR Affiliates within the EU listed on
Attachment 3 to these Standard Contractual Clauses (collectively, the ‘data
exporter’), and
Data importing organisation: Universal Global Scientific Industrial Co., Ltd
(the ‘data importer’)
each a ‘party’; together ‘the parties’, have agreed on the following Contractual
Clauses (the Clauses) in order to adduce adequate safeguards with respect to the
protection of privacy and fundamental rights and freedoms of individuals for the
transfer by the data exporter to the data importer of the personal data
specified in Attachment 1 to this Appendix 1.


Clause 1     Definitions. For the purposes of the Clauses:
(a)
‘personal data’, ‘special categories of data’, ‘process/processing’,
‘controller’, ‘processor’, ‘data subject’ and ‘supervisory authority’ shall have
the same meaning as in Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing of personal data and on the free movement of such data (the
“Directive”);

(b)
‘data exporter’ means the controller who transfers the personal data;

(c)
‘data importer’ means the processor who agrees to receive from the data exporter
personal data intended for processing on his behalf after the transfer in
accordance with his instructions and the terms of the Clauses and who is not
subject to a third country’s system ensuring adequate protection within the
meaning of Article 25(1) of the Directive; EN L 39/10 Official Journal of the
European Union 12.2.2010;

(d)
‘sub-processor’ means any processor engaged by the data importer or by any other
sub-processor of the data importer who agrees to receive from the data importer
or from any other sub-processor of the data importer personal data exclusively
intended for processing activities to be carried out on behalf of the data
exporter after the transfer in accordance with his instructions, the terms of
the Clauses and the terms of the written subcontract;

(e)
‘applicable data protection law’ means the legislation protecting the
fundamental rights and freedoms of individuals and, in particular, their right
to privacy with respect to the processing of personal data applicable to a data
controller in the Member State in which the data exporter is established;

(f)
‘technical and organisational security measures’ means those measures aimed at
protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorised disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.



Clause 2    Details of the transfer. The details of the transfer and in
particular the special categories of personal data where applicable are
specified in Attachment 1 which forms an integral part of the Clauses.


Clause 3     Third-party beneficiary clause.
1.
The data subject can enforce against the data exporter this Clause, Clause 4(b)
to (i), Clause 5(a) to (e), and (g) to (j), Clause 6(1) and (2), Clause 7,
Clause 8(2), and Clauses 9 to 12 as third-party beneficiary.

2.
The data subject can enforce against the data importer this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where the data exporter has factually disappeared or has ceased to exist in law
unless any successor entity has assumed the entire legal obligations of the data
exporter by contract or by operation of law, as a result of which it takes on
the rights and obligations of the data exporter, in which case the data subject
can enforce them against such entity.

3.
The data subject can enforce against the sub-processor this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where both the data exporter and the data importer have factually disappeared or
ceased to exist in law or have become insolvent, unless any successor entity has
assumed the entire legal obligations of the data exporter by contract or by
operation of law as a result of which it takes on the rights and obligations of
the data exporter, in which case the data subject can enforce them against such
entity. Such third-party liability of the sub-processor shall be limited to its
own processing operations under the Clauses.

4.
The parties do not object to a data subject being represented by an association
or other body if the data subject so expressly wishes and if permitted by
national law.



NCR Confidential

--------------------------------------------------------------------------------







Clause 4     Obligations of the data exporter. The data exporter agrees and
warrants:
(a)
that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and, where applicable, has
been notified to the relevant authorities of the Member State where the data
exporter is established) and does not violate the relevant provisions of that
State;

(b)
that it has instructed and throughout the duration of the personal
data-processing services will instruct the data importer to process the personal
data transferred only on the data exporter’s behalf and in accordance with the
applicable data protection law and the Clauses;

(c)
that the data importer will provide sufficient guarantees in respect of the
technical and organizational security measures specified in Attachment 2 to this
contract;

(d)
that after assessment of the requirements of the applicable data protection law,
the security measures are appropriate to protect personal data against
accidental or unlawful destruction or accidental loss, alteration, unauthorized
disclosure or access, in particular where the processing involves the
transmission of data over a network, and against all other unlawful forms of
processing, and that these measures ensure a level of security appropriate to
the risks presented by the processing and the nature of the data to be protected
having regard to the state of the art and the cost of their implementation;

(e)
that it will ensure compliance with the security measures;

(f)
that, if the transfer involves special categories of data, the data subject has
been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Directive 95/46/EC;

(g)
to forward any notification received from the data importer or any sub-processor
pursuant to Clause 5(b) and Clause 8(3) to the data protection supervisory
authority if the data exporter decides to continue the transfer or to lift the
suspension;

(h)
to make available to the data subjects upon request a copy of the Clauses, with
the exception of Attachment 2, and a summary description of the security
measures, as well as a copy of any contract for sub-processing services which
has to be made in accordance with the Clauses, unless the Clauses or the
contract contain commercial information, in which case it may remove such
commercial information;

(i)
that, in the event of sub-processing, the processing activity is carried out in
accordance with Clause 11 by a sub-processor providing at least the same level
of protection for the personal data and the rights of data subject as the data
importer under the Clauses; and

(j)
that it will ensure compliance with Clause 4(a) to (i).



Clause 5     Obligations of the data importer. The data importer agrees and
warrants:
(a)
to process the personal data only on behalf of the data exporter and in
compliance with its instructions and the Clauses; if it cannot provide such
compliance for whatever reasons, it agrees to inform promptly the data exporter
of its inability to comply, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;

(b)
that it has no reason to believe that the legislation applicable to it prevents
it from fulfilling the instructions received from the data exporter and its
obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the data exporter as soon as it is aware, in which case the data
exporter is entitled to suspend the transfer of data and/or terminate the
contract;

(c)
that it has implemented the technical and organisational security measures
specified in Attachment 2 before processing the personal data transferred;

(d)
that it will promptly notify the data exporter about:

i.
any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation;

ii.
any accidental or unauthorised access; and

iii.
any request received directly from the data subjects without responding to that
request, unless it has been otherwise authorised to do so;

(e)
to deal promptly and properly with all inquiries from the data exporter relating
to its processing of the personal data subject to the transfer and to abide by
the advice of the supervisory authority with regard to the processing of the
data transferred;



NCR Confidential

--------------------------------------------------------------------------------





(f)
at the request of the data exporter to submit its data-processing facilities for
audit of the processing activities covered by the Clauses which shall be carried
out by the data exporter or an inspection body composed of independent members
and in possession of the required professional qualifications bound by a duty of
confidentiality, selected by the data exporter, where applicable, in agreement
with the supervisory authority;

(g)
to make available to the data subject upon request a copy of the Clauses, or any
existing contract for sub-processing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Attachment 2 which shall be replaced by a summary
description of the security measures in those cases where the data subject is
unable to obtain a copy from the data exporter;

(h)
that, in the event of sub-processing, it has previously informed the data
exporter and obtained its prior written consent;

(i)
that the processing services by the sub-processor will be carried out in
accordance with Clause 11;

(j)
to send promptly a copy of any sub-processor agreement it concludes under the
Clauses to data exporter.



Clause 6     Liability.
1.
The parties agree that any data subject, who has suffered damage as a result of
any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or sub-processor is entitled to receive compensation from the data
exporter for the damage suffered.

2.
If a data subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the data exporter, arising out of a breach by the data
importer or his sub-processor of any of their obligations referred to in Clause
3 or in Clause 11, because the data exporter has factually disappeared or ceased
to exist in law or has become insolvent, the data importer agrees that the data
subject may issue a claim against the data importer as if it were the data
exporter, unless any successor entity has assumed the entire legal obligations
of the data exporter by contract of by operation of law, in which case the data
subject can enforce its rights against such entity. The data importer may not
rely on a breach by a sub-processor of its obligations in order to avoid its own
liabilities.

3.
If a data subject is not able to bring a claim against the data exporter or the
data importer referred to in paragraphs 1 and 2, arising out of a breach by the
sub-processor of any of their obligations referred to in Clause 3 or in Clause
11 because both the data exporter and the data importer have factually
disappeared or ceased to exist in law or have become insolvent, the
sub-processor agrees that the data subject may issue a claim against the data
sub-processor with regard to its own processing operations under the Clauses as
if it were the data exporter or the data importer, unless any successor entity
has assumed the entire legal obligations of the data exporter or data importer
by contract or by operation of law, in which case the data subject can enforce
its rights against such entity. The liability of the sub-processor shall be
limited to its own processing operations under the Clauses.



Clause 7     Mediation and jurisdiction.
1.
The data importer agrees that if the data subject invokes against it third-party
beneficiary rights and/or claims compensation for damages under the Clauses, the
data importer will accept the decision of the data subject:

a)
to refer the dispute to mediation, by an independent person (or where
applicable, by the supervisory authority);

b)
to refer the dispute to the courts in the Member State in which the data
exporter is established.

2.
The parties agree that the choice made by the data subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.



Clause 8     Cooperation with supervisory authorities
1.
The data exporter agrees to deposit a copy of this contract with the supervisory
authority if it so requests or if such deposit is required under the applicable
data protection law.

2.
The parties agree that the supervisory authority has the right to conduct an
audit of the data importer, and of any sub-processor, which has the same scope
and is subject to the same conditions as would apply to an audit of the data
exporter under the applicable data protection law.

3.
The data importer shall promptly inform the data exporter about the existence of
legislation applicable to it or any sub-processor preventing the conduct of an
audit of the data importer, or any sub-processor, pursuant to paragraph 2. In
such a case the data exporter shall be entitled to take the measures foreseen in
Clause 5(b).



Clause 9     Governing law. The Clauses shall be governed by the law of the
Member State in which the data exporter is established.




NCR Confidential

--------------------------------------------------------------------------------





Clause 10     Variation of the contract. The parties undertake not to vary or
modify the Clauses. This does not preclude the parties from adding clauses on
business related issues where required as long as they do not contradict the
Clause.


Clause 11     Sub-processing.
1.
The data importer shall not subcontract any of its processing operations
performed on behalf of the data exporter under the Clauses without the prior
written consent of the data exporter. Where data importer subcontracts its
obligations under the Clauses, with the consent of the data exporter, it shall
do so only by way of a written agreement with the sub-processor which imposes
the same obligations on the sub-processor as are imposed on the data importer
under the Clauses. Where the sub-processor fails to fulfill its data protection
obligations under such written agreement the data importer shall remain fully
liable to the data exporter for the performance of the sub-processor’s
obligations under such agreement.

2.
The prior written contract between the data importer and the sub-processor shall
also provide for a third-party beneficiary clause as laid down in Clause 3 for
cases where the data subject is not able to bring the claim for compensation
referred to in paragraph 1 of Clause 6 against the data exporter or the data
importer because they have factually disappeared or have ceased to exist in law
or have become insolvent and no successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law. Such third-party liability of the sub-processor shall be limited to its own
processing operations under the Clauses.

3.
The provisions relating to data protection aspects for sub-processing of the
contract referred to in paragraph 1 shall be governed by the law of the Member
State in which the data exporter is established.

4.
The data exporter shall keep a list of sub-processing agreements concluded under
the Clauses and notified by the data importer pursuant to Clause 5(j), which
shall be updated at least once a year. The list shall be available to the data
exporter’s data protection supervisory authority.



Clause 12     Obligation after the termination of personal data-processing
services.
1.
The parties agree that on the termination of the provision of data-processing
services, the data importer and the sub-processor shall, at the choice of the
data exporter, return all the personal data transferred and the copies thereof
to the data exporter or shall destroy all the personal data and certify to the
data exporter that it has done so, unless legislation imposed upon the data
importer prevents it from returning or destroying all or part of the personal
data transferred. In that case, the data importer warrants that it will
guarantee the confidentiality of the personal data transferred and will not
actively process the personal data transferred anymore.

2.
The data importer and the sub-processor warrant that upon request of the data
exporter and/or of the supervisory authority, it will submit its data-processing
facilities for an audit of the measures referred to in paragraph 1.

[signatures on next page]


NCR Confidential

--------------------------------------------------------------------------------









On behalf of the data exporter:             On behalf of the data importer:


Please see signatures in Appendix 3.
Universal Global Scientific Industrial Co., Ltd




Signed:
                                                                                  


Print Name:
                                                                            


Print Title:
                                                                              


Date:
                                                                                   


Address: 141, Lane 351, Taiping Road, Sec. 1, Tsao Tuen, Nan-Tou, Taiwan







NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 1: STANDARD CONTRACTUAL CLAUSES (PROCESSORS)
Attachment 1 to the Standard Contractual Clauses (Processors)
This Appendix 1 forms part of the Standard Contractual Clauses (Processors) to
which it is attached.
Data exporter: The NCR Affiliates listed on the signature page to the Standard
Clauses to which this Appendix is attached.


Below is sample text for services description & data overview; please customize
all text below as applicable.
Data importer provides data processing services: The data importer will process
personal data in connection with services provided under its agreement(s) with
NCR. Such services consist of provision of products, parts, support,
manufacturing services, and any other agreed upon services activity.


Data subjects: The personal data transferred may concern the following
categories of data subjects:
–
NCR employees;

–
Personnel of NCR contractors and partners and prospective contractors and
partners, including advisors, consultants, suppliers, contractors,
subcontractors, resellers, distributors and agents;

–
Customers and their employees, partners, advisors, consultants, suppliers,
contractors, subcontractors, and agents;

–
Complainants, correspondents, and enquirers.



Categories of data: The data subjects’ personal data transferred concern the
following categories of data:
–
Demographic Data: legal name, preferred name, title, photograph, location,
function, region, address details, contact information (phone, email, address);
job profile, department, level, employing company, reporting structure, region
of responsibility, function, employee type, organizational charts, employee
Quicklook ID, employee global ID;;

–





–
Special categories of data (if appropriate): NONE



Purposes of the transfer(s): The transfers are made for the following purposes:
–
To facilitate the efficient operation of NCR Corporation group's business;

–
To gain operational visibility, efficiency, and accuracy, and ensure
cost-effectiveness;

–
To respond to requests from law enforcement or government authorities where
necessary to comply with applicable law;

–
To carry out operations re provision of products and services to NCR;

–
To take actions to comply with applicable laws and international treaties where
applicable.



Processing operations: The personal data transferred will be subject to the
following processing activities:
–
All operations with regard to personal data irrespective of the means applied
and procedures, in particular the obtaining, collecting, recording, organising,
storage, holding, use, amendment, adaptation, alteration, disclosure,
dissemination or otherwise making available, aligning, combining, retrieval,
consultation, archiving, transmission, blocking, erasing, or destruction of
data, the operation and maintenance of systems, management and management
reporting, financial reporting, risk management, compliance, legal and audit
functions and shall include “processing” which shall have the meaning given to
such term in the Directive.

–
The personal data transferred are to be stored for periods as data exporter may
instruct data importer from time to time, but in any case for no longer than
relevant periods as required or permitted under applicable data protection and
or other laws and regulations.

–
The personal data may be hosted on a cloud services provider's IT systems in
accordance with the terms hereof.



On behalf of the data exporter:         On behalf of the data importer:




NCR Confidential

--------------------------------------------------------------------------------





Please see signatures in Appendix 3.
Universal Global Scientific Industrial Co., Ltd


Signed:
                                                                                   


Print Name:
                                                                            
 
Print Title:
                                                                               


Date:
                                                                                    


Address: 141, Lane 351, Taiping Road, Sec. 1, Tsao Tuen, Nan-Tou, Taiwan



NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 1: STANDARD CONTRACTUAL CLAUSES (PROCESSORS)
Attachment 2 to the Standard Contractual Clauses (Processors)
This Attachment 2 forms part of the Standard Contractual Clauses (Processors) to
which it is attached.
FOR SUPPLIER: Below is a sample information security overview; if you do not
maintain a standard overview that can be inserted here, then please customize
below as applicable.


Data Importer Information Security Overview: This information security overview
applies to Data importer’s corporate controls for safeguarding personal data
which is processed by data importer and transferred by data importer amongst its
Affiliates and subcontractors. Data importer’s information security program
enables its personnel, including the personnel of its Affiliates and
sub-processors, to understand their responsibilities.


Security Practices: Data importer has implemented corporate information security
practices and standards that are designed to safeguard Data importer’s corporate
environment and to address: (1) information security; (2) system and asset
management; (3) development; and (4) governance. These practices and standards
are approved by Data importer executive management and undergo an annual formal
review.


Organizational Security: It is the responsibility of the Data importer’s
personnel, including the personnel of its Affiliates and sub-processors to
comply with these practices and standards. To facilitate the corporate adherence
to these practices and standards, the information security function provides:
1.
Strategy and compliance with policies/standards and regulations, awareness and
education, risk assessments and management, contract security requirements
management, application and infrastructure consulting, assurance testing and
drives the security direction of the company.

2.
Security testing, design and implementation of security solutions to enable
security controls adoption across the environment.

3.
Security operations of implemented security solutions, the environment and
assets, and manage incident response.

4.
Forensic investigations with security operations, legal, data protection and
human resources for investigations including eDiscovery and eForensics.



Asset Classification and Control: Data importer’s practice is to track and
manage physical and logical assets. Examples of the assets that data importer IT
might track include:
•
Information assets, such as identified databases, disaster recovery plans,
business continuity plans, data classification, archived information.

•
Software assets, such as identified applications and system software.

•
Physical assets, such as identified servers, desktops/laptops, backup/archival
tapes, printers and communications equipment.

The assets are classified based on business criticality to determine
confidentiality requirements. Industry guidance for handling personal data
provides the framework for technical, organizational and physical safeguards.
These may include controls such as access management, encryption, logging and
monitoring, and data destruction.


Personnel Security: As part of the employment process, employees undergo a
screening process applicable per regional law. Data importer’s annual compliance
training includes a requirement for employees to complete an online course and
pass an assessment covering information security and data privacy. The security
awareness program may also provide materials specific to certain job functions.


Physical and Environmental Security: Data importer uses a number of
technological and operational approaches in its physical security program in
regards to risk mitigation. Their security team works closely with each site to
determine appropriate measures are in place and continually monitor any changes
to the physical infrastructure, business, and known threats. They also monitor
best practice measures used by others in the industry and carefully select
approaches that meet both uniqueness’s in business practice and expectations of
data importer as a whole. Data importer balances its approach towards security
by considering elements of control that include architecture, operations, and
systems.




NCR Confidential

--------------------------------------------------------------------------------





Communications and Operations Management: The IT organization manages changes to
the corporate infrastructure, systems and applications through a centralized
change management program, which may include, testing, business impact analysis
and management approval were appropriate. Incident response procedures exist for
security and data protection incidents, which may include incident analysis,
containment, response, remediation, reporting and the return to normal
operations. To protect against malicious use of assets and malicious software,
additional controls may be implemented based on risk. Such controls may include,
but are not limited to, information security policies and standards, restricted
access, designated development and test environments, virus detection on
servers, desktop and notebooks; virus email attachment scanning; system
compliance scans, intrusion prevention monitoring and response, logging and
alerting on key events, information handling procedures based on data type,
e-commerce application and network security, and system and application
vulnerability scanning.


Access Controls: Access to corporate systems is restricted, based on procedures
to ensure appropriate approvals. To reduce the risk of misuse, intentional or
otherwise, access is provided based on segregation of duties and least
privileges. Remote access and wireless computing capabilities are restricted and
require that both user and system safeguards are in place. Specific event logs
from key devices and systems are centrally collected and reported on an
exceptions basis to enable incident response and forensic investigations.


System Development and Maintenance: Publicly released third party
vulnerabilities are reviewed for applicability in the data importer environment.
Based on risk to data importer’s business and customers, there are
pre-determined timeframes for remediation. In addition, vulnerability scanning
and assessments are performed on new and key applications and the infrastructure
based on risk. Code reviews and scanners are used in the development environment
prior to production to proactively detect coding vulnerabilities based on risk.
These processes enable proactive identification of vulnerabilities as well as
compliance.


Compliance: The information security, legal, privacy and compliance departments
work to identify regional laws, regulations applicable to data importer
corporate. These requirements cover areas such as, intellectual property of the
company and our customers, software licenses, protection of employee and
customer personal information, data protection and data handling procedures,
trans-border data transmission, financial and operational procedures, regulatory
export controls around technology, and forensic requirements. Mechanisms such as
the information security program, the executive privacy council, internal and
external audits/assessments, internal and external legal counsel consultation,
internal controls assessment, internal penetration testing and vulnerability
assessments, contract management, security awareness, security consulting,
policy exception reviews and risk management combine to drive compliance with
these requirements.


On behalf of the data exporter:         On behalf of the data importer:


Please see signatures in Attachment 3.
Universal Global Scientific Industrial Co., Ltd


Signed:
                                                                                 


Print Name:
                                                                           


Print Title:
                                                                              


Date:
                                                                                   


Address: 141, Lane 351, Taiping Road, Sec. 1, Tsao Tuen, Nan-Tou, Taiwan





NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 1: STANDARD CONTRACTUAL CLAUSES (PROCESSORS)
Attachment 3 to the Standard Contractual Clauses (Processors)


This Attachment 3 is part of the Appendix 1: Standard Contractual Clauses
(Processors) to which it is attached.


The following NCR Affiliates within the EU are identified as data exporters for
the purpose of the Standard Contractual Clauses.
Name of NCR Affiliate
Address (including country)
NCR Oesterreich Ges.m.b.H.
Storchengasse 1, 1150 Wien, Austria
Orderman GmbH
Bachstrasse 59, 5023 Salzburg-Gnigl, Austria
NCR Belgium & Co. SNC
Ikaroslaan 36, 1930 Zaventem, Belgium
NCR (Middle East) Limited
80A Limassol Avenue, Nicosia, 2014, Cyprus
NCR Ceska Republika spol. S.r.o.
Rohanské nábřeží 678/29, Karlín, 186 00 Praha 8, Czech Republic
NCR Danmark A/S
Rued Langgaards Vej 8, 2300 Copenhagen S, Denmark
NCR Finland OY
Kilonpuisto 2 B 43, 02610 Espoo, Finland
NCR France, SNC
11 rue du Chemin des Femmes, 91749 Massy, France
NCR Antilles S.A.R.L.
7 Rue Ferdinand Forest, Baie-Mhault, Guadeloupe, French West Indies
NCR GmbH
Steinerne Furt 67, 86167 Augsburg, Germany
NCR (Hellas) S.A.
Spaton Ave 60 & Vikela Corner, Gerakas, Hellas, Athens, 153 44, Greece
NCR Magyarorszag Kft.
Fehérvári utca 79/IV, 1119 Budapest, Hungary
NCR Global Solutions Limited
180 Lakeview Dr., Airside Business Park, Swords, Co. Dublin, Ireland
NCR Italia S.r.l.
Via Cusago 150/4, Milano, 20153, Italy
Orderman S.A.R.L.
10, rue de Reims, 2417 Luxembourg, Luxembourg
Orderman S.A.R.L.
 
NCR Dutch Holdings B.V.
Radarweg 29, 1043 NX Amsterdam, the Netherlands
NCR Dutch Holdings B.V.
 
NCR Nederland B.V.
Radarweg 29, 1043 NX Amsterdam, the Netherlands
NCR Polska Sp.z.o.o.
32 Krakowiaków Str., 02-255 Warsaw, Poland
NCR Polska Sp.z.o.o.
 
NCR Iberia Lda
n.º 3-C 3-D, Largo de Santa Bárbara, Anjos, 1150-287, Lisbon, Portugal
NCR Espana, S.L.U.
Comandante Azcárraga 3, 28016 Madrid, Spain
Orderman Iberica S.L.
Comandante Azcárraga 3, 28016 Madrid, Spain
Iber Aloha S.L.
Comandante Azcárraga 3, 28016 Madrid, Spain
NCR International, Inc., branch office Sweden
Box 178, 57522 Eksjo, Sweden
NCR Financial Solutions Group Limited
Discovery Centre, 3 Fulton Rd, Dundee, Scotland, DD2 4SW, U.K.
NCR Limited
9th Floor, 5 Merchant Square, London, W2 1BQ, U.K.
Radiant Systems Limited
9th Floor, 5 Merchant Square, London, W2 1BQ, U.K.



Attachment 3 may be updated by NCR on written notice to Supplier.


NCR Confidential

--------------------------------------------------------------------------------





APPENDIX 2: STANDARD CONTRACTUAL CLAUSES FOR TRANSFER OF PERSONAL DATA
FROM THE SWISS CONFEDERATION TO THIRD COUNTRIES
(CONTROLLER TO PROCESSOR TRANSFERS)
This Appendix 2 is part of the Supplier Data Privacy Exhibit (NCR as Controller)
and must be accompanied by and signed with that Exhibit to be valid.
For the purposes of Article 6, paragraph 2, let. a) of the Swiss Federal Act on
Data Protection of 1992 (DPA) for the transfer of personal data to processors
established in third countries which do not ensure an adequate level of data
protection:
Data exporting organisation: NCR (Schweiz) GmbH (Email: law.notices@ncr.com),
organized and existing under the laws of the Swiss Confederation (the ‘data
exporter’), and
Data importing organisation: Universal Global Scientific Industrial Co., Ltd
(141, Lane 351, Taiping Road, Sec. 1, Tsao Tuen, Nan-Tou, Taiwan), organized and
existing under the laws of [state/province of Supplier’s legal creation] in
[Taiwan] the ‘data importer’)
each a ‘party’; together ‘the parties’, have agreed on the following Contractual
Clauses (the Clauses) in order to adduce adequate safeguards with respect to the
protection of privacy and fundamental rights and freedoms of individuals for the
transfer by the data exporter to the data importer of the personal data
specified in Attachment 1 to this Appendix 2.


Clause 1    Definitions. For the purposes of the Clauses:
a)
"personal data" shall mean any information relating to an identified or
identifiable natural person or legal entity ("data subject"); an identifiable
person is one who can be identified, directly or indirectly, in particular by
reference to an identification number or to one or more factors specific to his
physical, physiological, mental, economic, cultural or social identity;

b)
"special categories of data", "process/processing", "personality profile”,
"controller of the file", and "supervisory authority/commissioner/authority"
shall have the same meaning as in the Swiss Federal Act on Data Protection of 19
June 1992 ("DPA"), (whereby the "authority" shall mean the competent data
protection authority in the territory in which the data exporter is
established);

c)
the "data exporter" means the controller who transfers the personal data;

d)
the "data importer" means the processor who agrees to receive from the data
exporter personal data intended for processing on his behalf after the transfer
in accordance with his instructions and the terms of the Clauses and who is not
subject to a third country's system ensuring adequate protection within the
meaning of Article 6 DPA;

e)
the “Subprocessor” means any processor engaged by the data importer or by any
other subprocessor of the data importer who agrees to receive from the data
importer or from any other subprocessor of the data importer personal data
exclusively intended for processing activities to be carried out on behalf of
the data exporter after the transfer in accordance with its instructions, the
terms of these Clauses and the terms of the written subcontract;

f)
the “Applicable data protection law” means the legislation protecting the
fundamental rights and freedoms of individuals and, in particular, their right
to privacy with respect to the processing of personal data applicable to a data
controller in the country in which the data exporter is established;

g)
“technical and organizational security measures” means those measures aimed at
protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorized disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.

Details of the Transfer. The details of the transfer and in particular the
special categories of personal data where applicable are specified in Attachment
1 which forms an integral part of the Clauses.


Clause 2    Third-Party Beneficiary Clause.
1.
The data subject can enforce against the data exporter this Clause, Clause 4(b)
to (i), Clause 5(a) to (e) and (g) to (j), Clause 6(1) and (2), and Clause 7,
Clause 8(2), Clauses 9 to 12 as third-party beneficiary.

2.
The data subject can enforce against the data importer this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where the data exporter has factually disappeared or has ceased to exist in law
unless any successor entity has assumed the entire legal obligations of the data
exporter by contract or by operation of law, as a result of which it takes on
the rights and obligations of the data exporter, in which case the data subject
can enforce them against such entity.



NCR Confidential

--------------------------------------------------------------------------------





3.
The data subject can enforce against the subprocessor this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses Clause 9 to Clause
12, in cases where both the data exporter and the data importer have factually
disappeared or ceased to exist in law or have become insolvent, unless any
successor entity has assumed the entire legal obligations of the data exporter
by contract or by operation of law as a result of which it takes on the rights
and obligations of the data exporter, in which case the data subject can enforce
them against such entity. Such third-party liability of the subprocessor shall
be limited to its own processing operations under the Clauses.

4.
The parties do not object to a data subject being represented by an association
or other body if the data subject so expressly wishes and if permitted by
national law.



Clause 3    Obligations of the Data Exporter. The data exporter agrees and
warrants:
a)
that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and, where applicable, has
been notified to the relevant authorities of the country where the data exporter
is established) and does not violate the relevant provisions of that county;

b)
that it has instructed and throughout the duration of the personal data
processing services will instruct the data importer to process the personal data
transferred only on the data exporter's behalf and in accordance with the
applicable data protection law and the Clauses;

c)
that the data importer will provide sufficient guarantees in respect of the
technical and organizational security measures specified in Attachment 2 to this
contract;

d)
that after assessment of the requirements of the applicable data protection law,
the security measures are appropriate to protect personal data against
accidental or unlawful destruction or accidental loss, alteration, unauthorized
disclosure or access, in particular where the processing involves the
transmission of data over a network, and against all other unlawful forms of
processing, and that these measures ensure a level of security appropriate to
the risks presented by the processing and the nature of the data to be protected
having regard to the state of the art and the cost of their implementation;

e)
that it will ensure compliance with the security measures;

f)
that, if the transfer involves special categories of data, the data subject has
been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Article 6 DPA;

g)
to forward any notification received from the data importer or any subprocessor
pursuant to Clause 5(b) and Clause 8(3) to the data protection supervisory
authority, if the data exporter decides to continue the transfer or to lift the
suspension;

h)
to make available to the data subjects upon request a copy of the Clauses, with
the exception of Attachment 2, and a summary description of the security
measures, as well as a copy of any contract for subprocessing services which has
to be made in accordance with the Clauses, unless the Clauses or the contract
contain commercial information, in which case it may remove such commercial
information;

i)
that, in the event of subprocessing, the processing activity is carried out in
accordance with Clause 11 by a subprocessor providing at least the same level of
protection for the personal data and the rights of data subject as the data
importer under the Clauses; and

j)
that it will ensure compliance with Clause 4(a) to (i).



Clause 4    Obligations of the Data Importer. The data importer agrees and
warrants:
a)
to process the personal data only on behalf of the data exporter and in
compliance with its instructions and the Clauses; if it cannot provide such
compliance for whatever reasons, it agrees to inform promptly the data exporter
of its inability to comply, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;

b)
that it has no reason to believe that the legislation applicable to it prevents
it from fulfilling the instructions received from the data exporter and its
obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the data exporter as soon as it is aware, in which case the data
exporter is entitled to suspend the transfer of data and/or terminate the
contract;

c)
that it has implemented the technical and organizational security measures
specified in Attachment 2 before processing the personal data transferred;

d)
that it will promptly notify the data exporter about:



NCR Confidential

--------------------------------------------------------------------------------





(i)
any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation;

(ii)
any accidental or unauthorized access; and

(iii)
any request received directly from the data subjects without responding to that
request, unless it has been otherwise authorized to do so;

e)
to deal promptly and properly with all enquiries from the data exporter relating
to its processing of the personal data subject to the transfer and to abide by
the advice of the supervisory authority with regard to the processing of the
data transferred;

f)
at the request of the data exporter to submit its data processing facilities for
audit of the processing activities covered by the Clauses which shall be carried
out by the data exporter or an inspection body composed of independent members
and in possession of the required professional qualifications bound by a duty of
confidentiality, selected by the data exporter, where applicable, in agreement
with the supervisory authority;

g)
to make available to the data subject upon request a copy of the Clauses, or any
existing contract for subprocessing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Attachment 2 which shall be replaced by a summary
description of the security measures in those cases where the data subject is
unable to obtain a copy from the data exporter;

h)
that, in the event of subprocessing, it has previously informed the data
exporter and obtained its prior written consent;

i)
that the processing services by the subprocessor will be carried out in
accordance with Clause 11;

j)
to send promptly a copy of any subprocessor agreement it concludes under the
Clauses to the data exporter.



Clause 5    Liability.
1.
The parties agree that any data subject, who has suffered damage as a result of
any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or subprocessor is entitled to receive compensation from the data exporter
for the damage suffered.

2.
If a data subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the data exporter, arising out of a breach by the data
importer or his subprocessor of any of their obligations referred to in Clause 3
or in Clause 11, because the data exporter has factually disappeared or ceased
to exist in law or has become insolvent, the data importer agrees that the data
subject may issue a claim against the data importer as if it were the data
exporter, unless any successor entity has assumed the entire legal obligations
of the data exporter by contract or by operation of law, in which case the data
subject can enforce its rights against such entity.

3.
The data importer may not rely on a breach by a subprocessor of its obligations
in order to avoid its own liabilities.

4.
If a data subject is not able to bring a claim against the data exporter or the
data importer referred to in paragraphs 1 and 2, arising out of a breach by the
subprocessor of any of their obligations referred to in Clause 3 or in Clause 11
because both the data exporter and the data importer have factually disappeared
or ceased to exist in law or have become insolvent, the subprocessor agrees that
the data subject may issue a claim against the data subprocessor with regard to
its own processing operations under the Clauses as if it were the data exporter
or the data importer, unless any successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law, in which case the data subject can enforce its rights against such entity.
The liability of the subprocessor shall be limited to its own processing
operations under the Clauses.





NCR Confidential

--------------------------------------------------------------------------------





Clause 6    Mediation and Jurisdiction.
1.
The data importer agrees that if the data subject invokes against it third-party
beneficiary rights and/or claims compensation for damages under the Clauses, the
data importer will accept the decision of the data subject:

a)
to refer the dispute to mediation, by an independent person or, where
applicable, by the supervisory authority;

b)
to refer the dispute to the courts in the Swiss Confederation.

2.
The parties agree that the choice made by the data subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.



Clause 7    Cooperation with Supervisory Authorities.
1.
The data exporter agrees to deposit a copy of this contract with the supervisory
authority if it so requests or if such deposit is required under the applicable
data protection law.

2.
The parties agree that the supervisory authority has the right to conduct an
audit of the data importer, and of any subprocessor, which has the same scope
and is subject to the same conditions as would apply to an audit of the data
exporter under the applicable data protection law.

3.
The data importer shall promptly inform the data exporter about the existence of
legislation applicable to it or any subprocessor preventing the conduct of an
audit of the data importer, or any subprocessor, pursuant to paragraph 2. In
such a case the data exporter shall be entitled to take the measures foreseen in
Clause 5(b).



Clause 8    Governing Law. The Clauses shall be governed by the law of the
country in which the data exporter is established, namely the Swiss Federal Act
on Data Protection of 19 June 1992 and its implementing Ordinance of 14 June
1993.


Clause 9    Variation of the Contract. The parties undertake not to vary or
modify the Clauses. This does not preclude the parties from adding clauses on
business related issues where required as long as they do not contradict the
Clauses.


Clause 10    Subprocessing.
1.
The data importer shall not subcontract any of its processing operations
performed on behalf of the data exporter under the Clauses without the prior
written consent of the data exporter. Where the data importer subcontracts its
obligations under the Clauses, with the consent of the data exporter, it shall
do so only by way of a written agreement with the subprocessor which imposes the
same obligations on the subprocessor as are imposed on the data importer under
the Clauses. Where the subprocessor fails to fulfil its data protection
obligations under such written agreement the data importer shall remain fully
liable to the data exporter for the performance of the subprocessor's
obligations under such agreement.

2.
The prior written contract between the data importer and the subprocessor shall
also provide for a third-party beneficiary clause as laid down in Clause 3 for
cases where the data subject is not able to bring the claim for compensation
referred to in paragraph 1 of Clause 6 against the data exporter or the data
importer because they have factually disappeared or have ceased to exist in law
or have become insolvent and no successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law. Such third-party liability of the subprocessor shall be limited to its own
processing operations under the Clauses.

3.
The provisions relating to data protection aspects for subprocessing of the
contract referred to in paragraph 1 shall be governed by the law of the country
in which the data exporter is established, namely the Swiss Federal Act on Data
Protection of 19 June 1992 and its implementing Ordinance of 14 June 1993.

4.
The data exporter shall keep a list of subprocessing agreements concluded under
the Clauses and notified by the data importer pursuant to Clause 5(j), which
shall be updated at least once a year. The list shall be available to the data
exporter's data protection supervisory authority.





NCR Confidential

--------------------------------------------------------------------------------







Clause 11    Obligation after the Termination of Personal Data Processing
Services.
1.
The parties agree that on the termination of the provision of data processing
services, the data importer and the subprocessor shall, at the choice of the
data exporter, return all the personal data transferred and the copies thereof
to the data exporter or shall destroy all the personal data and certify to the
data exporter that it has done so, unless legislation imposed upon the data
importer prevents it from returning or destroying all or part of the personal
data transferred. In that case, the data importer warrants that it will
guarantee the confidentiality of the personal data transferred and will not
actively process the personal data transferred anymore.

2.
The data importer and the subprocessor warrant that upon request of the data
exporter and/or of the supervisory authority, it will submit its data processing
facilities for an audit of the measures referred to in paragraph 1.



DATA EXPORTER:
NCR (Schweiz) GmbH
DATA IMPORTER:
Universal Global Scientific Industrial Co., Ltd




Signed__________________________________




Signed__________________________________


Name___________________________________


Name___________________________________


Title___________________________________


Title___________________________________





NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 2: STANDARD CONTRACTUAL CLAUSES FOR THE TRANSFER OF PERSONAL DATA
FROM THE SWISS CONFEDERATION TO THIRD COUNTRIES (CONTROLLER TO PROCESSOR
TRANSFERS)
Attachment 1 to the Standard Contractual Clauses for the Transfer of Personal
Data
From the Swiss Confederation To Third Countries (Controller To Processor
Transfers)
This Attachment forms part of the Clauses. The Swiss Confederation may complete
or specify, according to their national procedures, any additional necessary
information to be contained in this Attachment.
Data exporter: The data exporter is NCR (Schweiz) GmbH.


Below is sample text for services description & data overview; please customize
all text below as applicable.
Data importer provides data processing services: The data importer will process
personal data in connection with services provided under its agreement(s) with
NCR. Such services consist of provision of products, parts, support,
manufacturing services, and any other agreed upon services activity.


Data subjects: The personal data transferred may concern the following
categories of data subjects:
–
NCR employees;

–
Personnel of NCR contractors and partners and prospective contractors and
partners, including advisors, consultants, suppliers, contractors,
subcontractors, resellers, distributors and agents;

–
Customers and their employees, partners, advisors, consultants, suppliers,
contractors, subcontractors, and agents;

–
Complainants, correspondents, and enquirers.



Categories of data: The data subjects’ personal data transferred concern the
following categories of data:
–
Demographic Data: legal name, preferred name, title, photograph, location,
function, region, address details, contact information (phone, email, address);
job profile, department, level, employing company, reporting structure, region
of responsibility, function, employee type, organizational charts, employee
Quicklook ID, employee global ID;;

–





–
Special categories of data (if appropriate): NONE



Purposes of the transfer(s): The transfers are made for the following purposes:
–
To facilitate the efficient operation of NCR Corporation group's business;

–
To gain operational visibility, efficiency, and accuracy, and ensure
cost-effectiveness;

–
To respond to requests from law enforcement or government authorities where
necessary to comply with applicable law;

–
To carry out operations re provision of products and services to NCR;

–
To take actions to comply with applicable laws and international treaties where
applicable.



Processing operations: The personal data transferred will be subject to the
following processing activities:
–
All operations with regard to personal data irrespective of the means applied
and procedures, in particular the obtaining, collecting, recording, organising,
storage, holding, use, amendment, adaptation, alteration, disclosure,
dissemination or otherwise making available, aligning, combining, retrieval,
consultation, archiving, transmission, blocking, erasing, or destruction of
data, the operation and maintenance of systems, management and management
reporting, financial reporting, risk management, compliance, legal and audit
functions and shall include “processing” which shall have the meaning given to
such term in the Directive.

–
The personal data transferred are to be stored for periods as data exporter may
instruct data importer from time to time, but in any case for no longer than
relevant periods as required or permitted under applicable data protection and
or other laws and regulations.

–
The personal data may be hosted on a cloud services provider's IT systems in
accordance with the terms hereof.





NCR Confidential

--------------------------------------------------------------------------------





DATA EXPORTER:
NCR (Schweiz) GmbH
DATA IMPORTER:
Universal Global Scientific Industrial Co., Ltd


Signed__________________________________


Signed__________________________________


Name___________________________________


Name___________________________________


Title___________________________________


Title___________________________________



NCR Confidential

--------------------------------------------------------------------------------







Attachment 2 to the Standard Contractual Clauses for the Transfer of Personal
Data From the Swiss Confederation To Third Countries (Controller To Processor
Transfers)




This Attachment forms part of the Clauses.


Please See Attachment 2 to Appendix 1.




DATA EXPORTER:
NCR (Schweiz) GmbH
DATA IMPORTER:
Universal Global Scientific Industrial Co., Ltd




Signed__________________________________




Signed__________________________________


Name___________________________________


Name___________________________________


Title___________________________________


Title___________________________________









NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 3: UNDERTAKINGS FOR DATA ORIGINATING IN ISRAEL


This Appendix 3 is part of the Supplier Data Privacy Exhibit (NCR as Controller)
and must be accompanied by and signed with that Exhibit to be valid:


You hereby confirm and undertake the following with respect to Personal
Information originating in Israel:


1.    You will take adequate measures to ensure the privacy of the data subjects
and will apply the following practices when Processing Personal Information:
(a)
Personal Information shall be Processed in a legal and fair manner;

(b)
Personal Information shall be Processed only for the purpose for which it was
received;

(c)
Personal Information shall be accurate and up to date;

(d)
The right of inspection will be reserved to the data subject;

(e)
Adequate security measures will be implemented to protect Personal Information
in your databases and computer systems.



2.    You will take appropriate organizational measures and implement
appropriate procedures and policies to lawfully Process Personal Information and
to protect it and the privacy of the data subjects as a whole, against
accidental or unlawful destruction or accidental loss, alteration, unauthorized
disclosure or access, including where the Processing involves the transmission
of Personal Information over a network, and against all other unlawful forms of
Processing.


3.    You will maintain strict confidentiality of Personal Information and will
not share any Personal Information with any person.




DATA EXPORTER:
NCR Global Ltd.
DATA IMPORTER:
Universal Global Scientific Industrial Co., Ltd




Signed__________________________________




Signed__________________________________


Name___________________________________


Name___________________________________


Title___________________________________


Title___________________________________















NCR Confidential

--------------------------------------------------------------------------------







APPENDIX 4: APPROVED SUB-PROCESSORS LIST


FOR SUPPLIER: Please complete below.




Name of Sub-Processor
NA
Country in which Sub-Processor is located
NA
Address of Sub-Processor
NA
Purpose of Sub-Processing
NA





Name of Sub-Processor
NA
Country in which Sub-Processor is located
NA
Address of Sub-Processor
NA
Purpose of Sub-Processing
NA





Name of Sub-Processor
NA
Country in which Sub-Processor is located
NA
Address of Sub-Processor
NA
Purpose of Sub-Processing
NA





Name of Sub-Processor
NA
Country in which Sub-Processor is located
NA
Address of Sub-Processor
NA
Purpose of Sub-Processing
NA





[end of Exhibit 4]


NCR Confidential

--------------------------------------------------------------------------------









EXHIBIT 3
MANUFACTURING LICENSE


This Manufacturing License Agreement (“MLA”) is entered into between NCR and
Supplier.


WHEREAS NCR and Supplier have previously entered into a Master Hardware Supply
Agreement effective 1st January 2017 (the “Agreement”).


NOW THEREFORE the parties agree as follows:


1.0    License
1.1 If the Agreement is terminated by NCR due to the Supplier’s material breach
or if during the term of the Agreement, Supplier discontinues the manufacture of
the Hardware, or is unable or unwilling to supply Hardware to NCR under the
agreed terms and conditions, as forecasted and ordered by NCR, NCR may, at its
sole option, invoke this MLA, the terms and conditions of which shall apply with
immediate effect.


1.2 Upon the occurrence of one or more of the events described in Section 1.1,
Supplier hereby grants to NCR a perpetual, non-exclusive, worldwide license to
use, modify, copy, sell, distribute, manufacture or have manufactured by a third
party the Hardware including all necessary or appropriate rights to use the
Documentation (the “License”). In case of this situation, NCR shall ensure that
said third party only use such Documentation for supply solely to NCR to support
its customers.


2.0    Waiver
Licensor waives any and all intellectual property claims against NCR related to
the Hardware on condition of above Article 1 of this Exhibit.


NCR Confidential

--------------------------------------------------------------------------------







EXHIBIT 4


DEVELOPMENT SERVICES


The terms and conditions of this Exhibit, effective [insert date] (“Effective
Date”) will apply to any product development services requested by NCR as a part
of the foregoing Master Hardware Supply Agreement (“Agreement”) dated [_____],
and shall supplement the terms and conditions of the Agreement. In the event of
any inconsistency this Exhibit will prevail.
 
1.    STATEMENT OF WORK


1.1    This Agreement will be implemented through one or more Statements of Work
in a format as set forth on Appendix 1 to this Exhibit entered into from time to
time by NCR and the Supplier for the provision of Work Product (as defined
below) and related services. This Exhibit will prevail and take precedence over
all terms and conditions that are preprinted, typed, stamped or handwritten on
any quotation form, invoice, acknowledgment form, or purchase order utilized by
either party in the transactions covered by this Exhibit.


1.2    Each Statement of Work specifies a development to be performed under this
Exhibit and will be accompanied by a corresponding specific purchase order. Each
Statement of Work shall become effective only when executed by both parties.
Each Statement of Work entered into under this Exhibit shall be construed to
incorporate the provisions of, and to be governed by, this Exhibit.


1.3    Supplier shall furnish services and develop for NCR the Work Product in
accordance with the requirements and specifications set forth in the Statement
of Work and by this reference made a part hereof, and NCR hereby retains
Supplier to render said services during the term of this Exhibit.


1.4    The Work Product shall be developed and delivered to NCR in accordance
with the Development Schedule set forth in the Statement of Work.


1.5    The term "Work Product," as used in this Agreement, except for Supplier’s
pre-existing intellectual property refers to all items in tangible and
intangible form, including works of authorship, programs, derivative works,
source code, object code, ideas, techniques, methods, processes, documentation
and materials, that Supplier (including its employees, agents or subcontractors)
creates, prepares or delivers to NCR, or otherwise produces, conceives, makes,
proposes or develops, as a result of this Agreement or any Statement of Work
issued hereunder to the extent that have been fully paid by NCR to Supplier, as
well as all inventions and discoveries made in the course of creating,
producing, conceiving, making, proposing, developing or preparing such items to
the extent that the Parties have agreed and expressly set forth in applicable
statement of work or addendum to this Agreement.


2.    PROJECT MANAGEMENT / PROGRESS REPORTS




NCR Confidential

--------------------------------------------------------------------------------





2.1    NCR will appoint an NCR Project Coordinator, as identified in a Statement
of Work, who will provide NCR’s requirements, serve as NCR’s single point of
contact with respect to interfacing with the Supplier, perform project reviews
and determine the acceptability of the services and any Work Product that the
Supplier furnishes hereunder. The Supplier will direct all communications to the
NCR Project Coordinator. NCR may change its Project Coordinator upon written
notice to the Supplier.


2.2    The Supplier will assign a Project Manager, as identified in a Statement
of Work, who will regularly meet with NCR personnel on matters pertaining to a
Statement of Work, and who will procure, manage and direct the Supplier’s
resources as requested by the NCR Project Coordinator and as defined in a
Statement of Work. Supplier may change its Project Manager upon written notice
to NCR.


2.3    The Supplier agrees to provide NCR with weekly progress meetings at a
time mutually convenient to both parties, to demonstrate the status of the
services being rendered hereunder. Such periodic review meetings will be for the
purpose of:


(i)    Reviewing the progress of the services being performed by the Supplier.
(ii)    Discussing and resolving any problems occurring during the performance
of services by the Supplier.
(iii)    Formulating, if necessary, details or services to be rendered after
such meetings.


Additional regular face to face meetings will be held (frequency to be agreed)
and extraordinarily if reasonably requested by either party.


2.4
During the course of any development, the Supplier shall collect project metrics
to keep track of and manage the performance of any development. At the request
of NCR, the Supplier shall be required to provide details of the metrics
collated during the course of the development work undertaken pursuant to a
Statement of Work in at least the following areas plus any other relevant areas
defined by the NCR Project Co-ordinator and Supplier Project Manager:



(i)Cost
(ii)Quality e.g. defect tracking and size
(iii)Schedule


The Supplier shall further be expected, at the request of NCR, to take part in a
de-brief session with NCR at the end of any development work undertaken pursuant
to a Statement of Work.


3.    SUPPLIER WARRANTIES


3.1    The Supplier warrants and represents to NCR that:


(a)    in carrying out the services described in this Exhibit and all Statements
of Work issued hereunder, that Supplier will utilize industry-standard technical
practices, skills, procedures, care and judgment will be employed; the services
will be performed in the most expeditious and economical manner consistent with
the NCR's best interests; and the Supplier will at all times cooperate with NCR
so as to further NCR's best interests;


NCR Confidential

--------------------------------------------------------------------------------







(b)    The Supplier will provide Work Product(s) that conform to the
specifications contained in the relevant Statement of Work, and as otherwise
mutually agreed upon between NCR and Supplier in writing;


(c)    The Supplier will provide the services in a timely fashion per the
schedule set forth in the applicable Statement of Work, as time is of the
essence; However, the Supplier shall not be liable for any delay due to the
negligence, breach or default of NCR or any sub-contractor designated by NCR.


(d)    Other than for material supplied by NCR, that: (a) the Work Product will
be the original work of the Supplier; (b) the Supplier possesses all necessary
right, title and interest in the Work Product necessary for the Supplier to
grant to NCR the rights and licenses stated in this Exhibit; (c) the Work
Product does not infringe on any third party’s copyright, trademark, trade
secret or other intellectual property right; Notwithstanding foregoing said, the
foresaid warranties shall not apply to Supplier’s compliance with the
specification and/or designs provided by NCR.


(e)The Supplier is under no obligation or restriction, nor will assume any, that
would interfere or present a conflict of interest with the services performed
hereunder;


(f)The Supplier has not and will not pay, offer or promise to pay, or authorize
the payment directly or indirectly through any other person or firm, anything of
value (in the form of compensation, gift, contribution, or otherwise) to (a) any
person or firm employed by or acting for or on behalf of any customer, whether
private or governmental, for the purpose of inducing or rewarding any favorable
action by the customer in any commercial transaction or in any governmental
matter; or (b) any government official, political party or official of such
party, or any candidate for political office, for the purpose of inducing or
rewarding favorable action or the exercise of influence by such official, party
or candidate in any commercial transaction or in any governmental matter. NCR
has the right to audit Supplier from time to time to satisfy itself that no
breach of the representation and warranty in this Section 3(f) has occurred.
Supplier will cooperate fully in any audit conducted by or on behalf of NCR.


3.2    The Supplier will indemnify, defend and hold NCR, its successors and
assigns, harmless from and against any and all claims, actions, liabilities,
costs, damages, losses, expenses and causes of action (including costs of
litigation and legal fees), which awarded by a final judgment: (a) resulting
from a breach or alleged breach of [*****], or (b) for personal injury,
including death, and damage to property arising out of or resulting from
[*****].


4.    OWNERSHIP
The Work Product, the associated design right and any registered design rights,
and any portion thereof completed prior to termination of the applicable
Statement of Work, this Exhibit, or any renewal thereof, shall be the sole
property of NCR. In addition the supplier does hereby assign all copyright in
associated drawings or other artistic works as well as the copyright in all
associated literary works to NCR. The Supplier shall promptly disclose and does
hereby assign to NCR, its successors and assigns, any and all inventions,
creations, improvements and developments, each whether or not patentable, which
it may make or assist in


NCR Confidential

--------------------------------------------------------------------------------





making while performing the work called for under the terms of this Exhibit, or
any renewal thereof. In addition the Supplier hereby assigns to NCR, its
successors and assigns, all patents, applications for patents, and copyrights
for such inventions, creations, improvements, and developments in any foreign
country. To the extent that any pre-existing materials are contained in the Work
Product, Contractor grants NCR an irrevocable, worldwide, nonexclusive, paid-up,
royalty-free right and licence to use, execute, reproduce, perform, display,
distribute, modify and prepare derivative works of such pre-existing material
and derivative works, as well as to authorize others to do any or all of the
above. The Supplier agrees to do, and to instruct employees as necessary to do,
any and all acts and to execute any and all instruments, which NCR may request
to secure to itself any rights relating to such inventions, creations,
improvements, developments, patents, design rights, registered design rights and
copyrights in the USA and in any foreign country.
 


5.    PAYMENT


5.1    NCR shall pay to the Supplier the Development Fee specified in, and in
accordance with the payment schedule set forth in the Statement of Work. The
Development Fee shall be full payment for services rendered under this Exhibit,
unless otherwise set forth herein. Any payment made by NCR shall be used
exclusively by the Supplier to satisfy its fees and expenses incurred in
performing work under this Exhibit. NCR shall make payment to the Supplier per
the terms in the Purchasing Agreement. However, if NCR is in default over
payments of amounts properly due to Supplier, Supplier may suspend performance
of any related Statement of Work subject to Supplier giving NCR not less than 7
working days’ notice of such intention.


5.2         All computer time and materials necessary for development of the
Work Product shall be arranged for by the Supplier at its own expense.


5.3    Travel and other living expenses incurred by the Supplier during the term
of this Exhibit shall be borne by the Supplier and not charged to NCR unless
otherwise set forth herein. To the extent that NCR has expressly agreed in a
Statement of Work to reimburse the Supplier for travel-related expenses, such
expenses must be: (a) incurred by the Supplier as a sole result of rendering
services hereunder, (b) approved in advance by NCR in writing, and (c) incurred
in accordance with NCR’s then-current travel policies, a copy of which will be
provided to the Supplier upon request.


5.4    The Supplier’s services and Work Product will be subject to review and
acceptance by the NCR Project Coordinator based on the requirements of this
Exhibit and the applicable Statement of Work, and final payment will not be due
before such acceptance, which will not be unreasonably withheld. The Supplier
will correct deficiencies found during such review at no charge to NCR. Any
claims that NCR may have under this Exhibit will survive such review, acceptance
and payment.


6.    TERMINATION


6.1    This Exhibit commences on the Effective Date and continues unless a party
terminates the Agreement or this Exhibit in accordance with this Section 6;
provided, however, that this Exhibit will remain in effect with regard to any
Statement of Work(s) already in effect, unless such Statement of Work(s) is
terminated as provided for herein or until performance is completed.


NCR Confidential

--------------------------------------------------------------------------------





6.2    NCR may terminate this Exhibit and/or any Statement of Work, in whole or
in part, (i) without cause and in its sole discretion by providing Supplier with
sixty (60) days prior written notice; (ii) immediately for Supplier’s breach of
Section 3(f) without liability to NCR.
6.3    Either party may terminate any Statement of Work (or any portions
thereof) and/or this Exhibit for breach if, after providing the other party with
thirty (30) days prior written notice of such breach, the other party has failed
to cure within said thirty day period or other mutually agreed upon time.
6.4    Should either party become the subject of any proceeding under state or
federal law for due relief of debtors or otherwise become insolvent or bankrupt
or make an assignment for the benefit of creditors, the other party may, in
addition to any other right or remedy, immediately terminate this Exhibit
without liability. Termination of this Exhibit will be deemed effective upon
default party receipt of written notice from non-default party.
6.5    In the event NCR terminates a Statement of Work, Supplier will comply
with all written NCR instructions pertaining to the terminated Statement of
Work. Should NCR terminate a Statement of Work in accordance with either Section
6.2 or 6.4, NCR’s obligation pursuant to that Statement of Work, and Supplier’s
exclusive remedy, will be limited to NCR paying Supplier (in accordance with the
payment schedule specified in the terminated Statement of Work) for work
performed and not yet paid for by NCR at the time of such termination. NCR will
make such payment within 30 days after the termination notice or in NCR’s
written instructions to Supplier. Supplier will have no further Liability to NCR
following delivery of such Work Product.
6.6    Payments which may have been made by NCR to Supplier in advance, which
are in excess of amounts due Supplier in accordance with this Section 6, will be
refunded on a pro rata basis by Supplier to NCR within thirty (30) days
following the effective date of termination to the NCR Project Manager specified
in the affected Statement of Work. Supplier will have no further Liability to
NCR following such refund.
6.7    Any property, including hardware or software, that was provided by NCR to
Supplier without obligation of payment by Supplier will be immediately returned
to the NCR Project Manager specified in the affected Statement of Work in the
same condition that such property was received, less normal wear and tear, after
Supplier received fully payment made by NCR subject to section 5 of this Exhibit
.
6.8    Sections 3, 4, and 6 of this Exhibit will survive the termination or
expiration of this Exhibit or any Statement of Work.


NCR Confidential

--------------------------------------------------------------------------------







AGREED AND ACCEPTED




THE SUPPLIER
 
NCR
 
 
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Printed Name
 
Printed Name
 
 
 
 
 
 
Title
 
Title
 
 
 
 
 
 
Date
 
Date





NCR Confidential

--------------------------------------------------------------------------------





APPENDIX 1 TO EXHIBIT 2




STATEMENT OF WORK NO. [_____]
TO DEVELOPMENT SERVICES EXHIBIT TO
PURCHASE AGREEMENT




This Statement of Work dated [_____], by and between NCR Global Solutions
Limited ("NCR") and [_____] ("the Supplier"), is governed exclusively by the
terms and conditions of the Purchase Agreement and the Development Services
Exhibit ("Agreement") dated [_____] between the parties. In the event of
conflict, the order of precedence will be: this Statement of Work, the Exhibit,
and then the Purchase Agreement. NCR and the Supplier agree as follows:


1.
PROJECT SCOPE



The Supplier will provide the following development services and Work Product :


[the scope should reference back to the particular Specification, e.g. 445-num
rev title and date]


In addition, the Supplier will provide NCR with weekly / monthly [Delete as
appropriate] written project statements outlining progress towards milestones,
key metrics, risks and issues, to keep NCR informed about the Supplier’s
progress. The Supplier shall also invoice NCR for any payment that may be due in
accordance with a Statement of Work.


The Supplier will provide its services at the NCR facility located at [_____].


2.
DEVELOPMENT SCHEDULE



Activity
Deliverable Date
Cost (£)
 
 
 
 
 
 
 
 
 
 
 
 




Total Amount Payable









2.1    Project Schedule Tracking




NCR Confidential

--------------------------------------------------------------------------------





The development project will be tracked using the milestones detailed in this
Section 2.0, unless otherwise agreed between the parties. The Supplier shall
provide NCR with periodic updates as follows:


•
The detailed milestone schedule and MS Project Plan (*.MPP) schedule file to be
updated every two weeks by the Supplier.



2.2    Project Updates


2.3    Meetings


In addition to normal, day-to-day communication, regular Project Update Meetings
will be held:
[Specify frequency, whether face to face or teleconference and expected
duration]


The NCR Project Manager will issue minutes of the Project Updates. The minutes
are to be distributed a maximum of five (5) working days from the meeting /
telephone call and will include: attendee list, status of previously opened
items, list of new items including person(s) responsible for resolution, and
summary of the project's overall status. Other items will be added as
appropriate.


[OR


“The Developer’s Project Manager will issue minutes of the Project Updates. The
minutes are to be distributed a maximum of 5 working days from the meeting /
telephone call and will include: attendee list, status of previously opened
items, list of new items including person(s) responsible for resolution, and
summary of the project's overall status. Other items will be added as
appropriate. NCR will be required to mutually agree these minutes”]


Other meetings, correspondence, etc. will occur as necessary. The Project Update
Meeting is not intended to eliminate or replace any other forms of communication
between the Parties.


2.4     Status Reports


The Supplier will provide NCR with a weekly status report outlining progress
toward milestones, key metrics, and key risks and issues. It is recommended that
an abridged version of the current NCR Project Control Document is used as the
basis for these status reports.


2.5    Audit


NCR may conduct audits of the Suppliers development activity and Deliverables
relating to this Statement of Work. These audits may be conducted at the
Supplier’s office or by remote means.


3.
PERSONNEL





NCR Confidential

--------------------------------------------------------------------------------





NCR and the Supplier will appoint representatives to the following positions:


3.1     NCR Project Coordinator


NCR designates [_____] as NCR Project Coordinator.


3.2 The Supplier Project Manager


The Supplier designates [_____] as Project Manager.


The primary interfaces between NCR and the Supplier shall be between NCR Project
Coordinator and the Supplier Project Manager.


4.
DELIVERABLES



The Supplier will provide the following specified Work Product and Deliverables:


•
[this must clearly list and describe everything NCR needs to evidence the
intellectual property, including e.g., schematics, test reports and
specifications, prototypes, drawings, bill of materials and AVL, source code,
documentation, user or service manuals.]



5.
ACCEPTANCE PROCESS





6.
CHANGE CONTROL



In the event of any change in requirements, the Supplier and NCR shall enter
into negotiations to agree upon changes in cost and schedule. An amendment to
this Statement of Work shall be constructed for this purpose and shall be
effective only when signed by authorized representatives of each party.


7.
PAYMENT AND PAYMENT SCHEDULE



NCR shall pay to the Supplier, as compensation for the services and all Work
Products provided hereunder, a total amount of [_____]_Pounds Sterling
(£_[_____]) (the “Development Fee”).


NCR Confidential

--------------------------------------------------------------------------------







The Development Fee will be payable in accordance with the following schedule:


Event or Date
Amount



•



•



•





Total Amount Payable                                £


Each party acknowledges that it has read the Agreement and this Statement of
Work (including all referenced exhibits and attachments hereto, if any), and
agrees that it is the complete and exclusive understanding between the parties
with respect to the Service to be provided hereunder.


IN WITNESS WHEREOF, the parties have executed this Statement of Work as of the
day and year first above written.




AGREED AND ACCEPTED




THE SUPPLIER
 
NCR
 
 
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Printed Name
 
Printed Name
 
 
 
 
 
 
Title
 
Title
 
 
 
 
 
 
Date
 
Date









NCR Confidential

--------------------------------------------------------------------------------






 
 
EXHIBIT 5 TIER 2 SUPPLIERS
 
 
 
 
 
 
 
 
SUPPLIER
USI
Master Agmt
Contact
Phone Number
Email
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



NCR Confidential

--------------------------------------------------------------------------------





[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]





NCR Confidential